Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 1 of 165 PageID 1731


                                                                       Page 1
                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


            UNITED STATES OF AMERICA,

                       Plaintiff,

            v.                               Case No.: 8:17-cv-826-T26AEP

            SAID RUM,

                     Defendant.
            _________________________/




                                           DEPOSITION OF:
                                          MARJORIE KERKADO

                            TAKEN BY:      Attorney for Defendant

                            DATE:          June 7, 2018

                            TIME:          9:17 a.m. - 12:38 p.m.

                            PLACE:         Internal Revenue Service
                                           3848 West Columbus Drive
                                           Tampa, Florida 33607




                   Examination of the witness taken before:

                             Jerry Lefler RPR CRR CM
                             CLARK REPORTING SERVICE
                  Joseph Garcia International Center, Suite 303
                              Tampa, Florida 33602
                                 (813) 229-3332



                            Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 2 of 165 PageID 1732


                                                                       Page 2
        1    APPEARANCES:
        2
                  MARY APOSTOLAKOS HERVEY, ESQ.
        3         U.S. Department of Justice
                  Tax Division
        4         P.O. Box 14198
                  Washington, DC 20044
        5         Mary.apostolakos.hervey@usdoj.gov
        6         Counsel for Plaintiff
        7
                  VENAR AYAR, ESQ.
        8         3000 Town Center, Suite 2222
                  Southfield, Michigan 48075
        9         Venar@ayarlaw.com
       10         Counsel for Defendant
       11
       12
       13
       14
       15
       16
       17
       18
       19
       20
       21
       22
       23
       24
       25


                            Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 3 of 165 PageID 1733


                                                                       Page 3
        1                               I N D E X

        2                                                                 PAGE

        3         Direct Examination by Mr. Ayar                            5

        4         Cross-Examination by Ms. Hervey                         100

        5         Redirect Examination by Mr. Ayar                        118

        6         Recross-Examination by Ms. Hervey                       140

        7         Certificate of Reporter Oath                            142

        8         Certificate of Court Reporter                           143

        9         Errata Sheet                                            144

      10          Read and Sign Letter                                    145

      11

      12

      13
                                     E X H I B I T S
      14
                                                                          MARK
      15    Kerkado

      16      1      Letter dated August 23, 2011                           7

      17      2      Examining Officer's Activity Record, August           10
                     23, 2011
      18
              3      Section 1 SEP Responsibilities and Case               13
      19             Development

      20      4      4.25.16.4                                             18

      21      5      Section 4.6.16.4.7                                    24

      22      6      Section 1.2.20.1.1                                    26

      23      7      Legal Information Institute - Civil penalty           29

      24      8      Examination Request                                   32

      25


                            Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 4 of 165 PageID 1734


                                                                       Page 4
        1                            E X H I B I T S

        2                                                                 MARK
            Kerkado
        3
               9     Email from Terry Davis, March 20, 2012                36
        4
              10     Email string                                          39
        5
              11     FBAR Activity Record                                  44
        6
              12     Workload Review                                       49
        7
              13     Email string April 16, 2012                           59
        8
              14     Letter to Said and Asma Rum, May 4, 2012              67
        9
              15     Letter from Mr. Rum, April 18, 2012                   77
      10
              16     Letter to Said and Asma Rum, June 11, 2012            80
      11
              17     Form 870                                              92
      12
              18     Examining Officer's Activity Record                   95
      13
              19     Frequently Asked Questions                           118
      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25


                            Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 5 of 165 PageID 1735


                                                                       Page 5
        1        THEREUPON,

        2                            MARJORIE KERKADO

        3        was adduced as the deponent herein, and being first

        4        duly sworn upon oath, was questioned and testified

        5        as follows:

        6                          DIRECT EXAMINATION

        7   BY MR. AYAR:

        8        Q.    Hi.

        9        A.    Hi.

      10         Q.    So, state your name for the record, please.

      11         A.    Marjorie Kerkado, K-E-R-K-A-D-O.

      12         Q.    And do you understand that you're under oath

      13    here today?

      14         A.    Yes.

      15         Q.    So, what's your job title?

      16         A.    Internal revenue -- Right now, I'm the group

      17    manager.     Normally I'm a revenue agent.

      18         Q.    So back in 2011/2012, you were a revenue

      19    agent --

      20         A.    Yes.

      21         Q.    -- with the Internal Revenue Service?

      22         A.    Yes.

      23         Q.    Does that mean you're an auditor?

      24         A.    I'm an examiner.

      25         Q.    Examiner.     Okay.


                              Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 6 of 165 PageID 1736


                                                                       Page 6
        1              And you examined the defendant's income tax

        2   returns in this case?

        3        A.    Some years, yes.

        4        Q.    Tell me about how that works.        In your capacity

        5   as an examiner, what does that entail?          What do you

        6   mean, an "exam"?

        7              I presume you're looking at his tax returns for

        8   accuracy and for -- Scratch that.

        9              Do you keep a log of your activities?

      10         A.    Yes.

      11         Q.    What kind of information goes into that log?

      12         A.    I would put on there if I worked on a case and

      13    the time that I spent working on the case.

      14         Q.    Communications with taxpayers?

      15         A.    Yes.

      16         Q.    Do you record the contents of those

      17    communications generally in the log?

      18         A.    I can tell you that I do now.

      19         Q.    You do now.

      20         A.    I don't know that I did then.

      21         Q.    When did this whole examination begin?

      22         A.    I don't remember.

      23         Q.    You don't know.     I'll see if I can help you.

      24               MR. AYAR:    I'm going to give this to be marked

      25         as Exhibit 1.


                              Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 7 of 165 PageID 1737


                                                                       Page 7
        1              (Exhibit 1 was marked for identification.)

        2   BY MR. AYAR:

        3        Q.    This is the exam letter that you sent to Said.

        4              MS. HERVEY:     This is 1?    Is this our copy to

        5        keep?

        6              MR. AYAR:     Yeah.     I have three copies.

        7   BY MR. AYAR:

        8        Q.    What I have here is a document I got in my

        9   Freedom of Information Act request back when I was

      10    working the case some years ago, and it's a letter from

      11    you dated August 23rd to Said Rum and it says, "Your

      12    2008 federal tax return has been assigned to me for

      13    examination."

      14               MS. HERVEY:     Okay.    Just let me object, to

      15         the extent that she needs to authenticate the

      16         document.

      17               MR. AYAR:     Okay.

      18               THE DEPONENT:     It's my signature.

      19    BY MR. AYAR:

      20         Q.    That is your signature?

      21               MS. HERVEY:     Do you recognize the document?

      22               THE DEPONENT:     Yes.    Well, I recognize this

      23         as a document I would prepare.

      24    BY MR. AYAR:

      25         Q.    Okay.    Is this when the audit started?        Is


                             Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 8 of 165 PageID 1738


                                                                       Page 8
        1   August 23rd, 2011, when the examination started?

        2        A.     I'm going to have to say, based on the letter,

        3   yes.      Really I don't have any recollection of when.

        4        Q.     That's understood.     Generally speaking, when a

        5   letter like this gets issued to a taxpayer, that

        6   indicates the beginning of an examination, correct?

        7        A.     It indicates the contact with the taxpayer, the

        8   first contact.        This is the first contact.    Like we

        9   could have already --

      10         Q.     You could have started in the beginning and

      11    prepared --

      12         A.     Yes, a pre-plan.

      13         Q.     Yes, I understand.     Okay.

      14                So, this notice covers tax year 2008 Form 1040.

      15    Does that mean that was the scope of the examination at

      16    that time, was you were looking at his 2008 Form 1040

      17    form?

      18         A.     Yes, that's what was assigned to me.

      19         Q.     You also conducted an FBAR examination,

      20    correct?

      21         A.      Yes.

      22         Q.     Help me understand how that works.        Because you

      23    did an income tax exam and you did an FBAR exam.           Was

      24    that like a joint exam?       Were they two separate exams?

      25                Where does one start and the other one begin --


                                Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 9 of 165 PageID 1739


                                                                       Page 9
        1   end and the other one begin?        Just educate me how this

        2   works.

        3        A.    I can tell you from my knowledge now, but I

        4   can't tell you this is what I understood then.           Because

        5   this was like the first time we were working on these.

        6        Q.    Was this your first FBAR examination case, this

        7   group of cases, these UBS cases?

        8        A.    This type of case, yes.       There were other FBAR

        9   exams, but it wasn't like this.

      10         Q.    Okay.    So, explain to me how that works.        So,

      11    there's two examinations, or is it one examination?

      12               Based on your understanding now.        I understand

      13    that may not have been your understanding.

      14         A.    There are two separate case files, so I guess

      15    there are two separate examinations.

      16         Q.    In this case, were there two separate case

      17    files?

      18         A.    Yes.    They go separately.

      19         Q.    When this notice was issued, referring to the

      20    2008 federal tax return -- assuming this was the initial

      21    contact -- this was purely an income tax exam and there

      22    was no FBAR exam yet.       Is that correct?

      23         A.    Yes.

      24         Q.    Okay.    We can move on.    I am going to give to

      25    the reporter Exhibit Number 2.


                              Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 10 of 165 PageID 1740


                                                                       Page 10
        1                 (Defendant's Exhibit 2 was marked for

        2          identification.)

        3    BY MR. AYAR:

        4          Q.     This is another document I received --

        5                 MS. HERVEY:    Ayar, I know you haven't taken

        6          a deposition before.      I just want to -- I think

        7          that the appropriate thing for you to do is to

        8          proffer that this is where you got the document.

        9                        But you need to ask her if she can

       10          authenticate it.      You need to say, "Have you seen

       11          this document before?      Can you tell me what it

       12          is?"

       13                 MR. AYAR:    Thank you.

       14    BY MR. AYAR:

       15          Q.     Have you seen this document before?

       16          A.     Yes.

       17          Q.     Can you tell me what it is?

       18          A.     It's an Activity Record.

       19          Q.     Is this the log that you told me you keep in

       20    the course of an audit?

       21          A.     Yes.

       22          Q.     Yes.    So this document, you said you recognize

       23    it.    Did you prepare this?

       24                 There's some handwriting on the last page.       Can

       25    you tell me if that's your handwriting?


                                 Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 11 of 165 PageID 1741


                                                                        Page 11
        1         A.    No.

        2         Q.    No?     Okay.

        3         A.    No.     I can tell you it's not.

        4         Q.    It's not your handwriting?

        5         A.    Right.

        6         Q.    On the first page, your name is on the top,

        7    "Marjorie Kerkado," under "Examining Officer."

        8         A.    Yes.

        9         Q.    That seems to indicate this is your log.           Did

       10    you in fact prepare this log?          Do you recognize it?

       11               You can feel free to go through it and see.

       12         A.    I mean, I would have to go through each one to

       13    make sure.    I don't think I'd even know --

       14         Q.    I understand.

       15         A.    I want to say, "Yes," because I recognize it as

       16    something that I would have.

       17         Q.    There's nothing that indicates this is not

       18    authentic, right?      You have no indication of that.

       19         A.    I don't know what this "Uncoded" is on here.

       20         Q.    That's a redaction under the Freedom of

       21    Information Act request.           This is an explanation as to

       22    why it's redacted.         CF79:   That refers to a code

       23    section.

       24         A.    Okay.    But everything else seems like something

       25    I would have in my file, so I have no reason to think


                               Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 12 of 165 PageID 1742


                                                                       Page 12
        1    it's not mine.

        2         Q.    Okay.    Let's put this aside.     We're going to

        3    refer back to it later, but keep it handy.          We're going

        4    to need it later.

        5         A.    Okay.

        6         Q.    Now I want to talk more about your roles and

        7    responsibilities as a revenue agent.         I think I read

        8    somewhere that you're part of the Special Enforcement

        9    Group.

       10         A.    Uh-huh.

       11         Q.    Is that correct?

       12         A.    Yes.

       13         Q.    And you were back then, too?

       14         A.    Yes.

       15         Q.    Can you tell me what that means?

       16         A.    I don't know what "Special Enforcement" means,

       17    but basically we assist CI, Criminal Investigations, and

       18    the AUSA office with criminal prosecutions.

       19         Q.    So being part of the special enforcement

       20    program means that you're not an ordinary examiner.

       21    You're some kind of special, judging by the name, type

       22    of examiner that --

       23         A.    No.

       24         Q.    -- primarily helps in criminal cases?

       25         A.    I don't know that I would agree with that.


                               Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 13 of 165 PageID 1743


                                                                       Page 13
        1         Q.    Okay.   Let's see if I can help you.

        2               What I have here, I pulled -- this I'm going to

        3    have marked as Exhibit 3.       It's a copy of the Internal

        4    Revenue Manual.     I pulled it off the IRS website.

        5               MS. HERVEY:     Again, that's your proffer.

        6               MR. AYAR:     That's my proffer.

        7               (Exhibit 3 was marked for identification.)

        8    BY MR. AYAR:

        9         Q.    Have you ever read this?      Do you recognize this

       10    document or any of this language?

       11               MS. HERVEY:    Is this -- this is Exhibit 3.

       12               THE DEPONENT:    I remember when I started in

       13         SEP way back in 2007 or '8, I looked at the SEP

       14         manual, or the part of the IRM that refers to

       15         SEP, but I can't say that I've looked at it

       16         recently.

       17    BY MR. AYAR:

       18         Q.    That's okay.    Now, you say when you were

       19    assigned to SEP.     How did you get assigned to SEP?        Was

       20    it something you asked for?

       21               I'm sorry.    I don't mean to ask so many

       22    compound questions.

       23               When did you get assigned to the SEP group,

       24    approximately?

       25         A.    Approximately?    Mid 2007, late 2007.


                              Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 14 of 165 PageID 1744


                                                                       Page 14
        1         Q.    And prior to being assigned to the SEP group,

        2    what were you doing?

        3         A.    I was working general program cases.

        4         Q.    So you were a revenue agent still?

        5         A.    Yes.    Revenue agent, but not in SEP.

        6         Q.    Do you know why you were selected for the SEP

        7    program?

        8         A.    No.    I can only speculate.

        9         Q.    Is it because you were a really good auditor?

       10         A.    No, not at all.     That wasn't the reason.

       11         Q.    So, did you ask to become part of the SEP

       12    program?

       13         A.    Yes.

       14         Q.    Yes?    Why?

       15         A.    I liked the idea of making sure that we were

       16    putting the right people behind bars.

       17         Q.    That's a very honorable thing to do.         It must

       18    feel really good to put bad guys away.

       19         A.    It feels really good to make sure the wrong

       20    people don't get put away.

       21         Q.    So, back to this document.       Page 3 is Internal

       22    Revenue Manual 4.16.1.1.       Again I proffer I pulled this

       23    off of the IRS website sometime last week.

       24               MS. HERVEY:    I'm going to object to

       25         relevance, based on the date, but go ahead.


                               Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 15 of 165 PageID 1745


                                                                       Page 15
        1                MR. AYAR:      Okay.   Well --

        2                MS. HERVEY:     I'm just saying -- Well, I made

        3         my objection.      Go ahead.

        4                MR. AYAR:      Okay.

        5                THE DEPONENT:     Should I be looking at a

        6         certain page?

        7                MR. AYAR:      I'm sorry.   I'm just trying to

        8         gather my thoughts.       Okay.

        9         Q.     Paragraph 1 provides an overview, and it's --

       10    page 3, I'm sorry.      Page 3.     Top of the page.    It's

       11    Internal Revenue Manual Section 416.1.1, and it was

       12    enacted June 14th of 2011.         Do you see that?

       13         A.    Uh-huh.

       14         Q.    Okay.   And that was prior to the date that the

       15    exam started.      Okay.

       16               And this is the current version -- it's on the

       17    top left.    It shows that I pulled it on June 1st, 2018.

       18    So this is the provision that was in effect during the

       19    entire time of the examination.

       20               MS. HERVEY:      I'm going to object.     That's

       21         your testimony.       You're having her look at it.

       22         This is a proffer you've made, but she's unable

       23         to verify that.

       24    BY MR. AYAR:

       25         Q.    Okay.   Now, Paragraph 1, it says "SEP is a


                             Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 16 of 165 PageID 1746


                                                                       Page 16
        1    special compliance program within the Small

        2    Business/Self-Employment Operating Division directed

        3    towards that segment of the population that derives

        4    substantial income from either legal or illegal

        5    activities and intentionally understate their

        6    liabilities."

        7               So would you agree that this is a fair

        8    characterization of what the SEP program is, and that

        9    it's directed towards people with substantial legal or

       10    illegal income who intentionally understate their tax

       11    liabilities?

       12               MS. HERVEY:     I'm going to object based on

       13         the scope -- I think we're getting outside of --

       14         if you look at the notice of deposition, what you

       15         designated the topics that she should be prepared

       16         to testify to were basically communications

       17         between Mr. Gavel and the IRS, between the agent

       18         and people within the Internal Revenue Service,

       19         and between the IRS and the taxpayer, and then

       20         also the documents reviewed in making the

       21         assessment.

       22                    And there's been no, you know,

       23         indication that she reviewed this document in

       24         making the assessment or that it plays any role.

       25         So I'm going to object on that basis.           But you


                             Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 17 of 165 PageID 1747


                                                                       Page 17
        1         can go ahead and ask her.

        2                MR. AYAR:      Thank you.

        3    BY MR. AYAR:

        4         Q.     Would you agree that as a member of the SEP

        5    program you primarily directed towards people who

        6    intentionally understate their tax liabilities?

        7         A.     Yes.

        8         Q.     Okay.    If --

        9         A.     Based on the question that you just asked, yes.

       10    But it's different from what it says here.

       11         Q.    Only the question that I ask you, of course.

       12               So, the next page.      Sorry.   We're going to get

       13    done with this really quickly.

       14               IRM Section, I proffer, was 4.16.1.2, which I

       15    believe was in effect at the time of the examination.

       16               You see Paragraph 1 describes your core roles

       17    and responsibilities as a SEP agent?         Do you see Part A,

       18    the first rule and responsibility, it says that your

       19    core responsibility is to "Identify and develop issues

       20    with significant fraud potential."

       21               Would you agree that that's your core job?

       22         A.    I didn't -- No.

       23         Q.    No.     Okay.

       24         A.    I think if you -- I know I'm talking more than

       25    I should.    It says "through the examination of complex


                                Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 18 of 165 PageID 1748


                                                                       Page 18
        1    financial transactions."         That's the key of what we do.

        2         Q.    That's the key of what you do?

        3         A.    Yes.

        4         Q.    Based on complex financial transactions.         It's

        5    not -- the key is not to chase people who commit tax

        6    fraud.

        7         A.    It's not -- No, the key is not to look for

        8    fraud.

        9         Q.    It's not.     Okay.

       10               But most of the cases you work have significant

       11    fraud potential.      Would you agree with that?

       12         A.    Interestingly, no.

       13         Q.    Interestingly, no.      I think I read somewhere

       14    that that's how they pick which cases get assigned to

       15    SEP, but it's okay.      We don't need to talk about that

       16    anymore.

       17               Let's move on to ask you some more about your

       18    roles and responsibilities as an FBAR examiner.           Okay.

       19               I'm going to hand Exhibit 4 to be marked.

       20               (Defendant's Exhibit 4 was marked for

       21         identification.)

       22               MS. HERVEY:    I'm going to object.      It

       23         exceeds the scope of the Notice of Deposition.

       24         Go ahead and answer.

       25               MR. AYAR:     Okay.


                               Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 19 of 165 PageID 1749


                                                                       Page 19
        1    BY MR. AYAR:

        2         Q.    Let me explain to you what this is and where I

        3    got it, as a proffer.

        4               First of all, have you ever read this before?

        5    Do you recognize any of this language?

        6         A.    Yes.

        7         Q.    Yes.    What is it?

        8         A.    This is the portion of the IRM that deals with

        9    Title 31, the FBAR.

       10         Q.    What is the "IRM"?

       11         A.    The Internal Revenue Manual.

       12         Q.    Why is that document important?       Scratch that.

       13               Is the Internal Revenue -- can we call it --

       14    are you -- Do you feel like you're required to follow

       15    the Internal Revenue Manual in carrying out your duties?

       16         A.    Yes.

       17         Q.    It's kind of like an employee handbook?

       18         A.    It's a guide.

       19         Q.    It's a guide.    So the Internal Revenue Manual

       20    is a guide that's issued to people who work at the IRS

       21    that describes how they're supposed to carry out their

       22    duties and responsibilities.

       23         A.    Yes.

       24         Q.    Yes.    Okay, good.

       25               So you've read this before?


                               Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 20 of 165 PageID 1750


                                                                       Page 20
        1         A.    Yes.

        2         Q.    Had you read it prior to examining Mr. Rum for

        3    his Title 31 violations?

        4         A.    I don't recall having read it.        I don't recall

        5    that it existed.

        6         Q.    You don't recall that it existed.          You see

        7    where it says "4.26.16.4"?

        8         A.    Uh-huh.

        9         Q.    Next to it, there's a date.        Okay.    That's as

       10    it existed on the IRS website.

       11         A.    Oh.

       12               MS. HERVEY:    I'm going to object.        Again --

       13               MR. AYAR:    I understand.

       14               MS. HERVEY:    -- you can ask her a question,

       15         but you can't tell her what she has to answer.

       16               MR. AYAR:    That's okay.     I'm sorry.

       17               MS. HERVEY:    That's okay.

       18               MR. AYAR:    I'm sorry.

       19    BY MR. AYAR:

       20         Q.    So, do you recall when the first time you've

       21    seen this was?

       22         A.    No, I can't.     I can recall the last time I saw

       23    it, and the time before that, but I can't remember the

       24    first time.

       25         Q.    Was the first time you saw it while you were


                               Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 21 of 165 PageID 1751


                                                                       Page 21
        1    preparing for this case, like this litigation?           Not the

        2    exam way back then.

        3         A.    This version?    That's the first time I recall

        4    seeing it.    That doesn't mean that's the first time I

        5    saw it.

        6         Q.    Okay.     Well, whether you saw it or not, I want

        7    to go through some things and see if you understood

        8    these things back at the time you conducted the exam.

        9    Okay?

       10         A.    Okay.

       11         Q.    Let's go to Paragraph 3, and it says, "Whenever

       12    there's an FBAR examination, the examiner will issue an

       13    FBAR warning letter, Letter 3800, or determine a

       14    penalty."

       15               At the time you conducted the examination, did

       16    you understand that those were the two possible

       17    outcomes?

       18         A.    No.

       19         Q.    You did not.    Okay.

       20         A.    Or I have to say I don't remember that that is

       21    something that I was aware of.

       22         Q.      Okay.    Now, Paragraph 4, "Penalties should be

       23    asserted only to promote compliance with the FBAR

       24    reporting and recordkeeping requirements.          In exercising

       25    their discretion, examiners should consider whether the


                              Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 22 of 165 PageID 1752


                                                                       Page 22
        1    issuance of a warning letter and the securing of

        2    delinquent FBARs, rather than the assertion of a

        3    penalty, will achieve to the desired result of improving

        4    compliance in the future."

        5               So, at the time you conducted Mr. Rum's FBAR

        6    examination, did you understand that you were expected

        7    to consider issuing a warning letter in lieu of any

        8    penalties?

        9         A.    No.

       10               MS. HERVEY:    I'm going -- All right.      I'm

       11         going to object.     It's asked and answered.       She

       12         said that she's not sure if this was applicable

       13         at the time, so she could not have --

       14               MR. AYAR:    I'm not asking her about the

       15         document.    I'm just asking her about her

       16         recollection of her duties and her

       17         responsibilities.

       18               MS. HERVEY:    Okay.

       19               MR. AYAR:     Okay?

       20               MS. HERVEY:    Okay.

       21    BY MR. AYAR:

       22         Q.    So, let's go to Paragraph 5.       Again, this is

       23    not about the document.      This is about your

       24    understanding of your job, but we're just going to use

       25    this as a guide for my questions.        Okay?


                              Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 23 of 165 PageID 1753


                                                                       Page 23
        1               "FBAR policies have varying upper limits but no

        2    floor."

        3               Did you understand that there's no minimum FBAR

        4    penalty?

        5         A.    No.

        6         Q.    No.   And "The examiner has the discretion in

        7    determining the amount of the penalty."         Did you

        8    understand that?

        9         A.    No.

       10         Q.    No, you did not.

       11         A.    Not that I didn't understand it.

       12         Q.    You didn't believe you had discretion?

       13         A.    Right.

       14         Q.    Correct.   Okay.

       15               Now, "Examiner discretion is necessary because

       16    the total of the penalties can greatly exceed an amount

       17    that would be appropriate in view of the violation."

       18               You didn't understand that at the time, that

       19    your discretion was necessary because the maximum

       20    penalties were so great?

       21         A.    No.

       22         Q.    No.   Okay.

       23               The next paragraph says, "Examiners are

       24    expected to exercise discretion, taking into account the

       25    facts and circumstances of each case."


                              Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 24 of 165 PageID 1754


                                                                       Page 24
        1               Did you understand that not only were you

        2    afforded the opportunity to exercise your discretion,

        3    you were actually required to exercise your discretion

        4    with respect to determining the appropriate penalty?

        5               MS. HERVEY:    I'm going to object.       Again,

        6         she's testified that she doesn't know that this

        7         was in force, or what rules were in force at the

        8         time.

        9               MR. AYAR:     Okay.    We can move on.    We're

       10         done with that.     I'm going to hand you Exhibit 5.

       11               MS. HERVEY:    Okay.

       12               (Exhibit 5 was marked for identification.)

       13    BY MR. AYAR:

       14         Q.    So, what I have here, I proffer, is a section

       15    of the Internal Revenue Manual which I believe was in

       16    effect at the time of the examination.

       17               Again, I know you have no way to confirm that.

       18    We can deal with that later.

       19               Do you recognize any of this language?          Have

       20    you read any of this before?

       21         A.    Not this.

       22         Q.    Not this.    Okay.

       23         A.    This up here I've seen.

       24         Q.    What up where?

       25         A.    The part --


                             Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 25 of 165 PageID 1755


                                                                       Page 25
        1         Q.    So the end where --

        2         A.    Level IV Willful Violations.

        3         Q.    Those are the mitigation guidelines.        I'm sure

        4    you've seen those before.

        5         A.    Okay.

        6         Q.    The section in the middle, where it's titled

        7    "FBAR Penalties - Examiner Discretion," you've never

        8    seen that before?

        9         A.    No.

       10         Q.    No.   Okay.

       11               So, we're not going to spend too much time on

       12    this, but in Paragraph 3 there's a list of factors to be

       13    considered in determining the appropriate amount of FBAR

       14    penalties.

       15               Did you understand that those were the things

       16    that you were supposed to look at back when you

       17    determined the appropriate amount of penalties in this

       18    case?

       19               MS. HERVEY:    I'm going to object on the

       20         grounds of relevance, and also on the grounds

       21         that you're seeking a legal determination.

       22               MR. AYAR:     Okay.

       23    BY MR. AYAR:

       24         Q.    You can still answer the question.

       25         A.    Can you repeat it?


                              Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 26 of 165 PageID 1756


                                                                       Page 26
        1         Q.    Did you understand that these factors are some

        2    of the things you were supposed to consider in

        3    determining the appropriate penalty in Mr. Rum's case?

        4               MS. HERVEY:     I'm going to object.      She's

        5         testified that she doesn't know that this was

        6         applicable to her during the relevant time frame.

        7               THE DEPONENT:     No.

        8               MR. AYAR:    Thank you.    We can move on.

        9                    I'm going to hand a copy of Exhibit 6 to

       10         your attorney and to the court reporter to be

       11         marked.

       12               (Exhibit 6 was marked for identification.)

       13    BY MR. AYAR:

       14         Q.    Take your time, look this over.        Then I want

       15    you to tell me if you recognize any of this language?

       16         A.    Can I talk to Mary for a minute?

       17               MR. AYAR:    Of course.    Do you guys want me

       18         to step out so you can speak in private?          Or you

       19         guys can step out.      Whatever you prefer.

       20                    (Recess held at this time.)

       21               THE DEPONENT:     So, I have seen it.

       22    BY MR. AYAR:

       23         Q.    Okay.

       24         A.    I'm guessing it was about a week or two ago

       25    when Mary emailed it to me.


                             Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 27 of 165 PageID 1757


                                                                       Page 27
        1         Q.    Okay.    So, since you haven't seen this

        2    document, I'm not going to ask you about it until -- you

        3    saw it a week or two ago, but you hadn't seen it prior

        4    to that.

        5         A.    Uh-uh.

        6         Q.    So we're not going to ask you specifically

        7    about the document, but I'm going to ask you about some

        8    of the things that are in it.

        9         A.    Okay.

       10         Q.    Read Paragraph 9.     It says, "The Service will

       11    demonstrate the fairness of the tax system to all

       12    taxpayers."

       13               Would you agree that all taxpayers are entitled

       14    to a fair and just tax system?

       15         A.    A hundred percent.

       16         Q.    A hundred percent.     Good.   Let's go to the next

       17    page.

       18               See where it says "Note:       This means that

       19    penalties are not a bargaining point in resolving the

       20    taxpayer's other tax adjustments."

       21               Would you agree that penalties are not supposed

       22    to be imposed as a bargaining point in resolving tax

       23    determinations?

       24         A.    This is different from the one --

       25               MS. HERVEY:    I'm going to object on outside


                             Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 28 of 165 PageID 1758


                                                                       Page 28
        1         the scope.     I object on the relevance of the

        2         document, authentication of the document.          But go

        3         ahead.

        4               THE DEPONENT:     So, this reads different --

        5    BY MR. AYAR:

        6         Q.    The question is, would you agree that you're

        7    not supposed to use penalties as a bargaining point in

        8    resolving tax determinations?

        9         A.    Yes.

       10         Q.    Thank you.    We can move on.

       11               But you didn't understand that at the time you

       12    conducted the exam, that penalties are not supposed to

       13    be used as a bargaining point?

       14               MS. HERVEY:    I'm going to object in terms of

       15         lack of foundation for any "used as a bargaining

       16         point."    There's no evidence that that happened

       17         in this case.

       18               MR. AYAR:    I'm just asking if she

       19         understands.

       20               MS. HERVEY:    I'm just objecting on the

       21         grounds of lack of foundation.

       22               MR. AYAR:    Okay.

       23    BY MR. AYAR:

       24         Q.    At the time you conducted the examination, did

       25    you believe that penalties were not supposed to be used


                               Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 29 of 165 PageID 1759


                                                                       Page 29
        1    as a bargaining point?

        2         A.    Yes.

        3         Q.    Yes.    Okay.   Thank you.

        4               We're going to move on to Exhibit Number 7.

        5               (Exhibit 7 was marked for identification.)

        6    BY MR. AYAR:

        7         Q.    Have you seen this before?

        8         A.    No.

        9         Q.    No.    Do you recognize what this is?        This is a

       10    regulation.

       11         A.    I see that it looks like it's from -- a

       12    printout from the law site.

       13               MS. HERVEY:     All right.    I'm going to

       14         object, to the extent that you're calling for a

       15         legal conclusion.      She's not a lawyer.      She --

       16               MR. AYAR:    I understand.

       17               MS. HERVEY:     She's not a lawyer.

       18    BY MR. AYAR:

       19         Q.    But you've never seen this before, correct?

       20         A.    No, not that I recall.

       21         Q.    So you did not take this into consideration at

       22    the time that you conducted your FBAR examination.

       23         A.    This document?

       24         Q.    This specific regulation, this language.

       25               If you'd like, I can show you the relevant


                               Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 30 of 165 PageID 1760


                                                                       Page 30
        1    language and you can read it and think about it.

        2           A.    Okay.

        3           Q.    If you would turn your attention to Paragraph

        4    F.     I'm sorry.     Hold on.    Paragraph -- I have to read

        5    this.       I haven't read this in a long time.

        6                 The second page, Paragraph G.      It describes the

        7    penalty for a willful violation of any requirements of

        8    several sections.        I have a copy of one of them, but I'm

        9    going to proffer that that refers to the failure to file

       10    FBARs.      Okay.

       11                 And Paragraph 2, I'm going to proffer, states

       12    that the maximum penalty is $100,000.

       13                 Did you understand that to be the case?

       14                 MS. HERVEY:   I'm going to object.     She's

       15         already testified she's never seen this document

       16         before.     She already testified she's not a

       17         lawyer.

       18                 MR. AYAR:    Okay.   Thank you.   We'll move on.

       19                 MS. HERVEY:   Okay.

       20    BY MR. AYAR:

       21         Q.      So, let's go back to your timeline, which I

       22    believe was Exhibit Number 2.         The Examiner's Activity

       23    Log.    I'm going to refer back to that.

       24                 MS. HERVEY:   Which number are we on?

       25                 MR. AYAR:    Number 2.


                                 Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 31 of 165 PageID 1761


                                                                       Page 31
        1               MS. HERVEY:    Number 2.    Okay.

        2               MR. AYAR:     Yes.   We're going to refer back

        3         and forth to this.

        4    BY MR. AYAR:

        5         Q.    What I want to kind of do is, I you want to

        6    walk me through what happened in this audit and the

        7    timeline of everything that took place.         Okay?

        8               My first question is, from looking at this

        9    document, can you tell when the FBAR examination began?

       10               You can take your time.      I know it's a lot of

       11    stuff here, but feel free to read it over, because we're

       12    going to dive through all of it, so it's okay if you

       13    need as much time as you want.

       14                   (Recess held at this time.)

       15    BY MR. AYAR:

       16         Q.    After reviewing the document, can you tell me

       17    if you can tell when the FBAR examination began?

       18         A.    I cannot.

       19         Q.    You cannot.    Can you tell me how an FBAR

       20    examination begins?

       21         A.    When we send a -- Yeah.      I can't tell you how

       22    it began at this time.      I can tell you now.

       23         Q.    Can you tell me now how it begins?

       24         A.    Uh-huh.

       25         Q.    Yes?


                               Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 32 of 165 PageID 1762


                                                                       Page 32
        1         A.    When we send a related statute memorandum to

        2    the general manager.

        3         Q.    Okay.

        4         A.    I'm sorry.     To the group manager, who sends it

        5    to the territory manager for approval.         If the territory

        6    manager agrees, then we can open an FBAR exam.

        7         Q.    To your knowledge, was that done in this case?

        8               MS. HERVEY:     I'm going to object, because

        9         she said this is what we do now, not the way it

       10         was done at the time.

       11               MR. AYAR:     Okay.

       12               THE DEPONENT:    I don't remember.

       13    BY MR. AYAR:

       14         Q.    You don't remember.     That's okay.

       15         A.    I'd have to look.

       16         Q.    It's okay.    Prior to getting a territory

       17    manager's signature, now are you allowed to investigate

       18    FBAR violations?

       19               MS. HERVEY:    I'm going to object on the

       20         grounds of relevance.

       21               THE DEPONENT:    I have no idea.

       22               MR. AYAR:    You have no idea.     Let's get

       23         another exhibit.     This is going to be Number 8.

       24               (Exhibit 8 was marked for identification.)

       25                            ///////////////


                             Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 33 of 165 PageID 1763


                                                                       Page 33
        1    BY MR. AYAR:

        2         Q.    Have you ever seen this before?

        3         A.    Uh-huh.

        4         Q.    Can you tell me what this is?

        5         A.    This is what's used to tell the secretary to

        6    associate a record or an exam to an examiner on the --

        7    the ERCS database.       But I don't know what "ERCS" stands

        8    for.

        9         Q.    Examination Returns Control System.

       10         A.    Okay.    You're sharp.

       11         Q.    So if I'm hearing you correctly, this is the

       12    document that resulted in the FBAR examination case

       13    being assigned to you.       Is that correct?

       14         A.    No.

       15         Q.    No.

       16               MS. HERVEY:    That's inconsistent with her

       17         testimony.

       18    BY MR. AYAR:

       19         Q.    Because I must have misunderstood what you

       20    said.

       21         A.    This is what's used for the secretary to input

       22    the control on the system.

       23         Q.    Okay.    Now, is this something that's usually

       24    done early on in an examination?

       25         A.    Early?


                              Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 34 of 165 PageID 1764


                                                                       Page 34
        1         Q.    Like is this something that's done shortly

        2    after you open a file, or is this something that's done

        3    many, many months into working a case?

        4         A.    It depends.

        5         Q.    Okay.

        6         A.    It can be done right away, or it could be done

        7    later.    I don't know when this one was done.

        8         Q.    Okay.   There's a date on the bottom.       It

        9    appears to say 4/2/2012.       But I don't know.

       10         A.    Okay.

       11         Q.    Okay.   So, the exam may have begun a long time

       12    before this.    We don't know that?

       13         A.    The FBAR exam.

       14         Q.    The FBAR exam, yes.

       15         A.    I don't know that.     I want to say it's

       16    possible.

       17         Q.    It's possible.    Okay.

       18         A.    Very likely.

       19         Q.    Okay.   Forgive me, because I don't know how all

       20    this works, so I'm just trying to understand it.            I'm

       21    not trying to make any insinuations or anything.

       22         A.    That's fine.    It does seem like you are.

       23         Q.    I'm not.

       24         A.    But I know you're not.      Back then, there was a

       25    lot of confusion with the FBAR.        I seem to recall that


                             Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 35 of 165 PageID 1765


                                                                       Page 35
        1    we didn't have them controlled.

        2         Q.    Is this what it means to "control a case"?

        3         A.    Yeah.   Like this C6, that came after we were

        4    already working FBAR cases.

        5         Q.    Okay.   So you were already working the cases

        6    and then at some point you decided to control them.           And

        7    by "control" --

        8         A.    No.

        9         Q.    -- you mean fill out this document?

       10         A.    Not me.

       11         Q.    Not you.

       12         A.    Somebody decided this needed to be.

       13         Q.    And this document is what you mean by, quote,

       14    unquote, "controlling"?

       15         A.    I would have been instructed to do this.

       16         Q.    Okay.   So at some point somebody realized that

       17    this hadn't been done before, and they instructed you to

       18    do it if you hadn't already done so.

       19         A.    They instructed everyone.

       20         Q.    Everyone, yes.

       21         A.    I think there's an email.

       22         Q.    I have that email.     It's okay.    We don't need

       23    to talk about it, because you've already explained what

       24    it is.    Actually, we might as well get it in.

       25         A.    Okay.


                              Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 36 of 165 PageID 1766


                                                                       Page 36
        1               MR. AYAR:     We'll go to Exhibit 9.

        2               (Exhibit 9 was marked for identification.)

        3    BY MR. AYAR:

        4         Q.    What I have here is another document I'm going

        5    to proffer I got from the Freedom of Information Act.

        6    It appears to be an email from Terry Davis, who was your

        7    manager, correct?

        8         A.    At the time.

        9         Q.    And it was to a bunch of people.        Are all these

       10    people different agents in your group?          I see Kim

       11    Rogers' name here.

       12               MS. HERVEY:    Do you recognize this document?

       13               THE DEPONENT:    Only because I saw it in the

       14         case file.

       15               MS. HERVEY:    Okay.   So it is in the case

       16         file.

       17               THE DEPONENT:    Yeah.

       18               MS. HERVEY:    Okay.   Yes, those people were

       19         in my group at the time.

       20    BY MR. AYAR:

       21         Q.    All right.    So is this the email you were

       22    referring to that instructed you to fill out that form?

       23         A.    Uh-uh.

       24         Q.    Yes.    Okay, good.    That's all.

       25               MS. HERVEY:    So it's the email that


                               Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 37 of 165 PageID 1767


                                                                       Page 37
        1         instructed you to fill out Number 1.        I just

        2         wanted --

        3               THE DEPONENT:    It wasn't telling us, you

        4         know --

        5    BY MR. AYAR:

        6         Q.    To "control your case," which you understood to

        7    mean to fill out this --

        8         A.    Control them on the system.

        9         Q.    All right.

       10         A.    You can see those who didn't -- who were

       11    closing in the case didn't have to do so.

       12         Q.    So "controlling" is referring to getting all

       13    the paperwork into the computer?

       14         A.    It was a way for Headquarters to --

       15         Q.    To know who had which case?

       16         A.    To know what FBARs were out there.        Because

       17    before, it was very difficult for them to know.

       18         Q.    Understood.    Thank you.

       19               Does the name "Cassandra Sports" ring a bell?

       20         A.    Yes.

       21         Q.    Who is she?

       22         A.    She was our subject matter expert for the UBS

       23    Treaty case.

       24         Q.    What matter was she -- What subject was she an

       25    expert on?


                               Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 38 of 165 PageID 1768


                                                                       Page 38
        1         A.    I can only tell you what -- what this "me"

        2    stands for.    I know that I went to her for these cases

        3    if I had a problem.

        4               So if -- For example, I think somewhere on

        5    there it says I can't open the disc from UBS.          I would

        6    go to her to see if she had anything.

        7               If I saw a transaction in the bank records that

        8    I didn't understand, she's the person I would go to, to

        9    explain it to me.      So she was more knowledgeable as far

       10    as offshore cases.

       11         Q.    When you say "offshore cases," are you

       12    referring to offshore income tax cases or offshore FBAR

       13    cases, or both?

       14         A.    I'm referring to cases that had offshore

       15    documents.

       16         Q.    Again, cases -- because there's a Title 26 case

       17    and there's a Title 31 case.       You're talking about both

       18    of those, correct?

       19         A.    I don't know.

       20         Q.    You don't know?

       21         A.    I don't know.    She was the FBAR SME.      She might

       22    have been just Title 26.       I don't think -- I'm not sure.

       23    I don't remember if we had a SME for FBAR.

       24         Q.    Does the name "Lloyd Philpot" ring a bell?

       25         A.    Yes.


                               Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 39 of 165 PageID 1769


                                                                       Page 39
        1         Q.    Who is he?

        2         A.    Our fraud technical advisor.

        3         Q.    Is that what "FTA" stands for?

        4               So he's the Fraud Technical Advisor.        What is

        5    his role?

        6         A.    In these cases, his role was to approve -- or

        7    to give his approval on fraud penalties and willful FBAR

        8    penalties.

        9         Q.    Okay.    So all the penalties had to be approved

       10    by him?

       11         A.    Uh-huh.

       12         Q.    Yes?

       13         A.    Yes.    I have to say, I don't know that that's

       14    correct.

       15         Q.    Okay.    But that's what you understood at the

       16    time?

       17         A.    That's the way we did it, yes.

       18               MR. AYAR:    We're going to go -- What are we on?

       19         We're going to go to Exhibit 10.        I'll give it to

       20         the court reporter.

       21               You can stop me if you need a break or

       22         anything.

       23               (Exhibit 10 was marked for identification.)

       24    BY MR. AYAR:

       25         Q.    Do you recognize this?


                               Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 40 of 165 PageID 1770


                                                                       Page 40
        1         A.    Yes.

        2         Q.    This email is in your case files?

        3         A.    Uh-huh.

        4         Q.    I want to look at -- You see towards the bottom

        5    of the first page there's an email that says it's from

        6    you to Cassandra Sports and Lloyd Philpot?          It goes on

        7    to continue to the next page; although there's some

        8    redactions.

        9               Can you just look that over for a few minutes

       10    so we can ask a couple questions about that?

       11         A.    The bottom?    Just this?

       12         Q.    That, continuing on to the next page.         I'm not

       13    going to ask you any detailed questions about that

       14    timeline, so don't worry.

       15         A.    Oh, good.    Okay.   I read this part.

       16         Q.    So, at the bottom of this page, it says

       17    "Reese," and then there's a section that's redacted.            Do

       18    you know who "Reese" is?

       19         A.    Lloyd Philpot.

       20         Q.    Lloyd --

       21         A.    The FTA.

       22         Q.    -- Philpot.

       23         A.    Because his name is Lloyd --

       24         Q.    So the "R." stands for "Reese."

       25         A.    We call him "Reese," yes.


                               Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 41 of 165 PageID 1771


                                                                       Page 41
        1         Q.    It makes sense now.       Do you remember writing

        2    this email?

        3         A.    No, I don't remember writing it.

        4         Q.    Okay.    You didn't bring any records with you

        5    today, did you?

        6         A.    No.

        7         Q.    I didn't think so.

        8               So, let's -- I want to go through this email

        9    and I want to see if it spurs any recollection of the

       10    past in your mind.

       11               So, this email was written on November 9th,

       12    2011, at 1:15 in the afternoon.

       13               MS. HERVEY:     Let me just object, in terms of

       14         improper refreshing of recollection.           You can ask

       15         her a question --

       16               MR. AYAR:     Okay.

       17               MS. HERVEY:     -- and if she doesn't know the

       18         answer, you can ask her if there's something that

       19         would refresh her recollection, and then you can

       20         ask her to take a look.        That's how you do it.

       21               MR. AYAR:     Good.

       22               MS. HERVEY:     Okay?

       23               MR. AYAR:     Okay.    Thank you.

       24               MS. HERVEY:     You're welcome.

       25                              ///////////////////


                              Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 42 of 165 PageID 1772


                                                                       Page 42
        1    BY MR. AYAR:

        2         Q.    Do you remember sending this email?

        3         A.    No.

        4         Q.    And after looking at it, you still don't

        5    remember?

        6         A.    No.

        7         Q.    Okay, good.

        8               So, it says, "Cassandra, thank you so much for

        9    the wealth of information you provided to me this

       10    morning regarding the following case:         POA:   Gavel.

       11    Taxpayer:    Rum."

       12               Do you remember what information you were

       13    talking about?

       14         A.    Absolutely not.

       15         Q.    Absolutely not.

       16         A.    That doesn't mean it didn't happen.        I just

       17    don't remember.

       18         Q.    I understand.    I know this was a long time ago,

       19    and you have many cases.       That's completely

       20    understandable.

       21         A.    Thank you.

       22         Q.    It's okay.    Don't worry.    There's nothing wrong

       23    with that.

       24               Did Cassandra give you information about this

       25    case, that you know of?      Is she the one that gave you


                              Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 43 of 165 PageID 1773


                                                                       Page 43
        1    that disk with the UBS information on it?

        2         A.    I don't think Cassandra gave me that disk.         I

        3    think it came with the case file.

        4         Q.    Okay.   So we don't know what information is

        5    referred to in this email.

        6               I want to go down a little further and it says,

        7    "Based on the not yet official information you gave me

        8    today."    Do you know why that information would have not

        9    been official?

       10         A.    I can't speculate.

       11         Q.    That's okay.

       12         A.    But I can tell you that back then there wasn't

       13    a lot of guidance.      There wasn't -- we didn't have go-by

       14    papers.    We didn't have, "If this, then that," like we

       15    do now.

       16         Q.    This was all really new, huh?

       17         A.    This was -- Yeah.     Like -- Certainly for me, it

       18    was my first type of case.

       19         Q.    Okay.   So, it appears that you got some

       20    information from her in the morning, and in the

       21    afternoon you responded by this email.         And at the

       22    bottom of this email it says, "I," and then there's

       23    something missing, and it says "considering a willful

       24    penalty for the 2007 tax year.        And I am considering it

       25    at 50 percent."


                             Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 44 of 165 PageID 1774


                                                                       Page 44
        1               Is this when you decided Mr. Rum was willful,

        2    and is this when you decided that the appropriate

        3    penalty was 50 percent?

        4         A.    No.    I'm just considering it.

        5         Q.    You're just considering it.       Okay.

        6               Do you know when you decided that a willful

        7    penalty was appropriate?

        8         A.    Based on what I saw in the case file, it was

        9    sometime in March of 2013.

       10         Q.    That was when you made the decision that it was

       11    willful, based on what you see here?

       12         A.    That's when I proposed it.

       13         Q.    That's when you proposed it.

       14         A.    Ultimately it's not my decision.

       15         Q.    Okay.

       16         A.    And this isn't the FBAR Activity Record.

       17         Q.    Is there an FBAR Activity Record?

       18         A.    Yes.

       19         Q.    There is.    Okay.

       20               MR. AYAR:    I want to give you another exhibit.

       21         This is going to be Number 11, I think.

       22               (Exhibit 11 was marked for identification.)

       23    BY MR. AYAR:

       24         Q.    Is this the FBAR Activity Record?

       25         A.    I don't think so.


                               Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 45 of 165 PageID 1775


                                                                       Page 45
        1         Q.    You don't think so.

        2         A.    Because it says "872," and 872 doesn't apply to

        3    an FBAR.

        4         Q.    Do you know what this form is?       It has the same

        5    title as the other one.      It just appears to be

        6    handwritten.       Is this maybe a continuation of the other

        7    one?

        8         A.    So, it says "Received implantation technical

        9    services."    So this must be a Tech Service Activity

       10    Record.

       11         Q.    Okay.    But this is not the FBAR Examiner

       12    Activity Record.

       13         A.    Just so we're clear, this isn't mine.         None of

       14    this is mine.

       15         Q.    Okay.

       16         A.    Okay.

       17         Q.    This all seems to have taken place after the

       18    period we mainly want to talk about anyway.          So I wasn't

       19    sure what this was, or who put it there.

       20         A.    No, I don't know.

       21         Q.    Do you recall ever -- So you did prepare an

       22    FBAR Activity Report?

       23         A.    So, what I've been able to piece together --

       24         Q.    Okay.

       25         A.    -- after looking at the emails and the


                             Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 46 of 165 PageID 1776


                                                                       Page 46
        1    information that's available is that I put an Activity

        2    Record together when I closed the case.

        3         Q.    When you closed the case.

        4         A.    Yes.

        5               MR. AYAR:     Okay.    Can we go off the record for

        6         a second?

        7                   (Discussion held off the record.)

        8    BY MR. AYAR:

        9         Q.    Do you remember seeing your FBAR Examination

       10    Report?

       11         A.    Yes.

       12         Q.    Yes.

       13               MS. HERVEY:    Can you describe it so we know

       14         what we're looking for?

       15               THE DEPONENT:    I'm guessing you're talking

       16         about the Activity Record, not the report.

       17    BY MR. AYAR:

       18         Q.    Yes, the Activity Record.      Can you describe it?

       19         A.    It looks just like this, except it's got less

       20    information.

       21         Q.    Understood.

       22         A.    It might be one or two pages.

       23         Q.    We'll need a copy of that.

       24               MS. HERVEY:    Okay.    Let me just make a note.

       25         Let me just make a note of what you need.         Do you


                               Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 47 of 165 PageID 1777


                                                                       Page 47
        1         know when it would be dated, or can you

        2         identify -- we're off the record.

        3                   (Recess held at this time.)

        4    BY MR. AYAR:

        5         Q.     So, I want to ask you again back about Exhibit

        6    2, which is the Examining Officer's Activity Record.

        7                Based on your knowledge, do you believe that

        8    all the activity relevant to the FBAR examination is

        9    included in this report?

       10         A.    There might be something missing.

       11         Q.    There might be something missing.        But based on

       12    all the information you have, is there another report

       13    that has information in it which is not contained in

       14    this Activity Report?

       15         A.     Yes.

       16         Q.    There is?

       17         A.     Yes.

       18         Q.    Okay.     Good.   So I'll get a copy of that and

       19    then --

       20         A.    Just so we're clear, when I closed the case,

       21    when I closed the FBAR case, I closed it with this

       22    Activity Record.       And it was returned to me.     I know

       23    it's in an email.       And actually it's happened to me

       24    recently.    We're not supposed to include Title 26

       25    information --


                                Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 48 of 165 PageID 1778


                                                                       Page 48
        1         Q.    I see.

        2         A.    -- when we close a Title 31 case within the

        3    Title 31 case.      So any information in here that's

        4    related to the tax portion needed to be taken out.           So

        5    basically I took this and, you know, removed all the

        6    items that weren't relevant to FBAR.

        7         Q.    Did you add any additional items?

        8         A.    I would have added something in the end.

        9    Because I think that's what's missing here is the --

       10    because the FBAR case closed later.

       11         Q.    I see.

       12         A.    It closed in March.     So this case went to my

       13    manager sometime in February.

       14         Q.    I see.

       15         A.    Or maybe March.     You know what?    I'm not sure.

       16         Q.    I don't know if I asked you this already.         If I

       17    did, I apologize.

       18               Do you remember when you came to the conclusion

       19    that Mr. Rum was willful?

       20         A.    I felt --

       21               MS. HERVEY:    Let me just object, to the

       22         extent that she testified that she's not the

       23         decision maker.     She's not the -- it's not her

       24         decision.    So a "recommendation" I think is more

       25         appropriate.


                              Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 49 of 165 PageID 1779


                                                                       Page 49
        1               THE DEPONENT:    Yeah.    And I don't

        2         remember -- I mean, I saw that email where I'm

        3         considering the 50 percent.       No.

        4               MR. AYAR:    Okay.   We're going to get another

        5         exhibit in front of you.       We're on 12.

        6               (Exhibit 12 was marked for identification.)

        7    BY MR. AYAR:

        8         Q.    Do you recognize this?

        9         A.    I believe this was in the case file.

       10         Q.    Okay.    Do you recognize documents like a

       11    Workload Review?     Is this something you would prepare as

       12    part of an examination?

       13         A.    No.   This would have been prepared by the

       14    manager.

       15         Q.    By a manager.

       16               So you believe your manager is the one who

       17    prepared this, and this was his instructions to you as

       18    far as the case workload?

       19               I'm sorry.    I really don't understand how these

       20    work, so I'm hoping you can explain it to me.

       21         A.    Right.    I'm trying to figure out which manager.

       22    This would have been Terry.

       23         Q.    Okay.

       24         A.    So Terry would have prepared this after

       25    speaking with me about the case.


                              Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 50 of 165 PageID 1780


                                                                       Page 50
        1         Q.    And the date on the top right corner says

        2    "4/4-5/2012."      It appears that means April 4th and

        3    April 5th.       But I don't know.   I would have put "4/5"

        4    and "4/4."

        5         A.    I didn't write that date, but I would -- I

        6    don't know.

        7         Q.    Okay.

        8         A.    I don't remember if we had, you know, a two-day

        9    conversation.

       10         Q.    Understood.    Now, you see under "Case Status

       11    and Summary" it says "Non-willful FBAR penalty will be

       12    pursued."

       13               Do you remember there being a point in time

       14    during this case, or around this point in time, where

       15    you and/or your manager came to the conclusion or

       16    recommendation that Mr. Rum was not in fact willful?

       17         A.    I don't remember having that conversation.

       18         Q.    You don't remember that conversation?

       19         A.    No.    I can only tell you from what I read in

       20    documents.

       21         Q.    Understood.

       22               On the bottom, it says, "Non-willful FBAR

       23    penalty to be proposed.      During audit in 2008, tp

       24    disclosed to revenue agent offshore bank account."

       25               I don't want to ask you about this document,


                               Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 51 of 165 PageID 1781


                                                                       Page 51
        1    but was there a prior revenue agent that audited Mr. Rum

        2    or examined Mr. Rum's income tax returns before you came

        3    along?    Do you remember that?

        4         A.    Yes.

        5         Q.    Was that Denise Ross?

        6         A.    Yes.

        7         Q.    Do you remember that he told her about his bank

        8    accounts back then?

        9               MS. HERVEY:     I'm going to object.     There's

       10         been no testimony that that happened.         Go ahead.

       11               THE DEPONENT:    Do I remember?

       12    BY MR. AYAR:

       13         Q.    Do you remember that the facts were that

       14    Mr. Rum disclosed his bank accounts to Denise Ross?

       15               MS. HERVEY:     Why don't you just ask her if

       16         she knows whether or not that happened?

       17    BY MR. AYAR:

       18         Q.    Do you know whether or not Mr. Rum disclosed

       19    his bank accounts to --

       20         A.    Mr. Rum sent a UBS bank statement to Ms. Ross.

       21         Q.    During his examination.      Okay.   Thank you.

       22               Now, I have a couple more questions about your

       23    Activity Log, if you don't mind.        I want to back up a

       24    little bit.

       25               You see the entry on 9/27/2011, it says "Meet


                               Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 52 of 165 PageID 1782


                                                                       Page 52
        1    with rep to go over records available.           Turns out rep

        2    not so knowledgeable."

        3               Do you remember writing that?

        4         A.    No, I don't remember writing that.

        5         Q.    Did you feel like Mr. Gavel was not so

        6    knowledgeable?

        7               MS. HERVEY:     I'm going to object, in terms

        8         of relevance.     The testimony is, from Mr. Rum's

        9         deposition, that Gavel got involved in October of

       10         2008, which would have been after the deadline

       11         for the filing of the FBAR in question.           But go

       12         ahead, you can answer the question.

       13               THE DEPONENT:     So, do I remember if

       14         Mr. Gavel was not so knowledgeable?

       15    BY MR. AYAR:

       16         Q.    Correct.

       17         A.    No.    But --

       18         Q.    You feel like maybe he didn't understand how

       19    all these offshore taxes work?

       20         A.    I don't think that's what this was.          It says

       21    "On September 8th rep indicated that tp will not be at

       22    the meeting.      RA okayed as long as the rep is

       23    knowledgeable enough to answer the questions."             So ...

       24         Q.    So you think that was referring back to this?

       25         A.    Yeah.


                              Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 53 of 165 PageID 1783


                                                                       Page 53
        1         Q.    You think maybe he was not so knowledgeable

        2    about the facts of the case.       Is that what you're

        3    saying?

        4         A.    Right.   So I'm asking questions, and he

        5    wouldn't -- I'm guessing that's what that is.          He

        6    wouldn't answer the questions, because later on we ended

        7    up having to meet with Mr. Rum so that he could answer

        8    the questions.

        9         Q.    That makes sense to me.      Thank you so much for

       10    clearing that up.

       11               So, I see a lot of activity here.        I don't want

       12    to concern too much with the details, because we're

       13    going to kind of fast forward in time a little bit.

       14    Okay.

       15         A.    Okay.

       16         Q.    Let's go to page 2.

       17               MS. HERVEY:    We're on Exhibit 2?

       18               MR. AYAR:    Yes, Exhibit 2.

       19    BY MR. AYAR:

       20         Q.    Page 2, down towards the middle, there's an

       21    entry from January 25th, 2012.        Can you please read

       22    that, and let me know when you're done?

       23         A.    Okay.

       24         Q.    So, that entry -- I'm sorry.       Mary, you can

       25    finish, too.


                             Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 54 of 165 PageID 1784


                                                                       Page 54
        1               MS. HERVEY:    I'm done.     Thank you.

        2    BY MR. AYAR:

        3         Q.    That entry refers to a number, 8621.         Do you

        4    know what that is?

        5         A.    Form 8621 is where a taxpayer reports on his

        6    tax return the capital gain and the tax.

        7         Q.    A passive foreign investment company income?

        8         A.    Yes.    That has to be paid on the passive form

        9    investment.

       10         Q.    And the Form 8621 is the form on which you put

       11    passive foreign investment income on?

       12         A.    Uh-huh.

       13         Q.    It appears from this entry that you provided a

       14    completed 8621 to the taxpayer.         Do you remember doing

       15    that?

       16         A.    No, I don't remember.

       17         Q.    You don't remember whether or not you filled

       18    the 8621 out for them?

       19         A.    No.

       20         Q.    No?    Have you ever filled out an 8621 before?

       21         A.    I think we have a software that kind of, like,

       22    did it for us.

       23         Q.    Yeah.    You know the first time I ever did one,

       24    it took me like a week, and I had a headache for days

       25    and days and days.      And then the next day I bought the


                               Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 55 of 165 PageID 1785


                                                                       Page 55
        1    most expensive software I could find that would just do

        2    it for me.

        3         A.     I didn't know there was a software out there.

        4         Q.     Pro System FX is the only tax program I found

        5    that can --

        6         A.     That's awesome.

        7         Q.     It took me a lot of hours, and it was a real

        8    big giant pain.

        9         A.     That's interesting.    Has it been available for

       10    a while?

       11         Q.    Yeah.    It's a tax prep program.     It's not just

       12    8621.     It's --

       13         A.    So you have to get that.

       14         Q.    You don't remember filling out the 8621?

       15         A.    I don't.

       16         Q.    But you've examined 8621s, and you've filled

       17    them out in the past, right?

       18         A.    No.

       19         Q.    No.   Are they complicated forms?

       20         A.    From what you're saying.

       21         Q.    Okay.

       22         A.    You know, like I said, we had a program --

       23    Excel that would -- we would plug in the buys and sells

       24    for the entire time that they had the account, and then

       25    it had these tabs, and if I'm not mistaken, each tab had


                              Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 56 of 165 PageID 1786


                                                                       Page 56
        1    certain line items of the 8621 and it auto-populated the

        2    amount that needed to be on those forms.

        3           Q.   Section 1291 tags and --

        4           A.   Yes.

        5           Q.   -- how you have to allocate them backwards.         My

        6    God, my eyes are hurting just talking about it.           Okay,

        7    good.

        8                So, let's keep going through.      I've got to

        9    remember where I was.

       10                MS. HERVEY:   We were on 1/25.

       11    BY MR. AYAR:

       12         Q.     1/25.    On 1/25, according to this, converted an

       13    8621 and prepared a package to help them prepare his

       14    amended returns and sent it to him requesting that he

       15    prepare the amended returns.

       16                Do you remember preparing the package to aid

       17    him in preparation of his returns?

       18         A.     No.

       19         Q.     Do you have any reason to think that you did

       20    not prepare it for him?

       21         A.     No.

       22         Q.     And that took place in January.      The next entry

       23    I want to talk about is on March 5th.         It says "TC from

       24    POA.    Took call from POA."

       25         A.     Telephone call.


                                Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 57 of 165 PageID 1787


                                                                       Page 57
        1         Q.    "He doesn't know if he can get the returns

        2    finished before the end of the month."         Do you remember

        3    getting that call?

        4         A.    No.

        5         Q.    No.     Of course not.   A thousand cases.     We

        6    don't need to spend too much time on this.

        7               But you don't have any reason to think that you

        8    did not have a call with him --

        9         A.    Oh, no.

       10         Q.    So you gave him a package to help him with the

       11    returns on January 25th, and what I proffer is by far

       12    the most complicated part of his return.         Then on March

       13    6th he tells you he still needs another month to do the

       14    returns.    But you don't remember that, so we can't ask

       15    you about that.

       16               Then let's go down a couple more entries.           On

       17    March 20th, it says "Email to POA requesting update."

       18    The POA responds, "Plan to have all and send to you

       19    tomorrow."

       20               Do you know what this is referring to?

       21         A.    I'm guessing he's talking about the amended

       22    return that he said he was going to --

       23         Q.    Okay.    So, in January you did the work for him,

       24    and now we're on March 20th, and he still doesn't have

       25    the returns and promises them to you the next day.


                              Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 58 of 165 PageID 1788


                                                                       Page 58
        1               Do you see an entry the next day?

        2         A.    Yes.    No.   The next day is the 23rd?

        3         Q.    Yes.    The response is next.

        4         A.    Yes.

        5         Q.    Good.    Now, do you know when he actually sent

        6    you the returns?

        7         A.    Oh, no.

        8         Q.    Let's go to the next page.       I want you to read

        9    the top entry.

       10         A.    There you go.     So it looks like on 4/16 I had

       11    them -- or I received the amended returns that were

       12    submitted.    That's what it says here.

       13         Q.    Do you remember that?

       14         A.    No.

       15         Q.    Do you remember receiving incomplete returns

       16    from him?

       17         A.    No.

       18         Q.    Do you remember sending him an email in

       19    response?

       20         A.    No.

       21         Q.    But you have no reason to think you did not

       22    send him an email on April 16th.         Is that correct?

       23         A.    That's correct.

       24               MR. AYAR:     We'll look at that email.      This is

       25         going to be Exhibit 13.


                               Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 59 of 165 PageID 1789


                                                                       Page 59
        1               (Exhibit 13 was marked for identification.)

        2    BY MR. AYAR:

        3         Q.    Have you had a chance to read it?

        4         A.    I'm sorry.    I didn't know --

        5         Q.    All my questions are about the first page.

        6         A.    Okay.

        7         Q.    Do you recognize this document?

        8         A.    I've seen this document.

        9         Q.    You've seen this document.       Do you remember

       10    sending this email?

       11         A.    No.

       12         Q.    So, the first paragraph, "I received the

       13    returns you sent.      I'm sorry to say, however, that they

       14    are incomplete."

       15               After reading this, now do you remember

       16    receiving incomplete returns?

       17         A.    No.

       18         Q.    No?

       19         A.    No.

       20         Q.    I don't blame you.      It was just a 1040S.

       21         A.    What?

       22         Q.    He had a 1040S he sent you, and he didn't have

       23    the attached corrected 1040.

       24         A.    Okay.   That's what it says.       But I don't

       25    remember.


                              Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 60 of 165 PageID 1790


                                                                       Page 60
        1         Q.     Now, the second paragraph.      "As a reminder, I

        2    agreed to the 20% penalty as opposed to the 50%

        3    penalty."     Do you remember agreeing to a 20% penalty?

        4         A.     No.

        5         Q.     Okay.

        6         A.     Like I said, I remember when I received this

        7    from Mary when I looked at the file, and I really tried.

        8    You know, I can't.

        9         Q.     It's okay.    I know you probably work really

       10    hard.     I'm sure you've got a lot of cases.       I know I

       11    wouldn't remember a case from six years ago in this kind

       12    of detail.

       13         A.     Well --

       14         Q.     Let's continue and see if we can figure out

       15    what all this means.

       16                Now, when it says, "I agreed to the 20% penalty

       17    as opposed to the 50% penalty," what do you think that's

       18    referring to?       Is that the FBAR penalty?    Do you know?

       19         A.     I would think -- you know what?      I don't know.

       20    "as opposed to the 50%."       The only 50% is the FBAR.       We

       21    don't have a 50% tax penalty, so deducing from that.

       22         Q.     Okay.

       23         A.     Yes.    It's referring to the FBAR.

       24         Q.     It says, "I agreed because you and your client

       25    were going to put right what you did wrong back when you


                                Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 61 of 165 PageID 1791


                                                                       Page 61
        1    made the voluntary disclosure to the IRS auditor in New

        2    York."    Do you know what that's referring to?

        3         A.    The bank statement that was sent to Denise.

        4         Q.    Okay.    Do you know what you meant by "put right

        5    what you did wrong"?      It's okay if you don't.

        6         A.    Based on this here, the only thing I could

        7    think of is they made the voluntary disclosure.           All

        8    they did was send a bank statement, when what they

        9    should have done was follow the rules.

       10         Q.    And the rules were to provide complete and

       11    correct amended returns?

       12         A.    I don't remember what the rules were.

       13         Q.    You don't remember what the rules were.         Okay.

       14         A.    I mean, I seem to remember they had to make a

       15    written statement and they had to file amended returns

       16    for years that were barred, that were closed.

       17         Q.    Yes.    Was it eight years?    I don't know what it

       18    was back then, to be honest with you.         I wasn't even a

       19    lawyer back then.

       20         A.    I think maybe it was six.

       21         Q.    I think it was six at first, and now it's

       22    eight.    I don't know.    It's not so important.

       23         A.    Okay.

       24         Q.    We'll continue on in this paragraph.

       25         A.    I'm getting the Activity Record printed out.


                               Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 62 of 165 PageID 1792


                                                                       Page 62
        1         Q.    That's awesome.

        2         A.    Okay.

        3         Q.    "Thus far, I've had to guide you in doing all

        4    the things that you should have done voluntarily.           I've

        5    also analyzed the information that you need to put in

        6    the Form 8621 so as to make it easier and less expensive

        7    for your client."

        8               Do you remember trying to help them by

        9    completing this 8621 form, now that you've read this?

       10         A.    I have a faint recollection of having

       11    prepared -- Actually, I saw all the information that

       12    goes -- that gets prepared and put on the 8621, so I

       13    must have.

       14         Q.    Wasn't it frustrating that you did all that

       15    work and they just wouldn't cooperate with you?

       16         A.    No, that wasn't it at all.

       17         Q.    Wasn't it at all.

       18               Continuing on, "Full agreement and payment is

       19    also required."      What did you mean by that?

       20         A.    The only thing I can think of is, under that

       21    program, they had to sign and pay.

       22         Q.    By "that program," you're referring to the

       23    voluntary disclosure program?

       24         A.    Yes.

       25         Q.    Do you know what that link is that you provided


                               Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 63 of 165 PageID 1793


                                                                       Page 63
        1    to them?

        2         A.    I don't anymore.

        3         Q.    It's okay.    Now, the next paragraph goes on to

        4    say -- Sorry.       You can finish what you're doing.

        5         A.    No.

        6         Q.    "Failure to comply with these requirements"          Do

        7    you know which requirements you're referring to?           Was it

        8    do the amended return, full agreement, and payment?

        9         A.    I think it was the program requirements.

       10         Q.    Okay.    Do you know what the program's major

       11    requirements were?

       12         A.    I knew then.

       13         Q.    I'm sure.    Do you know if it required full

       14    agreement and payment?

       15         A.    Yes.

       16         Q.    Did it require complete and correct amended

       17    returns?

       18         A.    Yes.

       19         Q.    Okay.    But we don't know what else it required,

       20    but we know it at least required those three things.

       21         A.    Right.    It required more years, and it required

       22    an explanation, and kind of like an acceptance of what

       23    they had done.      And it required that they file the

       24    FBARs.

       25         Q.    I see.    So, why were you referring to the


                               Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 64 of 165 PageID 1794


                                                                        Page 64
        1    program over and over again?       Was Said in the voluntary

        2    disclosure program?

        3         A.    He was not.

        4         Q.    He was not.

        5         A.    No.

        6         Q.    So did you think that the rules and

        7    requirements of the voluntary disclosure program applied

        8    to him?

        9         A.    I don't remember.

       10         Q.    You don't remember.

       11         A.    I want to say that I thought they should.

       12         Q.    Okay.   Do you think maybe he tried to enter the

       13    voluntary disclosure program but was not qualified?

       14               MS. HERVEY:    I'm going to object.      That

       15         calls for speculation.

       16    BY MR. AYAR:

       17         Q.    You can still answer.

       18         A.    No.

       19         Q.    No.   Based on this email, or not based on this

       20    email, do you think you were trying to give him results

       21    that were roughly equal to what he would have gotten in

       22    the voluntary disclosure program?

       23         A.    I think so.

       24         Q.    You think so.    Do you know what the

       25    accuracy-related penalties in the voluntary disclosure


                              Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 65 of 165 PageID 1795


                                                                       Page 65
        1    program were?

        2         A.     I don't remember.

        3         Q.     Do you want to finish reading that paragraph

        4    and tell me if you do remember?

        5         A.     Okay.   Oh, 30 percent.

        6         Q.     Now do you remember what the accuracy-related

        7    penalties were in the voluntary disclosure program?

        8         A.     Based on this.    If I try to remember, I can't.

        9         Q.     I don't blame you.     So why did you charge him

       10    75%?

       11         A.    On the income tax?

       12         Q.    On the income tax, yes.

       13         A.    Ultimately all the facts led to 75.         They led

       14    to fraud.    He wasn't in the program, and there wasn't

       15    anything else we could do?

       16         Q.     So you're not allowed to charge lower for

       17    fraud penalties?

       18         A.    I've never been allowed to charge lower fraud

       19    penalties.    That doesn't mean that I'm not.         I don't

       20    know that I am.

       21         Q.    Okay.    I don't think you are either.

       22         A.    I don't know.

       23         Q.    I think only appeals can do that.         But that's

       24    okay.     We don't have to worry about that.        We'll worry

       25    about that another day.


                             Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 66 of 165 PageID 1796


                                                                       Page 66
        1               You've never charged -- So the way it works, if

        2    I understand this, is that you make a determination on

        3    whether or not there's fraud with respect to the income

        4    tax.

        5         A.    Uh-huh.

        6         Q.    Once you determine that fraud exists, the

        7    penalty is automatically applied at 75%.         You don't pick

        8    75%?

        9         A.    Generally no.

       10         Q.    You don't think you have the authority to

       11    charge less than 75% fraud penalty?

       12         A.    I don't have the authority to do anything.

       13         Q.    Do you think you could have charged him a

       14    negligence penalty?

       15         A.    If I -- If the 75% penalty applied, the 20%

       16    penalty would have also applied, would have also been

       17    accepted.

       18         Q.    No, I understand.     But the reason you chose 75%

       19    as opposed to 20% was because you thought he was guilty

       20    of fraud as opposed to negligence.

       21         A.    Yes.

       22         Q.    Yes.    Did you know that area counsel abandoned

       23    the fraud penalty?

       24               MS. HERVEY:    I'm going to object.      That's

       25         not -- There's no evidence of that fact, and I


                               Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 67 of 165 PageID 1797


                                                                       Page 67
        1         think, in fact --

        2               THE DEPONENT:     That's incorrect.

        3    BY MR. AYAR:

        4         Q.    Okay.    Why was that incorrect?

        5         A.    Wait.    I have to take that back.        Counsel --

        6    Appeal.

        7         Q.    Not appeals.     I'm talking about counsel.

        8         A.    Counsel.    I have no idea what counsel did.

        9         Q.    So you don't know that ultimately Mr. Rum was

       10    charged with a negligence penalty instead of a fraud

       11    penalty?

       12               MS. HERVEY:     I'm going to object.       The Tax

       13         Court settlement is not a compromise of the

       14         government's position.

       15               MR. AYAR:     Okay.

       16               THE DEPONENT:     Was it counsel?      I don't

       17         know.

       18    BY MR. AYAR:

       19         Q.    Okay.

       20         A.    I know there's a Tax Court document that says

       21    that.

       22               MR. AYAR:     I'm going to give you Exhibit 14.

       23               (Exhibit 14 was marked for identification.)

       24    BY MR. AYAR:

       25         Q.    Take your time and read this.


                             Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 68 of 165 PageID 1798


                                                                       Page 68
        1         A.    Oh, yeah.

        2         Q.    I'm sorry.     I may have brought the wrong one.

        3    Never mind.     Scratch that.

        4               MS. HERVEY:     Are we going to remove it as an

        5         exhibit?.

        6               MR. AYAR:     Yeah, let's remove this as an

        7         exhibit.    I don't have an exhibit for this, so we

        8         can just skip that line of questioning.

        9    BY MR. AYAR:

       10         Q.    We were on the April 16th email?

       11               MS. HERVEY:    We're doing the 75% fraud

       12         penalty stuff.

       13               MR. AYAR:     Okay.   I'm done with that.

       14               MS. HERVEY:    Okay.

       15               MR. AYAR:     Let you off the hook on those.

       16               MS. HERVEY:    She doesn't think so.

       17    BY MR. AYAR:

       18         Q.    So, I'm still trying to figure out at what

       19    point you determined Mr. Rum was willful.

       20               MS. HERVEY:    I'm going to object.      It would

       21         be recommended.     I think her testimony is that

       22         she never had the authority to make the decision.

       23               MR. AYAR:     Oh, yeah.   I'm sorry.

       24    BY MR. AYAR:

       25         Q.    I'm trying to figure out when you determined --


                              Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 69 of 165 PageID 1799


                                                                       Page 69
        1         A.    When I considered.

        2         Q.    Well, you determined that it was appropriate,

        3    and that's why you recommended it to your manager,

        4    right?    Because if you didn't think it was appropriate,

        5    you wouldn't have recommended it.

        6               So I'm trying to figure out when, in your mind,

        7    you figured out and concluded that the facts amount --

        8         A.    I don't know when I --

        9         Q.    That's okay.

       10         A.    -- made the -- when I put all my facts together

       11    and convinced myself that --

       12         Q.    Okay.

       13         A.    -- he was willful.

       14         Q.    So, I want to go back to Exhibit 15 --

       15    Exhibit 12 for a second.       I'm sorry.    Keep that

       16    handy.    We're going to go back to Exhibit 2.        Go to the

       17    bottom on 4/3.     It would be the page before this, the

       18    very bottom entry.      "Phone call from TPH."      Who is TPH?

       19         A.    Mr. Rum.

       20         Q.    Mr. Rum.   Do you remember receiving that phone

       21    call?

       22         A.    No.

       23         Q.    Okay.   So you had a call from him on April 3rd.

       24    I want to see if I can -- you don't remember what the

       25    call was about, obviously, right?        Because --


                              Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 70 of 165 PageID 1800


                                                                       Page 70
        1           A.   I'm guessing it's what it says here.

        2           Q.   About him being out of town?

        3                Let's see if we can get some more specific

        4    information.       I'm going to jump forward to Exhibit 14.

        5                I don't mean to confuse you guys.

        6                MS. HERVEY:    You are trying to confuse us.

        7           You know it.     We're confused.

        8                THE DEPONENT:    We're confused.

        9                MS. HERVEY:    This is 14 now, right?

       10                MR. AYAR:    This is 14.

       11    BY MR. AYAR:

       12         Q.     I want you to just read the first sentence.         It

       13    says, "On April 3rd, we discussed the findings and the

       14    enclosed report and you indicated agreement."

       15         A.     Okay.

       16         Q.     Do you think that that is referring to the

       17    phone call on your Activity Log on April 3rd?

       18         A.     Huh.

       19         Q.     It's addressed to Mr. Rum.

       20         A.     Yeah.

       21         Q.     And it refers to a discussion that you had with

       22    him.    In that discussion, he indicated agreement with

       23    the enclosed report.       Do you know what report was

       24    enclosed with this?

       25         A.     I'm sorry.    It would have been the 4549 for


                                Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 71 of 165 PageID 1801


                                                                       Page 71
        1    2005, '7 and '8.

        2         Q.    So the Income Tax Examination Report.

        3         A.    Yes.

        4         Q.    Okay.

        5         A.    And it looks like it's for all the years.

        6         Q.    I think that was a different note.         I stapled

        7    them together.

        8         A.    Okay.

        9         Q.    Good.    So, back to Exhibit 2.

       10               So on April 3rd, you had a call with Mr. Rum,

       11    and based on what you wrote in this letter, it sounds

       12    like in that call he indicated that he was going to

       13    agree with you.

       14               And then Exhibit 12, which is your Workload

       15    Review dated April 4th, that your manager prepared.             So

       16    the next day after that call, you guys were of the

       17    opinion that non-willful penalties were appropriate.

       18               Is that the meaning of what this is?

       19         A.    You're associating one with the other, and

       20    they're not.

       21         Q.    I'm just trying to get timing.        You had a call

       22    with Said on April 3rd, and on April 4th this document

       23    was prepared.

       24         A.    Yes.

       25         Q.    Yes.    So on April 4th you or your manager


                               Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 72 of 165 PageID 1802


                                                                       Page 72
        1    thought non-willful penalties were appropriate.

        2               MS. HERVEY:     All right.     I'm going to

        3         object.     I don't know that is her manager.

        4    BY MR. AYAR:

        5         Q.    She testified earlier that her manager is the

        6    one who would have prepared the Work Order Review

        7    document?

        8               MS. HERVEY:     Right.    But I'm not sure that

        9         means that that was her manager's decision at

       10         that time.     I'm just saying I haven't heard that.

       11                     She prepared the document.       That doesn't

       12         mean it says -- it says "Non-willful penalty will

       13         be pursued."     "Pursued."

       14               THE DEPONENT:     That's what we proposed.        And

       15         it does indicate the reason.

       16    BY MR. AYAR:

       17         Q.    And it says -- on the bottom, it says,

       18    "Non-willful penalty to be proposed."

       19         A.    Uh-huh.    And it says the reason being that

       20    there was a disclosure made to the prior agent.

       21         Q.    Okay.

       22         A.    So we felt we didn't have a leg to stand on.

       23         Q.    On April 4th, the government believed that

       24    non-willful penalties were appropriate, correct?

       25         A.    No.


                              Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 73 of 165 PageID 1803


                                                                       Page 73
        1         Q.    No?

        2         A.    On April 4th, we were going to propose -- we

        3    decided to propose, or we talked about proposing

        4    non-willful penalties, based on --

        5         Q.    Okay.

        6         A.    -- my understanding.

        7         Q.    Can you tell me what the next thing to happen

        8    in your case was?

        9         A.    Per this Activity Record, it says that's when

       10    we received amended returns.

       11         Q.    Okay.   So there's no entries between when this

       12    Workload Review was prepared and when Mr. Gavel sent you

       13    the incomplete returns.

       14         A.    Correct.

       15         Q.    Okay.   But that is -- if anything of note would

       16    have happened in that time frame, would you have

       17    documented it in your Activity Log?

       18         A.    I'm going to say that I should have.

       19         Q.    All right.    So April 4th, non-willful

       20    penalties.    April 16th, you get incomplete returns, and

       21    then the same day you send back the email which we

       22    talked about, I think it's Exhibit 13, and the email

       23    talks about the 20% willful penalty.

       24               MS. HERVEY:    What email are you talking

       25         about?


                              Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 74 of 165 PageID 1804


                                                                       Page 74
        1               MR. AYAR:    Exhibit 13.

        2    BY MR. AYAR:

        3         Q.    After that, let's see what happened.        It

        4    appears that a week later, on April 23rd, you received a

        5    call from Mr. Gavel.      Do you remember that?

        6         A.    No.

        7         Q.    And he indicated that he was going to complete

        8    his amended returns and put them in the mail the next

        9    day.

       10               Do you know if he ever mailed you those

       11    returns?

       12         A.    I don't remember.     I don't see anything on

       13    here.

       14         Q.    Okay.    So on April 23rd, he tells you he's

       15    going to put the returns in the mail tomorrow.           And then

       16    the next entry is April 24th, it says "Work on RAR."

       17    What's an RAR?

       18         A.    Running Agent Report.

       19         Q.    That's the 4549 that you mentioned earlier?

       20         A.    Yes.

       21         Q.    Okay.    So rather than wait for the amended

       22    returns, you just decided to go ahead and make the

       23    adjustment for him?

       24         A.    No.    So, the RAR is in addition to the 4549,

       25    all the sheets that go into it.        So it's not just


                               Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 75 of 165 PageID 1805


                                                                       Page 75
        1    inputting the adjustments.       It's everything.

        2         Q.    All the support.     You might have just been

        3    working on all the work papers and all the write-up and

        4    all that stuff.

        5         A.    Right.

        6         Q.    I see.    It looks like you put quite a bit of

        7    work in there.      There's four entries, four days in a

        8    row, it looks like.      I'm sure it's not the only thing

        9    you did those days, but a considerable amount of work

       10    into it.    Good.

       11               So now May 4th, "Complete report and send to

       12    taxpayers with Pub 3498."

       13               And that is talking about the Revenue Agent's

       14    Report, I presume.

       15         A.    Yes.

       16         Q.    And this Exhibit 14?

       17         A.    That ties into that exhibit, yeah.

       18         Q.    Okay, good.    This was sent on May 4th, so that

       19    was what you sent to him.

       20               In that document you sent was the Revenue

       21    Agent's Report, and at that time you expected him to

       22    agree and sign it and send it back.         Is that correct?

       23         A.    I don't remember that.

       24         Q.    You don't remember that.      Let's read the letter

       25    again.


                               Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 76 of 165 PageID 1806


                                                                       Page 76
        1         A.    Okay.    So, there's no letter that says, "and

        2    you indicated not agreeing."       This is the only letter we

        3    can send.

        4         Q.    And "you indicated agreement"?

        5         A.    No.    There's no letter that says, "We discussed

        6    it and you indicated you were not going to agree."

        7         Q.    Yeah.    But is there a letter that says, "We

        8    discussed it and that's it"?

        9         A.    No.

       10         Q.    How about when people don't indicate agreement?

       11               MS. HERVEY:    Hold on a minute.     Can we go

       12         off the record?

       13               MR. AYAR:     Yeah.

       14                     (Discussion held off the record.)

       15    BY MR. AYAR:

       16         Q.    So are you trying to tell me that every time

       17    you send a report, the letter says that you indicated

       18    agreement?

       19         A.    I don't know.

       20         Q.    You don't know?

       21         A.    No.

       22         Q.    Okay.

       23         A.    I know that recently, because of this issue,

       24    I've learned to remove that --

       25         Q.    I see.


                              Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 77 of 165 PageID 1807


                                                                       Page 77
        1         A.    -- from this form letter.

        2               MR. AYAR:     Let's see if we can find out if he

        3         did in fact indicate agreement.        We're going to give

        4         you Exhibit 15.

        5               (Exhibit 15 was marked for identification.)

        6    BY MR. AYAR:

        7         Q.    Do you recognize this letter?

        8         A.    No.

        9         Q.    No.    I want to go back to Exhibit 13 for a

       10    minute.    That was the email that you sent to Allen

       11    Gavel.    Okay.

       12               The second line of the second paragraph.

       13               MS. HERVEY:    What exhibit are you on now?

       14               MR. AYAR:    Exhibit 13.

       15    BY MR. AYAR:

       16         Q.    This was the email dated April 16th that you

       17    sent to Mr. Gavel, and it says, "You and your client

       18    were going to put right what you did wrong back when you

       19    made the voluntary disclosure."

       20               Do you recognize those words?       No?   Yes?

       21         A.    I don't understand --

       22         Q.    Let's go back to Exhibit 15.       I want you to

       23    read it again.      This one.

       24         A.    Oh.

       25         Q.    Do you see how Said used the exact same words


                               Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 78 of 165 PageID 1808


                                                                       Page 78
        1    that you used in your email?

        2         A.    Yes, I do see that.

        3         Q.    Do you think maybe this was him responding to

        4    your April 16th email?

        5         A.    I would have to speculate, but I don't know --

        6         Q.    Now, you see the last sentence?       "I will fully

        7    cooperate with you and my lawyer to come to full

        8    agreement with payment of my back taxes."

        9         A.    Uh-huh.

       10         Q.    Did you expect him to agree with your report?

       11         A.    Like I said, I don't --

       12         Q.    You don't remember?

       13         A.    Yeah.    Not only do I not have a recollection of

       14    this, I haven't seen it.

       15         Q.    Shouldn't this be in your Activity Log if you

       16    received it?

       17         A.    Right.    Yes.

       18         Q.    Okay.

       19         A.    But it's not.

       20         Q.    It's not.    We'll have to find out -- I know I

       21    got it from the Freedom of Information Act, but we'll

       22    find another way to authenticate it.         It's okay.    We

       23    don't have to worry about that too much.         It's not a big

       24    deal.

       25               Now let's fast forward a little bit more.         We


                             Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 79 of 165 PageID 1809


                                                                       Page 79
        1    were on May 4th -- we're back to Exhibit 2 now.

        2         A.    Okay.    On May 4th, you sent the Revenue Agent's

        3    Report, and then there's no entries for another month.

        4               Do you know if anything occurred on this case

        5    in that month where there's no entries?

        6         A.    I'm sorry.    May 4th.

        7         Q.    May 4th.    And then the next entry is June 5th.

        8    Or June 3rd.       I'm sorry.   June 5th.   One of the two.

        9         A.    No.

       10         Q.    "No," nothing happened on the case?

       11         A.    No, I don't know if anything did.

       12         Q.    Okay.    If anything of note happened, it should

       13    have been --

       14         A.    It should have been recorded.

       15         Q.    Okay, good.

       16               May 4th, you send the report.       A month later

       17    you get to work on your FBAR write-up.         What is that?

       18         A.    It would be the 86a.

       19         Q.    886a, which is your explanation of your reasons

       20    for imposing the penalty.

       21         A.    Yes.

       22         Q.    So you worked on that for a couple days.         And

       23    then we're going -- June 7th, it says "You received a

       24    letter dated June 3rd from Mr. Gavel indicating that he

       25    disagrees with your proposed adjustments and


                               Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 80 of 165 PageID 1810


                                                                       Page 80
        1    conclusions."       Do you remember receiving that letter?

        2         A.     No.

        3         Q.     Okay.    And then it says, "He requested the case

        4    be forwarded to the Appeals Office."         So you don't

        5    remember that letter?

        6         A.     Uh-uh.

        7         Q.     The next entry is June 11th.      "Prepared a

        8    response to POA letter dated June 3rd, received on June

        9    7th."

       10                So it appears that you responded to that

       11    letter.     Do you remember responding to that letter?

       12         A.     No.

       13                MR. AYAR:    Okay.   Let's see if we can help you

       14         out.    16?

       15                (Exhibit 16 was marked for identification.)

       16    BY MR. AYAR:

       17         Q.     You can take your time and glance it over.        It

       18    has a lot to do with the income tax exam.          I'm not all

       19    that concerned with most of it.        I really want to focus

       20    on towards the end.

       21                MS. HERVEY:   Do you want to ask her what it

       22         is first?

       23    BY MR. AYAR:

       24         Q.     I'm sorry.    Do you recognize this document?

       25         A.     Well, I'm assuming it's the response that's


                                Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 81 of 165 PageID 1811


                                                                       Page 81
        1    indicated here in the Activity Record.

        2         Q.    There's no signature, so we can't check to see

        3    if that's your signature.       But your name is on it, and

        4    it's dated June 11th, and it corresponds with the

        5    Activity Log.

        6               Do you have any reason to think that it's

        7    not -- that you did not write this letter?

        8         A.    No.

        9         Q.    Okay.    You can go ahead and skim it over and

       10    get through the first three pages.        I don't have that

       11    much to ask you about that.

       12               MS. HERVEY:    Can we take a break?

       13               MR. AYAR:    Of course.

       14                     (Recess held at this time.)

       15    BY MR. AYAR:

       16         Q.    So you have in front of you Exhibit 13?

       17               MS. HERVEY:    16.

       18    BY MR. AYAR:

       19         Q.    16.    It's a letter dated June 11th addressed

       20    from you to Said and Asma Rum.        Have you had a chance to

       21    review it?

       22         A.    Yes.

       23         Q.    Do you believe that this was written by you in

       24    response to the June 3rd letter that you received?

       25         A.    I'm assuming.


                               Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 82 of 165 PageID 1812


                                                                       Page 82
        1         Q.     Okay.   And the first several paragraphs of the

        2    letter seem to address specific items on the income tax

        3    return that you're responding to in this letter.           I'm

        4    not worried about the details, but this does appear to

        5    be in support of your examination report?

        6         A.     It appears to be in response to a letter.

        7         Q.     In response to a letter.     Okay.   Regarding the

        8    changes you made on the exam.

        9         A.     Yeah.

       10         Q.    Let's go to Paragraph 7.      I want you to read

       11    that very carefully.      Okay.

       12               So, the first sentence.      "I also take this

       13    opportunity to point out that we had come to an agreed

       14    lower FBAR penalty based on a completely agreed case."

       15               First of all, who is "we"?       Is that you and the

       16    taxpayer?

       17         A.    I can only say that, yes.

       18         Q.    Because this is a letter from you to him, so

       19    probably.    "And we had come to an agreed lower FBAR

       20    penalty."

       21               Do you remember agreeing to a lower FBAR

       22    penalty?

       23         A.    I don't.

       24         Q.    Based on this, it appears that you did agree to

       25    a lower FBAR penalty.


                             Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 83 of 165 PageID 1813


                                                                       Page 83
        1         A.    I don't -- I can see how I wrote that.         I just

        2    don't see how ever I would say, "This is what I'm

        3    agreeing to."

        4         Q.    Okay.    It says, "Based on a completely agreed

        5    case."    What does that mean, a "completely agreed case"?

        6         A.    Yeah, I know.      I read this the other day and I

        7    tried to figure it out.        I don't know.   This is

        8    completed --

        9         Q.    Do you think maybe you wanted him to agree to

       10    everything, the income tax and the FBAR examination?

       11         A.    I don't know.      Because it could be so many

       12    different things.      Because of the 20%, it could be, you

       13    know, based on the OBDI program.

       14         Q.    I see.    Right.   Because the OBDI required a 906

       15    to be signed --

       16         A.    Yes.

       17         Q.    -- right?    A complete agreement in payment?

       18         A.    Yes.

       19         Q.    I've done a lot of those.      More streamlined

       20    than the OBDI.

       21         A.    That's what I wish would have happened.

       22         Q.    So the FBAR penalty was going to be limited to

       23    only one year, and at only 20%.        But you don't remember

       24    that?

       25         A.    No.


                               Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 84 of 165 PageID 1814


                                                                       Page 84
        1         Q.    Okay.    "Unfortunately, an unagreed income tax

        2    case" -- Now, when you say "unagreed income tax," you

        3    specifically refer to the income tax, not the FBAR case,

        4    correct?

        5         A.    Yeah.

        6         Q.    Okay.

        7         A.    Yes.

        8         Q.    It says, -- "Will bar me from anything less

        9    than a 50% FBAR penalty."

       10               What was your basis for telling him that you

       11    were barred from charging less than 50%?

       12         A.    The only thing I can think of is the 20%

       13    penalty applied to the OBDI program, which required all

       14    of these things.

       15         Q.    Okay.    So, do you remember thinking maybe at

       16    that time, or maybe some other time, that you were

       17    actually required to charge 50% in some cases?

       18         A.    Do I remember thinking that I was required to

       19    charge 50%?

       20         Q.    In some cases.

       21         A.    I don't remember what I was thinking then.

       22         Q.    Okay.

       23         A.    I can tell you what I remember from now.

       24         Q.    Okay.

       25         A.    That we are -- we were required to -- we


                               Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 85 of 165 PageID 1815


                                                                       Page 85
        1    couldn't do anything less than 50%.

        2         Q.    Who told you that?

        3         A.    There was no guidance as to anything less than

        4    50%.

        5         Q.    Okay.

        6         A.    So everything was 50%.

        7         Q.    Everything was 50%.     Do you remember how you

        8    came to the conclusion that you were required -- just

        9    because there was no guidance, you assumed that --

       10         A.    There was nothing that said "less than 50%."

       11         Q.    There was nothing that said less than -- Did

       12    you actually read the Internal Revenue Manual on the

       13    assessment of FBAR penalties back when you were working

       14    this case?

       15         A.    I don't remember.     I didn't.

       16         Q.    You did not read it?

       17         A.    I don't remember having read the manual, no.

       18         Q.    Did anybody specifically tell you to charge 50%

       19    in this case?

       20         A.    Yes.

       21         Q.    Who?

       22         A.    My manager.

       23         Q.    That was Terry Davis?

       24         A.    Yes.

       25         Q.    Okay.    And that was verbally or was that in


                               Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 86 of 165 PageID 1816


                                                                       Page 86
        1    writing?

        2         A.    It must have been verbally.        Because I -- You

        3    know what?    I don't remember, other than her saying,

        4    "They can't get a better deal," because the people that

        5    did the OBDI.

        6         Q.    Your manager felt like it was inappropriate to

        7    give a better deal?

        8         A.    I can't tell you that it was my manager.

        9    Because these cases, even though we were working them,

       10    it was like we were puppets.        Somebody else was telling

       11    us how to work them.

       12         Q.    Okay.    So you weren't really given any

       13    discretion?

       14         A.    I wasn't.

       15         Q.    Okay.

       16         A.    No.     The opposite is true.

       17         Q.    The opposite is true.

       18               Have you seen any written guidance that

       19    suggested that that was appropriate in any way, shape,

       20    or form?

       21         A.    That what was appropriate?

       22         Q.    You not having any discretion.

       23         A.    No.     I haven't seen any written guidance.

       24         Q.    No.     Now do you understand that examiners are

       25    given broad discretion in determining the appropriate


                              Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 87 of 165 PageID 1817


                                                                       Page 87
        1    manner of the FBAR penalty?

        2               MS. HERVEY:    I'm going to object.      It's not

        3         relevant what the current state of the affairs

        4         is.   You can answer.

        5               THE DEPONENT:    Do I now understand that we

        6         had --

        7    BY MR. AYAR:

        8         Q.    That you have --

        9         A.    -- discretion?

       10         Q.    Yes.

       11         A.    Nope.

       12         Q.    No?    You still don't have discretion, huh?

       13         A.    I do not believe we do with these cases.

       14         Q.    What do you follow?     The mitigation guidelines?

       15         A.    Nope.    We follow -- there's -- With these

       16    cases, there was a -- When I say "these cases," offshore

       17    cases -- there's a freeze code on the case.          And we

       18    can't close the case -- which means it's frozen from

       19    closing -- unless Headquarters is in agreement that we

       20    have done everything that we can do to get every last

       21    dollar.

       22         Q.    Every last dollar from who?

       23         A.    From people that were trying to hide their

       24    income.

       25         Q.    Okay.    So the central case, Washington, D.C., I


                               Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 88 of 165 PageID 1818


                                                                       Page 88
        1    presume.

        2         A.    Headquarters.

        3         Q.    Has instructed you guys to get every penny you

        4    can from these people?

        5         A.    That's how -- There's nothing in writing.

        6    That's how it's perceived.

        7         Q.    Nobody ever told you to consider the facts and

        8    circumstances and determine if a lesser penalty would be

        9    appropriate.

       10         A.    All we can do is put the facts and

       11    circumstances together and propose what we think.           But

       12    it doesn't matter.

       13         Q.    Have you ever proposed less than 50% in a

       14    willful case?

       15         A.    No.

       16         Q.    No.

       17         A.    No.

       18         Q.    Have you ever felt --

       19         A.    I don't think we can.

       20         Q.    Did you think Said, based on your intuition and

       21    principles of fairness and equity, do you think he

       22    deserved to be penalized $700,000 for what he did?

       23               MS. HERVEY:    I'm going to object, because

       24         what she thinks is not appropriate.        It's what

       25         she is authorized as an agent to do.        But you can


                              Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 89 of 165 PageID 1819


                                                                       Page 89
        1         answer the question.

        2               THE DEPONENT:     No.

        3    BY MR. AYAR:

        4         Q.    No.     Okay.

        5               Do you know if anybody ever specifically

        6    explained to Said how you came -- how the government

        7    determined the amount of the penalty?

        8               MS. HERVEY:     I'm going to object, calls for

        9         speculation.

       10               THE DEPONENT:     That would have been in the

       11         write-up.

       12    BY MR. AYAR:

       13         Q.    In the write-up.     So in this -- I forgot the

       14    name of the form.

       15         A.    The 86a.

       16         Q.    886a.    There would have been an explanation as

       17    to why the penalties were applied, and why they were

       18    applied in the amount that they were.          That's what you

       19    believe?

       20         A.    Yes.

       21         Q.    Yes.

       22         A.    It listed all the facts that were gathered and

       23    the conclusion, and it -- if I'm not mistaken, it also

       24    shows how we computed the amount.

       25         Q.    Okay.    Did you ever consider just giving him a


                               Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 90 of 165 PageID 1820


                                                                       Page 90
        1    warning letter?

        2         A.    No.

        3         Q.    No?   Okay.

        4         A.    I don't think the facts steer to that.          But at

        5    the time, I didn't even know that warning letters were

        6    available.

        7         Q.    Okay.

        8         A.    I mean, I feel like I need to explain.          I do

        9    understand him to be willful, but I really thought the

       10    50% was a lot.

       11         Q.    A lot.

       12         A.    And there were other cases -- I can't talk

       13    about other cases.       But there should have been a 50% on

       14    every year.

       15         Q.    I see.   Says who?

       16         A.    50% penalty on every FBAR.

       17         Q.    Who said that there should have been a 50%

       18    penalty every year?

       19         A.    That's what I've done in other cases.

       20         Q.    Okay.

       21         A.    So if it's willful, we open up all the FBAR

       22    years that are available.

       23         Q.    And you get them six times 50%, so like 300

       24    percent of their compounds.

       25         A.    Right.


                              Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 91 of 165 PageID 1821


                                                                       Page 91
        1         Q.    Sorry.    We're almost done.     I promise.    I

        2    know --

        3               MS. HERVEY:      We don't believe you anymore.

        4               THE DEPONENT:     I know.   And I don't think

        5         you're sorry for anything.

        6               MS. HERVEY:      Yes, he is.

        7    BY MR. AYAR:

        8         Q.    So, the last sentence of Paragraph 7, "I

        9    believe, based on past experience, that I can still

       10    limit this willful FBAR penalty to just one year as

       11    opposed to every year."

       12               At the time you wrote this letter, did you feel

       13    like you were giving Mr. Rum the very best deal you

       14    absolutely had the power to give him?

       15         A.    I don't remember.

       16         Q.    You don't remember.     But it seem like that's

       17    what you're saying, right, that, "This is the best deal

       18    I'm allowed to give you"?

       19         A.    Yeah.

       20         Q.    Yeah.    Okay.   Now I want to go back to the

       21    issue of the unagreed income tax case.

       22               Do you remember ultimately what it is he

       23    disagreed with you about?

       24         A.    When you say "Ultimately," you mean --

       25         Q.    I mean when he filed his final appeals protest


                             Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 92 of 165 PageID 1822


                                                                       Page 92
        1    before he went to appeals.

        2         A.    I believe the only thing he was appealing was

        3    the fraud penalties.        That I remember.

        4         Q.    Let's see if we can confirm that.        This is 17.

        5               (Exhibit 17 was marked for identification.)

        6    BY MR. AYAR:

        7         Q.    Have you seen this before?

        8         A.    I don't recall seeing it.

        9         Q.    Do you recognize documents that look like this?

       10         A.    Yes.

       11         Q.    And you see the stamp that says, "Received

       12    December 1st, 2012 Maitland, Florida"?

       13         A.    Yes.    And that looks like my handwriting.

       14         Q.    Now that you've seen this, do you remember that

       15    he agreed to your changes on the income tax exam?

       16         A.    I'm seeing that he did.

       17         Q.    Yeah.    Okay.   And the only thing he didn't

       18    agree with you about was the FBAR penalty -- I'm

       19    sorry -- was the civil fraud penalty?

       20         A.    Yeah.    They're not listed on here as being

       21    agreed.

       22         Q.    Right.    And based on everything you've seen

       23    today, and everything you remember, do you believe that

       24    if he had agreed completely to your income tax exam,

       25    that he would have gotten a 20% penalty?


                               Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 93 of 165 PageID 1823


                                                                       Page 93
        1               MS. HERVEY:    Calls for speculation.

        2               THE DEPONENT:    Am I answering?

        3    BY MR. AYAR:

        4         Q.    Yes.

        5         A.    I don't know.

        6         Q.    You don't know?

        7         A.    I don't know.    Again, I have to say I didn't

        8    have control over these cases.        I don't know anymore

        9    what would have happened or would have helped.

       10         Q.    There's so little control.       And this was based

       11    on verbal instructions that were given to you?

       12         A.    No.

       13         Q.    Is there any document?

       14         A.    No.

       15         Q.    Somebody put a freeze code on the file.         I

       16    don't know how -- I have never --

       17         A.    That was new for us also.      We never had a

       18    freeze code before.

       19         Q.    Tell me what that was.

       20         A.    I take that back.     We had a freeze code on

       21    other cases.

       22         Q.    Okay.

       23         A.    This one in particular, basically, unless if it

       24    was removed by Headquarters, we couldn't close it.

       25         Q.    So there was an indication on the file that you


                               Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 94 of 165 PageID 1824


                                                                       Page 94
        1    weren't allowed to close it unless Headquarters said it

        2    was okay?

        3         A.      Said it was okay.

        4         Q.      What would cause them to remove the freeze

        5    code; do you know?

        6         A.      No.

        7         Q.      No?

        8         A.      No.

        9         Q.      Okay.

       10         A.    That's all on them.

       11         Q.    Okay.

       12         A.    I know what I have to do.       I'd have to give

       13    them a check sheet, a report.        I have to give them all

       14    the information they're asking for.

       15               But ultimately how they make that decision, it

       16    seems to me -- but that's just what it seems to me.             I

       17    don't know.

       18         Q.    Okay.     Can I see the Activity Report?       I just

       19    want to look at that.       If we can all take a couple

       20    minutes.

       21               MS. HERVEY:     Yeah.   Are we going to mark

       22         this?    Can we mark it?

       23               MR. AYAR:     Yeah, we can mark it.

       24               MS. HERVEY:     So you don't need this one now.

       25         I just want to make sure.       This is the FBAR


                                Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 95 of 165 PageID 1825


                                                                       Page 95
        1         Activity Log.

        2               THE DEPONENT:      Yeah.

        3               MS. HERVEY:      You just need the FBAR

        4         write-up, Form 886a and the Form 1348 now, right?

        5               MR. AYAR:     Yes.

        6               MS. HERVEY:      Let's go off the record a

        7         minute.

        8                      (Discussion held off the record.)

        9               (Exhibit 18 was marked for identification.)

       10    BY MR. AYAR:

       11         Q.    I just want to ask you about the last two

       12    entries.

       13         A.    Okay.

       14         Q.    Who is Debbie --

       15               MS. HERVEY:     Can you just get her to say

       16         what this is?

       17    BY MR. AYAR:

       18         Q.    I'm sorry.     Do you recognize this document?

       19         A.    Yes.

       20         Q.    Is this the Activity Record for your FBAR

       21    audit?

       22         A.    Yes.

       23         Q.    And you prepared this --

       24         A.    Yes.

       25         Q.    -- after the audit was completed.


                             Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 96 of 165 PageID 1826


                                                                       Page 96
        1         A.    Yes.

        2         Q.    Yes.    So, who is Debbie Separata?

        3         A.    Currently she is the FBAR Coordinator.

        4         Q.    So all FBAR penalty cases were going through

        5    her?

        6         A.    No, not then.

        7         Q.    Not then?

        8         A.    I'm sorry.    In the beginning, they weren't.        So

        9    at some point, they were.       Yes.   So this would have gone

       10    to her.

       11         Q.    Okay.    Do you know what her job is as an FBAR

       12    Coordinator?      I don't know what that means.

       13         A.    I don't know for sure.      I know that she would

       14    have had to make sure that the case -- based on the

       15    experience I had, is that she had to make sure that all

       16    the documents that were needed in the file were there.

       17         Q.    Okay.    So she just goes and double-checks and

       18    makes sure everything is there and packages it all up

       19    and sends it where it needs to go.        That's your

       20    understanding of what was going on there?

       21         A.    Yes.

       22               MS. HERVEY:    I'm sorry.    How do you spell

       23         her name?

       24               THE DEPONENT:    Debbie Saparata,

       25         S-A-P-A-R-A-T-A.


                               Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 97 of 165 PageID 1827


                                                                       Page 97
        1    BY MR. AYAR:

        2         Q.    Okay.    So the next entry.    7/22/2013.     What

        3    does "F4318" refer to?      Do you know?

        4         A.    44318.    So that's kind of like the index of the

        5    case file.

        6         Q.    Okay.    So it's like a cover sheet of some kind

        7    that says what everything is there?

        8         A.    Right.

        9         Q.    I see.    And, "Also missing Activity Record,"

       10    that's this Activity Record?

       11         A.    Yes.

       12         Q.    Okay.    The reason you had to prepare this

       13    separate Activity Record is because somebody told you

       14    that it shouldn't contain any information from the

       15    Title 26 case?

       16         A.    Yeah.

       17         Q.    Why shouldn't it?

       18         A.    Debbie told me.

       19         Q.    Debbie told you?

       20         A.    Yeah.    I don't know why.    I don't know if it

       21    was the first time, but it's happened again.          So I keep

       22    forgetting.

       23         Q.    You think it's maybe because you didn't have a

       24    related statute memorandum?

       25         A.    No.


                               Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 98 of 165 PageID 1828


                                                                       Page 98
        1         Q.     Had nothing to do with that.      I thought I saw

        2    something in the IRM you're not entitled to use Title 26

        3    information in Title 31 cases.        Until we have that.     I

        4    could be mistaken.       You don't really have that with you,

        5    so I can't ask you about that.

        6                What is a related statute memorandum again?

        7         A.     That's funny, because for the longest time I

        8    was doing them without knowing exactly what they were.

        9                So, basically it's the form where we're asking

       10    our territory manager -- Back then it was the CM.           Now

       11    it's a general.       We were asking if it was okay to open

       12    the Title 31 exam based on whatever evidence we had.

       13         Q.    Have you ever had to do those in any other

       14    cases besides the Title 31 case?

       15         A.     Yes.

       16         Q.    What other types of cases?

       17         A.    Oh, I'm sorry.     No.   Other than Title 31, no.

       18         Q.    Other than Title 31.

       19         A.     No.

       20         Q.    You don't know why you had to do those?

       21         A.    Apparently it's -- No, I don't.       I'd be

       22    guessing.

       23         Q.    Okay.     But it was something new to you at the

       24    time.     You had never heard of it before, and all of a

       25    sudden with the FBAR cases --


                                Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 99 of 165 PageID 1829


                                                                        Page 99
        1         A.    New for Mr. Rum, no.      New for the OBDI cases.

        2         Q.    You mean FBAR cases, or OBDI?        He wasn't in

        3    OBDI.

        4         A.    No.    But the OBDI cases had FBARs.

        5         Q.    Did you work OBDI cases?

        6         A.    Yes.    That's what my main thing was right

        7    before this.

        8         Q.    Oh.    So people that were in the program, you

        9    worked the file and --

       10         A.    Which is why I --

       11         Q.    I've had a couple --

       12         A.    -- thought this was going to happen.

       13         Q.    I'm sorry.    You said what?

       14         A.    That's why I thought it was going to happen

       15    that way.

       16         Q.    What's "this"?

       17         A.    That Rum would have gone through OBDI.          Just

       18    because that's all I was doing.

       19         Q.    That was the only option back then.         People

       20    didn't have a streamline for non-willful people?

       21         A.    Yeah.    I don't know what that is.       You

       22    mentioned that.      I was like, "Okay.     He knows more than

       23    I do."

       24         Q.    It's a new thing.      We don't need to talk about

       25    all that on the record.


                               Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 100 of 165 PageID 1830


                                                                      Page 100
         1               Let me just think.      I think I might be all

         2    done.    If there's any more exhibits, I want to ask you

         3    about them.      No, that will do.

         4               MS. HERVEY:     Okay.   I'm going to do some

         5        cross.

         6               MR. AYAR:    Do I get to ask questions again

         7        after you're done?

         8               MS. HERVEY:     Let's go off the record.

         9                     (Discussion held off the record.)

        10                         CROSS-EXAMINATION

        11    BY MS. HERVEY:

        12        Q.     So, who is the person in the Internal Revenue

        13    Service -- And not necessarily by name, but by title --

        14    who has the authority to make decisions about an FBAR

        15    penalty at the time in question?

        16        A.     Definitely it wasn't me.      It could have been

        17    somebody above my manager, but I understood it to be my

        18    manager.

        19        Q.     Okay.   So did you have the ability, with

        20    respect to the 2007 FBAR in question with respect to

        21    Mr. Rum, did you have the ability to make the

        22    determination as to the amount of the penalty that

        23    Mr. Rum --

        24        A.     No.

        25        Q.     -- would pay?


                               Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 101 of 165 PageID 1831


                                                                      Page 101
         1        A.    No.

         2        Q.    Okay.   All right.

         3              And I understand your testimony is that you did

         4   not want Mr. Rum to pay a 50% penalty:          Your personal

         5   view.

         6        A.    Uh-huh.

         7        Q.    Can you explain why, in your personal view,

         8   that was the case?

         9        A.    So, I had two reasons:      First of all, I thought

        10   that was a lot of money.       And second, I felt that the

        11   IRS should have caught on to the offshore activity when

        12   he submitted the bank statement to Denise Ross.

        13        Q.    Okay.   So the bank statement to Denise Ross was

        14   submitted.     Do you know when that was submitted?

        15        A.    I believe it was 2008.

        16        Q.    Okay.   Do you know whether it was before or

        17   after his FBAR report was due?

        18        A.    I don't know.     I don't remember.     The 2007 FBAR

        19   would have been due in 6/30 of 2008.

        20        Q.    And Mr. Rum testified at his deposition that

        21   Mr. Gavel didn't come in until the fall, October, of

        22   2008.

        23              So since Mr. Gavel submitted the report, we

        24   would know that it couldn't have happened before the

        25   June filing deadline, correct?


                              Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 102 of 165 PageID 1832


                                                                      Page 102
         1        A.    Right.

         2        Q.    Okay.

         3        A.    Right.

         4        Q.    All right.    Did the fact that your personal

         5   beliefs were favorable to Mr. Rum, did that give you any

         6   ability to give him a lower penalty?

         7        A.    No.

         8        Q.    Okay.    And can you describe what was commonly

         9   happening in the OBDI program?

        10        A.    So, the OBDI program, the taxpayers would come

        11   forward with all of the information and full payment and

        12   the amended returns.      I don't remember how many years.

        13   And then we would prepare reports based on that, and we

        14   would have penalties that I'm almost certain were 20%,

        15   and they would have to agree to all of that on a Closing

        16   Agreement.

        17        Q.    They would have to agree to the penalties on

        18   both the income and the --

        19        A.    And the -- and they were called "international

        20   penalties."

        21        Q.    Would it be also on the income tax due on the

        22   foreign accounts?

        23        A.    They would have to pay penalties on the income

        24   tax, yes.

        25        Q.    In your experience in the OBDI program,


                              Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 103 of 165 PageID 1833


                                                                      Page 103
         1   agreement to the income tax penalties would be part of

         2   that.

         3         A.   Yes.

         4         Q.   Okay.    And so when Mr. Rum didn't agree to the

         5   income tax penalties in this case, in your view, that

         6   had an impact on the FBAR penalty?

         7         A.   No, I don't --

         8         Q.   All right.    Well, maybe I didn't understand

         9   your testimony.

        10         A.   Okay.

        11         Q.   When Mr. Ayar was going through the timeline,

        12   all right, he's indicating that you made the decision to

        13   go for the willful penalty after Mr. Rum indicated that

        14   he would not agree to the income tax penalty --

        15         A.   Right.

        16         Q.   -- correct?

        17         A.   At that point, there wasn't anything -- there

        18   was no way that we could do the 20% or anything.

        19         Q.   But my question to you is, isn't that exactly

        20   what was your experience with the OBDI program?

        21         A.   That they had to include all the tax and

        22   penalties and the agreement.        Is that what you're asking

        23   me?

        24         Q.   Yes.

        25         A.   Yes.


                               Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 104 of 165 PageID 1834


                                                                      Page 104
         1        Q.     So Mr. Rum wouldn't have gotten the deal, had

         2    he been in the OBDI program, because he didn't agree to

         3    the income tax penalties.

         4        A.     Right.

         5        Q.     Okay.

         6        A.     Yes.

         7        Q.     All right.    Was Mr. Rum eligible for OBDI

         8    program?

         9        A.     No.

        10        Q.     Can you explain why he was not eligible?

        11        A.     Because he was under exam when the program

        12    became available.

        13        Q.     All right.    Did anybody from the IRS ever tell

        14    Mr. Rum that he was eligible for the OBDI program?

        15        A.     I don't know.

        16        Q.     But did you ever tell him that?

        17        A.     No.

        18        Q.     Are you aware that he was ever advised that by

        19    anybody in the Internal Revenue Service?

        20        A.     No.

        21        Q.     Okay.    And -- Okay.   Have you ever treated a

        22    taxpayer unfairly in your work as a revenue agent?

        23        A.     I hope not.

        24        Q.     Okay.    Have you ever retaliated against --

        25        A.     No.


                                Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 105 of 165 PageID 1835


                                                                      Page 105
         1        Q.    -- a taxpayer?

         2        A.    No.

         3        Q.    Did you treat Mr. Rum unfairly in this case?

         4        A.    No.

         5        Q.    Did you retaliate against Mr. Rum for his

         6   failure to agree to the income tax changes you had

         7   proposed?

         8        A.    No.

         9        Q.    All right.    Are you aware --

        10        A.    No.

        11        Q.    Do you know whether or not the Internal Revenue

        12   Manual is binding as a matter of law?

        13        A.    I don't know.     I don't think so.

        14        Q.    Okay.   I think your testimony was there was a

        15   lot of confusion about the FBAR penalty at the time of

        16   the examination in question.

        17              Can you give us more detail about what you mean

        18   by that?    I don't really understand what you mean by

        19   "confusion."

        20        A.    So, there was a lot of confusion as to what

        21   exactly we were doing.

        22        Q.    When you say "we," who --

        23        A.    The examiners that were assigned these cases.

        24   We had very little guidance.        At some point, it became

        25   clear to me that I had no authority or no discretion or


                              Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 106 of 165 PageID 1836


                                                                      Page 106
         1   anything.    I just had to follow what I was being told.

         2              And I guess that comes from the fact that this

         3   was all new, so somebody else had to come up with the

         4   rules.

         5        Q.    All right.     Did your kind of discovery about

         6   your lack of authority, did that come during the

         7   examination of Mr. Rum or at some other point in time?

         8        A.    I don't remember exactly when.        I'm going to

         9   say it came at some point during the exam.

        10        Q.    Do you remember the circumstances under which

        11   you became aware of what you perceived to be your lack

        12   of authority with respect to the amount of the penalty?

        13        A.    No.    When?   Is that what you're asking?      When I

        14   thought I became aware?

        15        Q.    The circumstances under which.

        16        A.    I seem to recall a conversation with Terry

        17   where she indicated to me what I had indicated before,

        18   that we weren't -- we weren't allowed to give quiet

        19   disclosure taxpayers any deal that was equal to or

        20   better than the people that came in under OBDI, no

        21   matter what I thought.

        22        Q.    Okay.    So, when you say "Terry," you're talking

        23   about your manager, Terry Davis?

        24        A.    Yes.

        25        Q.    And you used the term "quiet disclosure."          Can


                               Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 107 of 165 PageID 1837


                                                                      Page 107
         1   you tell me what that is?

         2        A.    That's what this case was referred to, as a

         3   "quiet disclosure," because they filed amended returns

         4   in which Schedule B indicated some type of interest from

         5   the UBS account or an offshore account, as opposed to --

         6   and it was an amended return, as opposed to the original

         7   return having been filed with all the information on

         8   there.

         9              So they're disclosing that they have this

        10   offshore account and this offshore income that they

        11   previously didn't report, and they're doing it through

        12   an amended return.      They're just filing it without going

        13   through the normal process, going to CI and saying,

        14   "Here's my amended returns.        This is what I did."

        15        Q.    Did Mr. Rum make a full disclosure or a quiet

        16   disclosure?

        17        A.    Quiet.

        18        Q.    All right.    So your manager indicated that due

        19   to the existence of the quiet disclosure, Mr. Rum could

        20   not get less than a 50% penalty?

        21        A.    Right.

        22        Q.    And was there any other reason why Mr. Rum was

        23   assessed a 50% penalty as opposed to a 20% penalty?

        24        A.    Well, that's what the guidelines called for:

        25   50% if the facts supported it.


                             Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 108 of 165 PageID 1838


                                                                      Page 108
         1        Q.    All right.    I believe your testimony was that

         2   you do believe the facts exist --

         3        A.    Yes.

         4        Q.    -- to support the imposition of a 50% penalty.

         5   Can you explain -- That's correct?

         6        A.    Yes.

         7        Q.    Can you explain what some of those facts are?

         8        A.    Well, the fact that he had this account

         9   offshore, didn't report the income.         When he became

        10   aware of this, because UBS sent him all this

        11   information, he still didn't file the FBARs.           He still

        12   didn't report the income.       He still put "No" on Schedule

        13   B as far as having an account offshore.

        14              When I asked him if he had reported this to

        15   the -- Because he told me he had a lot of kids and they

        16   all go to college, went to private school and all this.

        17   But I asked him how he afforded college, and he said,

        18   "Grants and whatnot."

        19              And I asked him if he reported -- because my

        20   kids were going through that -- if he had reported the

        21   offshore account in the funds that he had in the FSA

        22   application.      I don't remember.

        23        Q.    FISA?

        24        A.    Is that what it's called?

        25        Q.    For college?


                               Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 109 of 165 PageID 1839


                                                                      Page 109
         1        A.    Yes, for college.     Parents have to go in and

         2   put their information in there.

         3              And he said, "No."

         4              And I asked him, "Why?"

         5              And he said, "because I wanted to have a

         6   stronger position to get the grants, the funds."

         7              So it seemed obvious that he was concealing the

         8   assets.    He certainly concealed the assets on those

         9   applications, and then he concealed income on the 1040.

        10        Q.    So did Mr. Rum ever explain what his belief was

        11   in terms of when the income had to be reported?           The

        12   income from the FBAR.

        13        A.    In my write-up, I do say that he or Mr. Gavel

        14   explained that they thought, or Mr. Rum thought he

        15   didn't have to report that income until he brought it

        16   back.

        17        Q.    Okay.   So with respect to the repatriation of

        18   the funds in 2009, do you know what the gain was on the

        19   FBAR account during the time that Mr. Rum had it from

        20   1998 until the funds were repatriated in 2009?

        21        A.    So, the write-up indicates that there was over

        22   $400,000 of increase.       And it wasn't from deposits.        It

        23   was from income that was earned.

        24        Q.    So on Mr. Rum's 2009 return, did he report the

        25   increase of that gain?


                             Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 110 of 165 PageID 1840


                                                                      Page 110
         1        A.    No.     He reported about 40 or 39,000.

         2        Q.    Which was the gain from the year that the funds

         3   were in an Arab bank, correct?

         4        A.    That I don't know.

         5        Q.    All right.    So, do you know whether Mr. Gavel,

         6   when he disclosed the UBS account to Denise Ross, do you

         7   know whether he disclosed at that time that Mr. Rum had

         8   moved his funds to a separate bank account in

         9   Switzerland?

        10        A.    No, he didn't.

        11        Q.    He did not?

        12        A.    No.

        13        Q.    Was that significant in terms of willfulness?

        14        A.    Yes.

        15        Q.    Okay.    Can you explain why?

        16        A.    Well, here he becomes aware that the IRS and

        17   UBS have this negotiation where they're going to be

        18   getting information, and yet rather than bringing the

        19   money back and coming up front with Denise and letting

        20   her know what was happening and, "We want to put things

        21   right," instead he takes the money and he puts it in

        22   another offshore account.

        23        Q.    In Switzerland.

        24        A.    I don't remember where it was.

        25        Q.    All right.    Let me ask you this.      UBS, as part


                               Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 111 of 165 PageID 1841


                                                                      Page 111
         1   of its agreement with the government, was making certain

         2   John Doe summons disclosures to taxpayers with foreign

         3   accounts, did they not?

         4        A.    I don't know.

         5        Q.    All right.    Do you know whether, in terms of

         6   timing, there was a period of time when a lot of people

         7   were closing their UBS accounts?

         8        A.    Yes.

         9        Q.    Can you tell me when that was?

        10        A.    That was towards the end of 2008.

        11        Q.    Was that about the time that Mr. Rum closed his

        12   account at UBS?

        13        A.    Yes.

        14        Q.    Instead of repatriating the funds at that time

        15   and bringing them to the United States, he did what with

        16   them?

        17        A.    He took them to another offshore account.

        18        Q.    Which was additional evidence of his

        19   willfulness, correct?

        20        A.    It seemed to me he's still hiding the money.

        21        Q.    Okay.    I'm a little bit confused by your

        22   testimony about how many FBAR cases you had worked on.

        23   You indicated it's kind of your first case, and it's not

        24   your first case.

        25              Is this the first case that you had that wasn't


                               Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 112 of 165 PageID 1842


                                                                      Page 112
         1    in the OBDI program?

         2        A.     This was the second case.

         3        Q.     So when you're talking about the FBAR was new

         4    and not new, you had mostly worked OBDI cases.

         5        A.     Right.

         6        Q.     In your experience, most of the taxpayers that

         7    you had worked with weren't getting a 50% penalty,

         8    correct?

         9        A.     Right.    No.    And they weren't getting any of

        10    this.    I don't think we even had a Title 31 separate

        11    file.

        12        Q.     So a 50% penalty would have seemed extreme to

        13    you just in terms of the timing of your working on this

        14    case, correct?

        15        A.     Yes.    It still is.

        16        Q.     Do you have any idea what kind of problems the

        17    existence of foreign bank accounts provides for the IRS

        18    in terms of being able to ensure voluntary compliance?

        19        A.     Well, it's impossible for us to have any

        20    knowledge as to their bank accounts.

        21        Q.     All right.      So do you know whether or not, in

        22    2007, Mr. Rum disclosed his foreign bank account on the

        23    tax return he filed?

        24        A.     On the original return, no, he didn't.

        25        Q.     And there's an actual -- there's a line on


                                Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 113 of 165 PageID 1843


                                                                      Page 113
         1   Form 7, Schedule B, Form 7, for that information, is

         2   there not?

         3        A.    Schedule B, line 7, yes, there is.

         4        Q.    And it asks whether or not you have a foreign

         5   account, correct?

         6        A.    Yes.

         7        Q.    And how was that checked on the 2007 return?

         8        A.    On both the original and the amended, it was

         9   checked "No."

        10        Q.    Does it also provide instructions to the full

        11   reporting requirements with respect to the FBAR report?

        12        A.    Yes.

        13        Q.    So anybody who reviewed that return would know

        14   that the government wanted information about the filing

        15   of the return, correct?

        16        A.    Yes.

        17        Q.    So was the failure to check that box, was that

        18   evidence of willfulness?

        19        A.    Yes.

        20        Q.    All right.    And to your knowledge, did Mr. Rum

        21   file a Schedule B admitting the existence of the foreign

        22   account for any of the years that he had the account

        23   from 1998 through 2009?

        24        A.    From what I've seen, no, he didn't.

        25        Q.    All right.    So, in terms of your experience in


                               Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 114 of 165 PageID 1844


                                                                      Page 114
         1   primarily issues involving kind of offshore activity,

         2   does multiple years of a violation have some evidentiary

         3   value with respect to willfulness?

         4        A.    Well, yeah.    It shows that, you know, this

         5   wasn't an accident.

         6        Q.    Okay.

         7        A.    It wasn't an oversight.

         8        Q.    I think you also indicated that in the OBDI

         9   program, had Mr. Rum been eligible, he would have been

        10   potentially liable for a penalty of $20,000 for each of

        11   the years in which he didn't file a report, correct?

        12        A.    I don't know that it was 20,000.

        13        Q.    Or whatever the number was.       Whatever the

        14   number was.

        15        A.    Right.   Twenty percent.

        16        Q.    Okay.    A 20% penalty.    But if Mr. Rum had the

        17   account from 1998 through 2009, he faced substantial

        18   liability even if he had been under the OBDI program,

        19   correct?

        20        A.    So, it would have only have been for the years

        21   where we had an open statute.

        22        Q.    Okay.    So what years would that have been with

        23   respect to Mr. Rum?      If you don't know, that's all

        24   right.

        25        A.    It would have been six years before that, so


                             Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 115 of 165 PageID 1845


                                                                      Page 115
         1   what is that?       '4, '5, '6, '7, '8, '9, '10, '11.        But we

         2   wouldn't have picked up '4.          We probably would have gone

         3   with -- I don't know -- '5 or '6.         I don't remember what

         4   we were doing.

         5        Q.     Had Mr. Rum been eligible for the OBDI program,

         6   he would have been potentially liable for a 20% penalty,

         7   or whatever the number was, for five years or six years

         8   for the period -- for five or six years in which he had

         9   the UBS account and didn't report it?

        10        A.     I don't remember if it was for every year or if

        11   we just looked at the highest year.

        12        Q.     Okay.

        13        A.     But it would have been 20%, and it would have

        14   been obviously not the 50%.        I think there was another

        15   OBDI thing that came out after.

        16               MR. AYAR:   I think there were six of them.

        17               THE DEPONENT:    Okay.    There you go.    And

        18        they always increased the penalty amount, right?

        19               MR. AYAR:   Yeah.   It's 27 and a half percent

        20        now.    It's closing in September.

        21               THE DEPONENT:    What did it --

        22               MS. HERVEY:   All right.     Let's just wait.

        23        Let me finish and we can let him --

        24               MR. AYAR:   I'm sorry.

        25                         //////////////////////


                             Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 116 of 165 PageID 1846


                                                                      Page 116
         1   BY MS. HERVEY:

         2        Q.    So, Mr. Ayar asked you about the communication

         3   you had with the taxpayer with respect to agreeing to

         4   make things right, and Mr. Rum's response was that he

         5   wanted to make things right.        Did Mr. Rum ever make

         6   things right?

         7        A.    So, he didn't make things right fully, no.

         8        Q.    Okay.    Let's go to Exhibit Number 14.       I know

         9   it's here.

        10              I'm not sure I understood what you were saying

        11   about -- This is the letter dated May 4th, 2012, with

        12   respect to the report that you sent Mr. Rum with respect

        13   to his potential future liability.

        14              Is this a form document?

        15        A.    Yes.

        16        Q.    And so at the time that you prepared this

        17   letter, this was just the standard form that was sent

        18   out?

        19        A.    Yes.

        20        Q.    Okay.    Regardless of whatever agreement was

        21   reached?

        22        A.    This was the letter that was sent out when a

        23   report is ready to be given to the taxpayer.

        24        Q.    Okay.    Did you alter the report based on the

        25   particular facts of the case, or no?


                               Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 117 of 165 PageID 1847


                                                                      Page 117
         1        A.    I don't --

         2        Q.    I'm just confused, because you talked about the

         3   findings in the closed report and you indicated

         4   agreement, whether or not the fact that this says that

         5   means that Mr. Rum actually indicated agreement or

         6   whether this was just a form that you would have sent

         7   whether he indicated agreement or not.

         8              I wasn't -- That was left unclear in my mind.

         9        A.    I know.    It's my recollection that at this time

        10   I didn't know how to remove this part over here where it

        11   says "indicated agreement."        This is the only report we

        12   could sign.      I don't remember if he agreed or not.        This

        13   was all we could send when we were sending the report.

        14        Q.    So, in any event, did the fact that you imposed

        15   or recommended the imposition of a 50% penalty, did that

        16   stem in any regard from Mr. -- you punishing Mr. Rum for

        17   his failure to agree?

        18        A.    No.

        19        Q.    Okay.    Do you know whether or not Terry Davis

        20   ever authorized a non-willful penalty in this case?

        21        A.    She never signed off on one, no.

        22        Q.    Okay.    In the absence of her signing off on

        23   one, could you have given Mr. Rum anything less than a

        24   50% penalty?

        25        A.    Nope.    Not that I'm aware of, no.


                              Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 118 of 165 PageID 1848


                                                                      Page 118
         1              MS. HERVEY:    That's it for me.

         2              MR. AYAR:     Okay.

         3                          REDIRECT EXAMINATION

         4   BY MR. AYAR:

         5        Q.    First I want to clear up -- Hopefully we can

         6   refresh your memory -- of how the penalty worked in the

         7   OBDI program.

         8              What I have here is an excerpt, what I proffer,

         9   from the Internal Revenue -- I'm sorry.          This is an OBDI

        10   Frequently Asked Questions document that I believe was

        11   the URL that you referred to in your email?

        12        A.    Okay.

        13              MR. AYAR:    He's going to mark it and you're

        14        going to have a chance to read it.         I want you to

        15        pay particular attention to Question Number 12.

        16              MS. HERVEY:    So -- All right.

        17              (Exhibit 19 was marked for identification.)

        18              MS. HERVEY:    Let's just take a few-second

        19        break.

        20              MR. AYAR:    All right.

        21                   (Recess held at this time.)

        22   BY MR. AYAR:

        23        Q.    Do you recognize this language?

        24        A.    See, that's why -- Recognize it?

        25              MS. HERVEY:    Do you know what this document


                             Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 119 of 165 PageID 1849


                                                                      Page 119
         1        is?

         2   BY MR. AYAR:

         3        Q.    Do you know what it is?

         4        A.    I seem to recall seeing this, or something

         5   similar to that, on the web page.

         6        Q.    Let's go back to Exhibit 13 for a moment.

         7              MS. HERVEY:     Okay.   When?

         8              THE DEPONENT:     It would have been -- I can't

         9        remember the year.      I guess whenever it came out.

        10   BY MR. AYAR:

        11        Q.    Can I make a proffer?      I got this document from

        12   a website called "The Way Back Machine."          It's the

        13   Internet archives.

        14              You see on the top right corner where it says

        15   "April 15th, 2012"?      What that means is according to

        16   this website, this is the version that was on the

        17   Internet on that date.

        18              MS. HERVEY:    Okay.    This is an IRS website?

        19              MR. AYAR:     Yes.

        20   BY MR. AYAR:

        21        Q.    You see up top where it has a URL?        I'm going

        22   to refer you back to Exhibit 13.

        23              MS. HERVEY:    Let me just object to the

        24        grounds of authenticity and relevance.         But you

        25        can go ahead and answer.


                             Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 120 of 165 PageID 1850


                                                                      Page 120
         1    BY MR. AYAR:

         2         Q.    So, let's go back to Exhibit 13.

         3         A.    That's the letter --

         4         Q.    The email that you sent to --

         5               MS. HERVEY:     You proffer that this is what?

         6               MR. AYAR:     This is what she was referring

         7         him to, and this is the version that existed on

         8         the Internet on this day.

         9               MS. HERVEY:     Okay.    So, it's the version in

        10         what email?

        11               MR. AYAR:     Exhibit 13.

        12               MS. HERVEY:     Okay.    This is the link.

        13               MR. AYAR:     Yes.

        14               MS. HERVEY:     Your proffer this is the link.

        15               MR. AYAR:     The link in the email.

        16               MS. HERVEY:     The link in -- Okay.       Referred

        17         to by the agent --

        18               MR. AYAR:     Yes.

        19               MS. HERVEY:     -- in Exhibit 13.

        20               MR. AYAR:     Yes.

        21               MS. HERVEY:     Okay.    Do you know whether

        22         that's the case?

        23               THE DEPONENT:     I'd have to take his word for

        24         it.

        25               MS. HERVEY:     So you do not know.


                             Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 121 of 165 PageID 1851


                                                                      Page 121
         1              THE DEPONENT:     No.

         2              MS. HERVEY:    So you can ask the question.

         3   BY MR. AYAR:

         4        Q.    Can you look at this URL, and then look at the

         5   URL in your email in Exhibit 13, and tell me if they're

         6   the same.

         7        A.    Yes.

         8        Q.    They are the same?

         9        A.    Yes.

        10        Q.    Now, I don't want to hang ourselves up too much

        11   on this document.      I just want you to flip to Q12,

        12   please.    Take your time and read over that entire

        13   example.

        14        A.    Okay.

        15        Q.    Now that you've read that, now do you remember

        16   whether or not the OBDI and the offshore penalty applied

        17   to each year or just one year?

        18        A.    It appears to have been just the one year, the

        19   highest balance.

        20        Q.    That question also talks about the accuracy

        21   penalty.    Can you tell how much it is in this example?

        22        A.    Ten percent.

        23        Q.    Based on your recollection, at that time, the

        24   accuracy-related penalty for people in the OBDI program

        25   was 20%.


                               Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 122 of 165 PageID 1852


                                                                      Page 122
         1        A.     Yes.    Yeah it looks like 20% across the board.

         2   I don't know if it was just for one year.          I'm guessing

         3   for every year, but I don't know.

         4        Q.     It was for every year.

         5        A.     It was?

         6        Q.     Okay.    So, in your testimony to Ms. Hervey, you

         7   said that because Mr. Rum did not agree to the

         8   penalties, the income tax penalties, then had he been in

         9   OBDI, he would not have qualified for the 20% FBAR

        10   penalty.     Is that right?

        11               You said that because he didn't agree to the

        12   penalty, and because the OBDI program requires full

        13   agreement, then if he was in the OBDI program, he would

        14   not have qualified because he refused to agree with you

        15   on the income tax penalties.        Was that your testimony?

        16               MS. HERVEY:   Okay.    I'm going to object.

        17        It's a little complex, but you can go ahead and

        18        answer it.

        19               MR. AYAR:    We can have him read it back,

        20        too.

        21               MS. HERVEY:   You might want to ask the

        22        question differently.      But go ahead and try and

        23        see if she can --

        24               THE DEPONENT:    So, if he would have been in

        25        the OBDI program, he would have been at 20%.


                                Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 123 of 165 PageID 1853


                                                                      Page 123
         1   BY MR. AYAR:

         2        Q.    And he would have been required to agree to the

         3   income tax penalties --

         4        A.    Yes.

         5        Q.    -- in order to stay in the OBDI program?

         6        A.    Yes.

         7        Q.    Okay.    If he refused to agree to the income tax

         8   exam changes and the accuracy penalty and the offshore

         9   penalty, he would have been removed from the program.

        10   Is that correct?

        11        A.    I didn't have any cases like that, but I

        12   believe that's correct.

        13        Q.    But the accuracy penalty was 20% in the OBDI

        14   program.

        15        A.    Yes.

        16        Q.    Okay.    But the penalty that you applied to

        17   Mr. Rum's case, and which he did not agree to, was 75%;

        18   is that correct?

        19        A.    Yes.

        20        Q.    Okay.    I want to just make sure that we're a

        21   hundred percent clear on what everybody's roles and

        22   responsibilities were.

        23        A.    Okay.

        24        Q.    You testified that only your manager, who I

        25   believe was Terry Davis at the time, had the authority


                               Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 124 of 165 PageID 1854


                                                                      Page 124
         1   to make a determination with respect to FBAR penalties,

         2   correct?

         3        A.    I can tell you that it wasn't me.

         4        Q.    But you did have the authority to make a

         5   recommendation; is that correct?

         6        A.    Yes.

         7        Q.    Did you make a recommendation?

         8        A.    Yes.

         9        Q.    And what was that recommendation that you made?

        10        A.    The willful.

        11        Q.    And how much?

        12        A.    Fifty percent.

        13        Q.    Why 50%?

        14        A.    Because that's what the lead sheet said.

        15        Q.    What is the "lead sheet"?       I'm sorry.    I don't

        16   understand.

        17        A.    It's actually what the statute says.

        18        Q.    What statute?     I'm sorry.

        19        A.    The Title 31.

        20        Q.    Okay.    So because -- The Title 31 you're

        21   referring to is the statute that establishes the FBAR

        22   penalties, I presume.

        23        A.    Yes.

        24        Q.    And that statute, do you understand -- I'm

        25   sorry.    I know you're not a lawyer.       But do you believe


                               Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 125 of 165 PageID 1855


                                                                      Page 125
         1    that that statute provides for a fixed penalty amount?

         2        A.     I did.

         3        Q.     You did.    Okay.

         4               You did not believe that it was a maximum and

         5    no minimum.    You thought that it was a fixed penalty.

         6        A.     It was either 50% or 100,000.

         7        Q.     Okay.     So the recommendation you made to your

         8    manager with respect to the amount of the penalty was

         9    based on your understanding that you had to recommend

        10    50%.

        11        A.     My write-up was on 50%, because that's what I

        12    understood had to happen.

        13        Q.     I know.

        14        A.     I have to say at this point I'm not

        15    recommending anything to her anymore.         She's telling me

        16    what to do.

        17        Q.     Okay.    Who ran things, you or your manager?

        18        A.     I guess I did things based on what I was told

        19    to do.

        20        Q.     Who examined the evidence?

        21        A.     I did.

        22        Q.     You did.    Who talked to the taxpayer?

        23        A.     Both Terry and I did.

        24        Q.     Was Terry present every time you talked to

        25    Mr. Rum?


                             Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 126 of 165 PageID 1856


                                                                      Page 126
         1        A.    No.

         2        Q.    Would you say you were in a much better

         3   position to determine the facts and circumstances than

         4   Terry was, to assess the facts and circumstances?

         5        A.    No.    I would say I was in a much better

         6   position to gather them and put them down on paper.

         7        Q.    I see.

         8        A.    She and Headquarters, Counsel, whoever makes

         9   the recommendation, would be actually the best people to

        10   know if we had sufficient facts for a willful or not.

        11        Q.    I see.

        12        A.    Based on the law.

        13        Q.    But you were the examiner.

        14        A.    Yes.

        15        Q.    But somebody other than the examiner was making

        16   the determination as to what the appropriate amount of

        17   the penalties were.

        18        A.    Yes.    All I could do was gather the facts and

        19   provide them and ask if this was sufficient for willful.

        20        Q.    Was sufficient for willful.       And that was the

        21   only thing you asked them?

        22        A.    Towards the end, that was the only thing I

        23   asked for.

        24        Q.    Once the determination was made that it was

        25   sufficient for willful, then the penalty was


                               Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 127 of 165 PageID 1857


                                                                      Page 127
         1   automatically 50%.

         2        A.    Yeah.    The willful penalty couldn't be anything

         3   else in his case, because he had over a million dollars

         4   in the account.

         5        Q.    You're referring to the mitigation guidelines?

         6        A.    No.     So, if --

         7        Q.    And the IRM.

         8        A.    Yes.

         9        Q.    The mitigation guidelines are based on the

        10   amount of, and it gives you a recommended penalty.            For

        11   people over a million dollars, it's 50%.          And that was

        12   the top of that one thing you said you recognized.

        13              Is that what you're referring to?        Does that

        14   ring a bell?

        15        A.    Yes.

        16        Q.    Yes, it does.       And you understood those to be

        17   binding on you?

        18        A.    I didn't think I could do anything else.

        19        Q.    Okay.    There was several mentions made in your

        20   testimony that this was all, quote, unquote, "new."             Can

        21   you tell me what that means?        What was new about it?

        22        A.    It was -- The FBAR case file was new.         We

        23   hadn't done that before.        The actual gathering of

        24   evidence regarding offshore activity was new.

        25        Q.    Do you know when the first year people were


                               Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 128 of 165 PageID 1858


                                                                      Page 128
         1   required to file FBARs was?

         2        A.    Uh-uh.

         3        Q.    Do you know whether it was a long time ago,

         4   like decades ago?

         5        A.    No.

         6        Q.    You don't know?

         7        A.    No.

         8        Q.    Okay.    So you don't know if it was part of the

         9   Bank Secrecy Act passed in the '70s?

        10        A.    No, I don't.

        11        Q.    I'm trying to understand how this is all new.

        12   Because my understanding is FBARs have been around for a

        13   long time.     But that's okay.

        14        A.    So, not for me.

        15        Q.    New to you?

        16              MS. HERVEY:    Can I?

        17              MR. AYAR:     Yes.

        18              MS. HERVEY:    Because you did this in my

        19        deposition.    I think the reason it's new is

        20        because of the treaty with the UBS.

        21              MR. AYAR:    I see.

        22              MS. HERVEY:    The IRS was getting all this

        23        information.

        24              MR. AYAR:    I see.

        25              MS. HERVEY:    The thing is, the Bank Secrecy


                              Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 129 of 165 PageID 1859


                                                                      Page 129
         1        Act had been around a long time, all right.

         2               MR. AYAR:     Yes.

         3               MS. HERVEY:    You're right, since the '70s.

         4        But it was only after the litigation with UBS

         5        where there was information coming.

         6               MR. AYAR:     I see.

         7               MS. HERVEY:    Just like I'm just getting my

         8        first -- it's not a question of we didn't want to

         9        enforce it.    The question is, we didn't have the

        10        information.

        11               MR. AYAR:   I understand.

        12               MS. HERVEY:     So that's, I think, why it was

        13        new.

        14               MR. AYAR:   It was very difficult to enforce

        15        before, because the information was not available

        16        with respect to people that had foreign bank

        17        accounts.

        18               MS. HERVEY:    Yeah.

        19               MR. AYAR:   Okay, good.

        20   BY MR. AYAR:

        21        Q.     I want to go back.     You said Terry indicated

        22   that you are not allowed to give quiet disclosure people

        23   less than 50%, or a better deal than what's in OBDI.            I

        24   want to understand what you mean by "quiet disclosure."

        25               I know you said that it refers to people who


                              Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 130 of 165 PageID 1860


                                                                      Page 130
         1   amend their returns and add the interest income and do

         2   it outside of the OBDI program.        Right?

         3        A.    Yes.

         4        Q.    Do you know why they call it "quiet

         5   disclosures"?

         6        A.    Because they didn't come forward the way that a

         7   program -- they didn't do a voluntary disclosure.

         8        Q.    They didn't do a voluntary.       Do you know why

         9   the service takes an aggressive position with those

        10   taxpayers?

        11        A.    I feel like I should know.       No.

        12        Q.    Do you think that by using the word "quiet

        13   disclosure" what they're really referring to is

        14   taxpayers who try to do things sneaky and not draw

        15   attention to themselves?

        16        A.    Hum.

        17              MS. HERVEY:    I'm going to say it calls for

        18        speculation.

        19              THE DEPONENT:     I think I can say, "Yes" but

        20        also "No."     I don't know.

        21   BY MR. AYAR:

        22        Q.    Said handed, told his agent about the bank

        23   account.    What was quiet about that?

        24        A.    He didn't tell her about the other account.

        25        Q.    I see.    Was that other account open in any of


                               Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 131 of 165 PageID 1861


                                                                      Page 131
         1   the years that she was examining?

         2        A.    No.

         3        Q.    No.     Because she didn't examine the 2008 year.

         4        A.    That's true.

         5        Q.    Right.    Do you think it was relevant to her

         6   exam whether or not he opened another account?

         7        A.    Relevant to that exam?      To that year?     No,

         8   except that when we're examining a taxpayer, we look for

         9   full compliance.

        10        Q.    I see.

        11        A.    You have to ask her, but ...

        12        Q.    Yeah.    Now, you said that -- you testified that

        13   when you got the 2009 return, rather than the -- The

        14   amended return I'm referring to.         I'm sorry -- rather

        15   than claim all the money that he made in the UBS

        16   account, he only claimed a small portion of it.

        17        A.    I don't know if that was amended.        I think -- I

        18   think maybe the 2009.

        19        Q.    It might have been the original return.

        20        A.    I think so.

        21        Q.    It might have been.      Okay.

        22        A.    I don't remember.

        23        Q.    You say that he only claimed a small portion of

        24   all the money he made offshore.        Do you know who

        25   prepared that return?


                              Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 132 of 165 PageID 1862


                                                                      Page 132
         1        A.    Mr. Gavel.

         2        Q.    Mr. Gavel.    Do you know if Mr. Gavel held

         3   himself out as an expert on these matters?

         4        A.    I have no idea.

         5        Q.    Do you know if Mr. Gavel had the information

         6   necessary to determine the appropriate amount of taxes

         7   for 2009?

         8        A.    Yes.

         9        Q.    He did?

        10        A.    Yes.

        11        Q.    All right.    So Mr. Gavel, who --

        12        A.    Let me go back.     I have to say "No."      I don't

        13   know.

        14        Q.    You don't know?

        15        A.    Based on the fact that he had a beginning and

        16   an ending, he would have had the bank statements to come

        17   up with the amount.

        18        Q.    But he would have had the information and know

        19   that it was more than 34,000.

        20        A.    Here's the thing, though.       You're saying that

        21   in 2009 it was more than 34,000.         What I said was over

        22   the course of the years.

        23        Q.    Oh, yeah.    That's what I mean.      Over the course

        24   of the years, it was much more than --

        25        A.    I don't remember what the right amount was for


                               Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 133 of 165 PageID 1863


                                                                      Page 133
         1   2009.

         2        Q.    Now --

         3        A.    It could have been less than that.

         4        Q.    But you are somewhat of an expert on income tax

         5   laws, right?

         6              MS. HERVEY:    I'm going to object, because

         7        she's not a lawyer.

         8              THE DEPONENT:     I'm not, actually.     I'm not

         9        at all.

        10   BY MR. AYAR:

        11        Q.    Based on your understanding of how income taxes

        12   work, when a taxpayer files a return for a year, say

        13   2009, are they supposed to report just the income they

        14   earned in that year or the accumulation of income from

        15   prior years as well?

        16        A.    PFIC has me a little confused.

        17        Q.    With PFIC, it's reported on the current-year

        18   return and there's a throwback tax and the income --

        19        A.    Right, whether they sell it or not.

        20        Q.    But the capital gain occurs in the year of the

        21   taxable, but then the taxes are attributed to prior

        22   years.    It's very --

        23        A.    Aside from PFIC?

        24        Q.    Yes.

        25        A.    Aside from PFIC.     Aside from that, I'm going to


                               Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 134 of 165 PageID 1864


                                                                      Page 134
         1   say you're right.

         2         Q.    So when Said said that, or Mr. Gavel or

         3   somebody said that Said's understanding was that he was

         4   supposed to pay taxes on all his income when he brought

         5   the money back, his understanding was wrong; is that

         6   correct?

         7         A.    So, when he said he was to pay tax on all the

         8   earnings --

         9         Q.    Yes

        10         A.   -- in that account, yeah, that would have been

        11   incorrect.

        12         Q.   That would have been incorrect.        And the

        13   correct way to report the earnings would have been in

        14   the year?

        15         A.   Each year.

        16         Q.   Each year.    And Mr. Gavel would have probably

        17   known that, right?

        18         A.   I don't know if his card says "Tax Attorney" on

        19   it.

        20         Q.   It does.     He's actually a professor in a law

        21   school that teaches tax.       But -- Okay.

        22              So, Mr. Rum's position, or somebody's position

        23   was, "we thought that we had to pay all the taxes at

        24   once."     Okay.

        25              But then when you got the return, they didn't


                                Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 135 of 165 PageID 1865


                                                                      Page 135
         1   pay all the tax, right?

         2              But the person who prepared the return is a tax

         3   expert who would have known that he's not supposed to

         4   report all the tax.

         5              MS. HERVEY:    I'm going to object.      There's

         6        no evidence that Mr. Gavel was a tax expert.

         7        There's really no evidence as to his

         8        qualifications.     His deposition is upcoming.

         9              MR. AYAR:    Okay, that's fine.

        10   BY MR. AYAR:

        11        Q.    So --

        12        A.    Here's the thing, though.

        13        Q.    Yes.

        14        A.    Ultimately Mr. Rum would have looked at the

        15   return and signed it, and there's a big difference

        16   between 40,000 and 400,000.

        17        Q.    Right.    Assuming 40,000 was the actual income

        18   earned in 2009, 40,000 would have been the right number.

        19        A.    But that's not what he had said he did.

        20        Q.    Did he tell you that before the return was

        21   filed, what he understood?       When did he tell you what he

        22   understood?

        23        A.    It would have been after.       Yeah, it would have

        24   been after.

        25        Q.    And he told you that he still understood that,


                               Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 136 of 165 PageID 1866


                                                                      Page 136
         1   or that's what he thought back then?

         2        A.    That that's what he was told originally.

         3        Q.    Originally.     Okay.

         4              But it's possible that maybe Mr. Gavel

         5   corrected him at the time that they were preparing the

         6   2009 return.

         7              MS. HERVEY:     Objection, calls for

         8        speculation.

         9              THE DEPONENT:     I don't know about that.

        10        Because I seem to remember reading somewhere

        11        where I asked Mr. Gavel where he came up with

        12        those numbers, and he said he had no clue.

        13              MS. HERVEY:    Great.

        14              MR. AYAR:     Okay.

        15   BY MR. AYAR:

        16        Q.    You also testified that Mr. Rum did not make

        17   things right, quote, unquote, "fully."          What do you mean

        18   by that, "fully make things right"?

        19        A.    He didn't go back and pay the tax on all those

        20   years.    He didn't pay the tax on that $400,000, and he

        21   didn't file the FBARs that he was required to file.

        22              Still hasn't.     When I closed the case, he still

        23   hadn't.    Sorry.

        24        Q.    So he didn't pay the tax on that $400,000.          But

        25   you made the changes to the return, so you verified that


                             Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 137 of 165 PageID 1867


                                                                      Page 137
         1   he paid the correct amount of tax for the years that you

         2   examined.    Is that correct?

         3        A.    Yes.

         4        Q.    Yes.

         5        A.    Yes.

         6        Q.    You also testified that your 50% recommendation

         7   was not punishment for his failure to agree.           Okay.     You

         8   don't strike me as a vindictive person.          You don't

         9   strike me as somebody who would punish Mr. Rum that way.

        10   So I'll take your word for that.         But I do want to

        11   understand exactly what you were thinking.          So if we can

        12   go back to that letter.

        13              MS. HERVEY:    Which one?

        14              MR. AYAR:    I think it's -- Let me find it.

        15        It was the letter dated June 13th.

        16              MS. HERVEY:    It's her letter?

        17              MR. AYAR:    Yes, it's her letter.

        18              MS. HERVEY:    Do you have a number on it?        I

        19        have a June 11th letter.

        20              MR. AYAR:    Yeah, that one.

        21              MS. HERVEY:    Number 16.

        22              MR. AYAR:    Thank you.

        23   BY MR. AYAR:

        24        Q.    Let's go back to Paragraph 7.        So, your

        25   testimony was that you did not punish him for failing to


                               Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 138 of 165 PageID 1868


                                                                      Page 138
         1   agree.    How would you characterize your reasoning for

         2   changing your mind from 20% to 50%?

         3              MS. HERVEY:     I'm going to object, asked and

         4        answered.     But go ahead.

         5              THE DEPONENT:     It really -- It didn't have

         6        anything to do with him not agreeing to the fraud

         7        penalty.

         8                    I couldn't -- I couldn't have ever

         9        applied a 20%.

        10   BY MR. AYAR:

        11        Q.    You couldn't have.      Based on your letter, you

        12   represented to him that it did have something to do with

        13   his failure to agree, correct?

        14        A.    Yes.

        15        Q.    So you were lying to him?

        16        A.    No.    No.   Because when it says, "Unfortunately

        17   an unagreed income tax case will bar me from anything

        18   less than 50%."

        19        Q.    So the unagreed income tax case did have

        20   something to do with the 50% penalty.

        21              MS. HERVEY:    I'm going to object again.       I

        22        think she answered that question before.          But go

        23        ahead.

        24              THE DEPONENT:     I can't tell you what I was

        25        thinking at the time.      I mean, I can agree with


                               Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 139 of 165 PageID 1869


                                                                      Page 139
         1        what your interpretation is based on looking at

         2        it, but I guess it could be a different

         3        interpretation.

         4                   But I have to go back and say there's

         5        nothing else I could have done.

         6   BY MR. AYAR:

         7        Q.     I understand.    I'm not suggesting you could

         8   have.     I understand that you were just doing your job.

         9   I'm not suggesting anything otherwise.

        10        A.    You know what?     I think I looked at it and I'm

        11   trying to remember.      All I can do is say, "Well, maybe

        12   this happened," and then I read something else and I

        13   say, "Well, no, maybe this happened."         And then I

        14   realize I don't remember.

        15        Q.     Okay.

        16        A.    I'm just -- And I'm doing it even with you, you

        17   know.     You're asking me this and, "Oh, that could have

        18   been it."     I don't know.

        19        Q.    Do you ever remember giving Mr. Rum an

        20   explanation, besides the 886 we referred to?           Because I

        21   want to look at that.       I want to see what's in that.

        22              Without referring to the 886, do you remember

        23   ever giving him an explanation as to how the penalty was

        24   calculated, other than the explanation that's in that

        25   letter, and other than the 886?


                             Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 140 of 165 PageID 1870


                                                                      Page 140
         1        A.    No, I don't recall doing that.

         2        Q.    Okay.    So if you ever did explain to him why

         3   the penalty was applied at 50% as opposed to some other

         4   number, it would be in the 886?

         5        A.    Yes.

         6        Q.    Okay.

         7        A.    Yes, the conclusion would be.

         8        Q.    Right.    We'll have to look at that.       And I

         9   don't need to look at it now.

        10              MR. AYAR:    I think that about wraps up my

        11        questions.

        12              MS. HERVEY:    Okay.    I just have one.

        13                         RECROSS-EXAMINATION

        14   BY MS. HERVEY:

        15        Q.    I want to just go back to -- You testified

        16   about the fact that the Arab bank wasn't disclosed to --

        17        A.    Denise.

        18        Q.    -- Denise.    Do you recall the year that she had

        19   under exam?

        20        A.    2006.

        21        Q.    So Mr. Rum's bank statement for 2008 with

        22   respect to the Chase bank account and the UBS bank

        23   account would not have been relevant to 2006, correct?

        24        A.    Correct.

        25        Q.    So the absence of the Arab bank return for that


                               Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 141 of 165 PageID 1871


                                                                      Page 141
         1    same year --

         2         A.    That's right.

         3         Q.    -- is evidence that Mr. Rum continued to be

         4    willful, correct?

         5         A.    Yes.

         6         Q.    Yes?

         7         A.    Yes.

         8               MS. HERVEY:     That's it.     We're done.     Are

         9         you going to order it?

        10               MR. AYAR:     I don't know what you mean.        Yes,

        11         we need the transcript.

        12               MS. HERVEY:     And I will have a copy.

        13                (Said deponent wished to read and sign the

        14         deposition, and the taking of this deposition was

        15         concluded at 12:38 p.m.)

        16

        17

        18

        19

        20

        21

        22

        23

        24

        25


                             Clark Reporting Service
            Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 142 of 165 PageID 1872


                                                                                                Page 142
                            1                               CERTIFICATE OF REPORTER OATH

                            2

                            3       STATE OF FLORIDA

                            4

                            5       COUNTY OF PINELLAS

                            6

                            7

                            8                              I, the undersigned authority, certify that

                            9       MARJORIE KERKADO personally appeared before me on June

                          10        7, 2018, at 9:17 a.m., and was duly sworn.

                          11                               WITNESS my hand and official seal this

                          12        7th day of June, 2018.

                          13

                          14

                          15

                          16

                          17

                          18                                   Jerry P. Lefler RPR CRR CM
                                                               Notary expires May 17, 2022
                          19

                          20

                          21

                          22

                          23

                          24

                          25


                                                           Clark Reporting Service

Electronically signed by Jerry Lefler (101-146-393-3289)
Electronically signed by Jerry Lefler (101-146-393-3289)                                   5dd9fa86-0ee0-428a-b1ca-00e32689ea85
            Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 143 of 165 PageID 1873


                                                                                               Page 143
                            1                                CERTIFICATE OF COURT REPORTER

                            2

                            3      STATE OF FLORIDA

                            4

                            5      COUNTY OF PINELLAS

                            6

                            7          I, Jerry P. Lefler, Court Reporter, certify that I
                                   was authorized to and did stenographically report the
                            8      deposition of MARJORIE KERKADO; that a review of the
                                   transcript was requested; and that the transcript is a
                            9      true and correct record of my stenographic notes.

                          10           I FURTHER CERTIFY that I am not a relative,
                                   employee, or attorney, or counsel of the parties, nor am
                          11       I a relative or employee of any of the parties'
                                   attorneys or counsel connected with the action, nor am I
                          12       financially interested in the action.

                          13               DATED this 7th day of June, 2018.

                          14

                          15

                          16

                          17

                          18

                          19
                                                                 ___________________________
                          20
                                                                 Jerry P. Lefler RPR CRR CM
                          21

                          22

                          23

                          24

                          25


                                                           Clark Reporting Service

Electronically signed by Jerry Lefler (101-146-393-3289)
Electronically signed by Jerry Lefler (101-146-393-3289)                                 5dd9fa86-0ee0-428a-b1ca-00e32689ea85
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 144 of 165 PageID 1874


                                                                      Page 144
         1         PLEASE ATTACH TO THE DEPOSITION OF: MARJORIE
              KERKADO TAKEN ON JUNE 7TH, 2018, IN THE CASE OF UNITED
         2    STATES OF AMERICA VS SAID RUM

         3                              ERRATA SHEET

         4
                        DO NOT WRITE ON TRANSCRIPT - ENTER CHANGES
         5          __________________________________________________
                    Page No.    Line No.    Change              Reason
         6          __________________________________________________

         7          __________________________________________________

         8          __________________________________________________

         9          __________________________________________________

        10          __________________________________________________

        11          __________________________________________________

        12          __________________________________________________

        13          __________________________________________________

        14          __________________________________________________

        15          __________________________________________________

        16          __________________________________________________

        17          __________________________________________________

        18
                    Under penalties of perjury, I declare that I have
        19          read the foregoing document and that the facts
                    stated therein are true.
        20
                    __________________________________________________
        21          DATE                              MARJORIE KERKADO
                                                        (060732018mk)
        22

        23

        24

        25


                             Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 145 of 165 PageID 1875


                                                                      Page 145
         1                    CLARK REPORTING SERVICE
                   Joseph Garcia International Center, Suite 303
         2                    1101 Channelside Drive
                               Tampa, Florida 33602
         3                        (813) 229-3332

         4                                                   June 15, 2018

         5   MARY APOSTOLAKOS HERVEY, ESQ.
             U.S. Department of Justice
         6   Tax Division
             P.O. Box 14198
         7   Washington, DC 20044
             Mary.apostolakos.hervey@usdoj.gov
         8
             RE:   United States of America v. Said Rum
         9
             Dear Ms. Hervey:
        10
             Please be advised that the transcript of the
        11   above-referenced deposition has been completed and is
             available for reading and signing. Please contact our
        12   office at (813) 229-3332 to make arrangements to do so.

        13   You need to respond within 30 days of your receipt of
             this notice or prior to any trial or final hearing date.
        14
             The original of this transcript has been forwarded to
        15   the ordering attorney, and your executed errata sheet or
             waiver, once received, will be forwarded to all ordering
        16   parties.

        17                                   Thank you,
                                             Clark Reporting Service
        18                                   Production@clarkreporting.com

        19

        20

        21

        22
             _________________________             ________________________
        23
                Marjorie Kerkado                              Date
        24




                             Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 146 of 165 PageID 1876
                                                                                           Page 1

               A            128:9 129:1         72:20 74:18        74:22 81:9        125:15
       a.m 1:16 142:10    action 143:11,12      88:25 104:22       119:25 122:17    anyway 45:18
       abandoned          activities 6:9        120:17 130:22      122:22 138:4     apologize 48:17
         66:22              16:5              Agent's 75:13        138:23           APOSTOLA...
       ability 100:19     activity 3:17 4:5     75:21 79:2       aid 56:16           2:2 145:5
         100:21 102:6       4:12 10:18        agents 36:10       Allen 77:10        Apparently
       able 45:23           30:22 44:16,17    aggressive 130:9   allocate 56:5       98:21
         112:18             44:24 45:9,12     ago 7:10 26:24     allowed 32:17      Appeal 67:6
       above-referen...     45:22 46:1,16       27:3 42:18         65:16,18 91:18   appealing 92:2
         145:11             46:18 47:6,8        60:11 128:3,4      94:1 106:18      appeals 65:23
       absence 117:22       47:14,22 51:23    agree 12:25 16:7     129:22            67:7 80:4
         140:25             53:11 61:25         17:4,21 18:11    alter 116:24        91:25 92:1
       absolutely 42:14     70:17 73:9,17       27:13,21 28:6    amend 130:1        appear 82:4
         42:15 91:14        78:15 81:1,5        71:13 75:22      amended 56:14      APPEARAN...
       acceptance           94:18 95:1,20       76:6 78:10         56:15 57:21       2:1
         63:22              97:9,10,13          82:24 83:9         58:11 61:11,15   appeared 142:9
       accepted 66:17       101:11 114:1        92:18 102:15       63:8,16 73:10    appears 34:9
       accident 114:5       127:24              102:17 103:4       74:8,21 102:12    36:6 43:19
       account 23:24      actual 112:25         103:14 104:2       107:3,6,12,14     45:5 50:2
         50:24 55:24        127:23 135:17       105:6 117:17       113:8 131:14      54:13 74:4
         107:5,5,10       add 48:7 130:1        122:7,11,14        131:17            80:10 82:6,24
         108:8,13,21      added 48:8            123:2,7,17       America 1:3         121:18
         109:19 110:6,8   addition 74:24        137:7 138:1,13     144:2 145:8      applicable 22:12
         110:22 111:12    additional 48:7       138:25           amount 23:7,16      26:6
         111:17 112:22      111:18            agreed 60:2,16       25:13,17 56:2    application
         113:5,22,22      address 82:2          60:24 82:13,14     69:7 75:9 89:7    108:22
         114:17 115:9     addressed 70:19       82:19 83:4,5       89:18,24         applications
         127:4 130:23       81:19               92:15,21,24        100:22 106:12     109:9
         130:24,25        adduced 5:3           117:12             115:18 125:1,8   applied 64:7
         131:6,16         adjustment          agreeing 60:3        126:16 127:10     66:7,15,16
         134:10 140:22      74:23               76:2 82:21         132:6,17,25       84:13 89:17,18
         140:23           adjustments           83:3 116:3         137:1             121:16 123:16
       accounts 51:8        27:20 75:1          138:6            analyzed 62:5       138:9 140:3
         51:14,19           79:25             agreement          and/or 50:15       apply 45:2
         102:22 111:3,7   admitting             62:18 63:8,14    answer 18:24       appropriate
         112:17,20          113:21              70:14,22 76:4      20:15 25:24       10:7 23:17
         129:17           advised 104:18        76:10,18 77:3      41:18 52:12,23    24:4 25:13,17
       accumulation         145:10              78:8 83:17         53:6,7 64:17      26:3 44:2,7
         133:14           advisor 39:2,4        87:19 102:16       87:4 89:1         48:25 69:2,4
       accuracy 6:8       affairs 87:3          103:1,22 111:1     119:25 122:18     71:17 72:1,24
         121:20 123:8     afforded 24:2         116:20 117:4,5   answered 22:11      86:19,21,25
         123:13             108:17              117:7,11           138:4,22          88:9,24 126:16
       accuracy-rela...   afternoon 41:12       122:13           answering 93:2      132:6
         64:25 65:6         43:21             agrees 32:6        anybody 85:18      approval 32:5
         121:24           agent 5:17,19       ahead 14:25          89:5 104:13,19    39:7
       achieve 22:3         12:7 14:4,5         15:3 17:1          113:13           approve 39:6
       Act 7:9 11:21        16:17 17:17         18:24 28:3       anymore 18:16      approved 39:9
         36:5 78:21         50:24 51:1          51:10 52:12        63:2 91:3 93:8   approximately


                                   Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 147 of 165 PageID 1877
                                                                                    Page 2

         13:24,25         associating       52:1 55:9 90:6  91:7 92:6 93:3     139:4 140:15
       April 4:7,9 50:2     71:19           90:22 104:12    94:23 95:5,10     backwards 56:5
         50:3 58:22       assumed 85:9      129:15 145:11   95:17 97:1        bad 14:18
         68:10 69:23      assuming 9:20    aware 21:21      100:6 103:11      balance 121:19
         70:13,17 71:10     80:25 81:25     104:18 105:9    115:16,19,24      bank 38:7 50:24
         71:15,22,22,25     135:17          106:11,14       116:2 118:2,4      51:7,14,19,20
         72:23 73:2,19    ATTACH 144:1      108:10 110:16   118:13,20,22       61:3,8 101:12
         73:20 74:4,14    attached 59:23    117:25          119:2,10,19,20     101:13 110:3,8
         74:16 77:16      attention 30:3   awesome 55:6     120:1,6,11,13      112:17,20,22
         78:4 119:15        118:15 130:15   62:1            120:15,18,20       128:9,25
       Arab 110:3         attorney 1:14    Ayar 2:7 3:3,5   121:3 122:19       129:16 130:22
         140:16,25          26:10 134:18    5:7 6:24 7:2,6  123:1 128:17       132:16 140:16
       archives 119:13      143:10 145:15   7:7,17,19,24    128:21,24          140:21,22,22
       area 66:22         attorneys         10:3,5,13,14    129:2,6,11,14      140:25
       arrangements         143:11          13:6,8,17 15:1  129:19,20         bar 84:8 138:17
         145:12           attributed        15:4,7,24 17:2  130:21 133:10     bargaining
       aside 12:2           133:21          17:3 18:25      135:9,10           27:19,22 28:7
         133:23,25,25     audit 7:25 10:20  19:1 20:13,16   136:14,15          28:13,15 29:1
       asked 4:13           31:6 50:23      20:18,19 22:14  137:14,17,20      barred 61:16
         13:20 17:9         95:21,25        22:19,21 24:9   137:22,23          84:11
         22:11 48:16      audited 51:1      24:13 25:22,23  138:10 139:6      bars 14:16
         108:14,17,19     auditor 5:23      26:8,13,17,22   140:10 141:10     based 8:2 9:12
         109:4 116:2        14:9 61:1       28:5,18,22,23                      14:25 16:12
         118:10 126:21    August 3:16,17    29:6,16,18            B            17:9 18:4 43:7
         126:23 136:11      7:11 8:1        30:18,20,25    B 3:13 4:1 107:4    44:8,11 47:7
         138:3            AUSA 12:18        31:2,4,15       108:13 113:1,3     47:11 61:6
       asking 22:14,15    authentic 11:18   32:11,13,22     113:21             64:19,19 65:8
         28:18 53:4       authenticate      33:1,18 36:1,3 back 5:18 7:9       71:11 73:4
         94:14 98:9,11      7:15 10:10      36:20 37:5      12:3,13 13:13      82:14,24 83:4
         103:22 106:13      78:22           39:18,24 41:16  14:21 21:2,8       83:13 88:20
         139:17           authentication    41:21,23 42:1   25:16 30:21,23     91:9 92:22
       asks 113:4           28:2            44:20,23 46:5   31:2 34:24         93:10 96:14
       Asma 4:8,10        authenticity      46:8,17 47:4    43:12 47:5         98:12 102:13
         81:20              119:24          49:4,7 51:12    51:8,23 52:24      116:24 121:23
       asserted 21:23     authority 66:10   51:17 52:15     60:25 61:18,19     125:9,18
       assertion 22:2       66:12 68:22     53:18,19 54:2   67:5 69:14,16      126:12 127:9
       assess 126:4         100:14 105:25   56:11 58:24     71:9 73:21         132:15 133:11
       assessed 107:23      106:6,12        59:2 64:16      75:22 77:9,18      138:11 139:1
       assessment           123:25 124:4    67:3,15,18,22   77:22 78:8        basically 12:17
         16:21,24 85:13     142:8           67:24 68:6,9    79:1 85:13         16:16 48:5
       assets 109:8,8     authorized        68:13,15,17,23  91:20 93:20        93:23 98:9
       assigned 7:12        88:25 117:20    68:24 70:10,11  98:10 99:19       basis 16:25
         8:18 13:19,19      143:7           72:4,16 74:1,2  109:16 110:19      84:10
         13:23 14:1       auto-populated    76:13,15 77:2   119:6,12,22       began 31:9,17
         18:14 33:13        56:1            77:6,14,15      120:2 122:19       31:22
         105:23           automatically     80:13,16,23     129:21 132:12     beginning 8:6
       assist 12:17         66:7 127:1      81:13,15,18     134:5 136:1,19     8:10 96:8
       associate 33:6     available 46:1    87:7 89:3,12    137:12,24          132:15


                                  Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 148 of 165 PageID 1878
                                                                                             Page 3

       begins 31:20,23    Business/Self-...     82:14 83:5,5      CF79 11:22            48:10,12 61:16
       begun 34:11         16:2                 84:2,3 85:14      chance 59:3           111:11 117:3
       belief 109:10      buys 55:23            85:19 87:17,18      81:20 118:14        136:22
       beliefs 102:5                            87:25 88:14       Change 144:5        closing 37:11
       believe 17:15              C             91:21 96:14       changes 82:8          87:19 102:15
         23:12 24:15      C6 35:3               97:5,15 98:14       92:15 105:6         111:7 115:20
         28:25 30:22      calculated            101:8 103:5         123:8 136:25      clue 136:12
         47:7 49:9,16       139:24              105:3 107:2         144:4             CM 1:22 98:10
         81:23 87:13      call 19:13 40:25      111:23,24,25      changing 138:2        142:18 143:20
         89:19 91:3,9       56:24,25 57:3       112:2,14          Channelside         code 11:22
         92:2,23 101:15     57:8 69:18,21       116:25 117:20       145:2               87:17 93:15,18
         108:1,2 118:10     69:23,25 70:17      120:22 123:17     characterizati...     93:20 94:5
         123:12,25          71:10,12,16,21      127:3,22            16:8              college 108:16
         124:25 125:4       74:5 130:4          136:22 138:17     characterize          108:17,25
       believed 72:23     called 102:19         138:19 144:1        138:1               109:1
       bell 37:19 38:24     107:24 108:24     cases 9:7,7         charge 65:9,16      Columbus 1:17
         127:14             119:12              12:24 14:3          65:18 66:11       come 78:7 82:13
       best 91:13,17      calling 29:14         18:10,14 35:4       84:17,19 85:18      82:19 101:21
         126:9            calls 64:15 89:8      35:5 38:2,10      charged 66:1,13       102:10 106:3,6
       better 86:4,7        93:1 130:17         38:11,12,13,14      67:10               130:6 132:16
         106:20 126:2,5     136:7               38:16 39:6        charging 84:11      comes 106:2
         129:23           capacity 6:4          42:19 57:5        chase 18:5          coming 110:19
       big 55:8 78:23     capital 54:6          60:10 84:17,20      140:22              129:5
         135:15             133:20              86:9 87:13,16     check 81:2          commit 18:5
       binding 105:12     card 134:18           87:16,17 90:12      94:13 113:17      commonly
         127:17           carefully 82:11       90:13,19 93:8     checked 113:7,9       102:8
       bit 51:24 53:13    carry 19:21           93:21 96:4        chose 66:18         communication
         75:6 78:25       carrying 19:15        98:3,14,16,25     CI 12:17 107:13       116:2
         111:21           case 1:5 3:18 6:2     99:1,2,4,5        circumstances       communicatio...
       blame 59:20          6:12,13 7:10        105:23 111:22       23:25 88:8,11       6:14,17 16:16
         65:9               9:6,8,14,16,16      112:4 123:11        106:10,15         company 54:7
       board 122:1          21:1 23:25        Cassandra             126:3,4           complete 61:10
       bottom 34:8          25:18 26:3          37:19 40:6        civil 3:23 92:19      63:16 74:7
         40:4,11,16         28:17 30:13         42:8,24 43:2      claim 131:15          75:11 83:17
         43:22 50:22        32:7 33:12        caught 101:11       claimed 131:16      completed 54:14
         69:17,18 72:17     34:3 35:2         cause 94:4            131:23              83:8 95:25
       bought 54:25         36:14,15 37:6     Center 1:23 2:8     Clark 1:23            145:11
       box 2:4 113:17       37:11,15,23         145:1               145:1,17          completely
         145:6              38:16,17 40:2     central 87:25       clear 45:13           42:19 82:14
       break 39:21          42:10,25 43:3     certain 15:6          47:20 105:25        83:4,5 92:24
         81:12 118:19       43:18 44:8          56:1 102:14         118:5 123:21      completing 62:9
       bring 41:4           46:2,3 47:20        111:1             clearing 53:10      complex 17:25
       bringing 110:18      47:21 48:2,3      certainly 43:17     client 60:24 62:7     18:4 122:17
         111:15             48:10,12 49:9       109:8               77:17             compliance 16:1
       broad 86:25          49:18,25 50:10    Certificate 3:7,8   close 48:2 87:18      21:23 22:4
       brought 68:2         50:14 53:2          142:1 143:1         93:24 94:1          112:18 131:9
         109:15 134:4       60:11 73:8        certify 142:8       closed 46:2,3       complicated
       bunch 36:9           79:4,10 80:3        143:7,10            47:20,21,21         55:19 57:12


                                   Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 149 of 165 PageID 1879
                                                                                          Page 4

       comply 63:6          9:21 145:11         114:19 123:10    database 33:7      Defendant 1:7
       compound           contain 97:14         123:12,18        date 1:15 14:25     1:14 2:10
         13:22            contained 47:13       124:2,5 134:6     15:14 20:9        defendant's 6:1
       compounds          contents 6:16         134:13 137:1,2    34:8 50:1,5        10:1 18:20
         90:24            continuation          138:13 140:23     119:17 144:21     Definitely
       compromise           45:6                140:24 141:4      145:13,23          100:16
         67:13            continue 40:7         143:9            dated 3:16 7:11    delinquent 22:2
       computed 89:24       60:14 61:24       corrected 59:23     47:1 71:15        demonstrate
       computer 37:13     continued 141:3       136:5             77:16 79:24        27:11
       concealed 109:8    continuing          correctly 33:11     80:8 81:4,19      Denise 51:5,14
         109:9              40:12 62:18       corresponds         116:11 137:15      61:3 101:12,13
       concealing         control 33:9,22       81:4              143:13             110:6,19
         109:7              35:2,6,7 37:6,8   counsel 2:6,10     Davis 4:3 36:6      140:17,18
       concern 53:12        93:8,10             66:22 67:5,7,8    85:23 106:23      Department 2:3
       concerned 80:19    controlled 35:1       67:8,16 126:8     117:19 123:25      145:5
       concluded 69:7     controlling           143:10,11        day 54:25 57:25    depends 34:4
         141:15             35:14 37:12       COUNTY 142:5        58:1,2 65:25      deponent 5:3
       conclusion         conversation          143:5             71:16 73:21        7:18,22 13:12
         29:15 48:18        50:9,17,18        couple 40:10        74:9 83:6          15:5 26:7,21
         50:15 85:8         106:16              51:22 57:16       120:8 142:12       28:4 32:12,21
         89:23 140:7      converted 56:12       79:22 94:19       143:13             36:13,17 37:3
       conclusions 80:1   convinced 69:11       99:11            days 54:24,25       46:15 49:1
       conducted 8:19     cooperate 62:15     course 10:20        54:25 75:7,9       51:11 52:13
         21:8,15 22:5       78:7                17:11 26:17       79:22 145:13       67:2,16 70:8
         28:12,24 29:22   Coordinator           57:5 81:13       DC 2:4 145:7        72:14 87:5
       confirm 24:17        96:3,12             132:22,23        deadline 52:10      89:2,10 91:4
         92:4             copies 7:6          court 1:1 3:8       101:25             93:2 95:2
       confuse 70:5,6     copy 7:4 13:3         26:10 39:20      deal 24:18 78:24    96:24 115:17
       confused 70:7,8      26:9 30:8           67:13,20 143:1    86:4,7 91:13       115:21 119:8
         111:21 117:2       46:23 47:18         143:7             91:17 104:1        120:23 121:1
         133:16             141:12            cover 97:6          106:19 129:23      122:24 130:19
       confusion 34:25    core 17:16,19,21    covers 8:14        deals 19:8          133:8 136:9
         105:15,19,20     corner 50:1         criminal 12:17     Dear 145:9          138:5,24
       connected            119:14              12:18,24         Debbie 95:14        141:13
         143:11           correct 8:6,20      cross 100:5         96:2,24 97:18     deposition 1:12
       consider 21:25       9:22 12:11        Cross-Examin...     97:19              10:6 16:14
         22:7 26:2 88:7     23:14 29:19         3:4 100:10       decades 128:4       18:23 52:9
         89:25              33:13 36:7        CRR 1:22           December 92:12      101:20 128:19
       considerable         38:18 39:14         142:18 143:20    decided 35:6,12     135:8 141:14
         75:9               52:16 58:22,23    current 15:16       44:1,2,6 73:3      141:14 143:8
       consideration        61:11 63:16         87:3              74:22              144:1 145:11
         29:21              72:24 73:14       current-year       decision 44:10     deposits 109:22
       considered           75:22 84:4          133:17            44:14 48:23,24    derives 16:3
         25:13 69:1         101:25 103:16     Currently 96:3      68:22 72:9        describe 46:13
       considering          108:5 110:3                           94:15 103:12       46:18 102:8
         43:23,24 44:4      111:19 112:8             D           decisions 100:14   describes 17:16
         44:5 49:3          112:14 113:5      D 3:1              declare 144:18      19:21 30:6
       contact 8:7,8,8      113:15 114:11     D.C 87:25          deducing 60:21     deserved 88:22


                                   Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 150 of 165 PageID 1880
                                                                                         Page 5

       designated         disclosure 61:1     73:17              43:22 47:23        123:21
         16:15              61:7 62:23       documents           49:2 57:17       evidence 28:16
       desired 22:3         64:2,7,13,22      16:20 38:15        58:18,22,24        66:25 98:12
       detail 60:12         64:25 65:7        49:10 50:20        59:10 64:19,20     111:18 113:18
         105:17             72:20 77:19       92:9 96:16         68:10 73:21,22     125:20 127:24
       detailed 40:13       106:19,25        Doe 111:2           73:24 77:10,16     135:6,7 141:3
       details 53:12        107:3,15,16,19   doing 14:2 54:14    78:1,4 118:11    evidentiary
         82:4               129:22,24         62:3 63:4          120:4,10,15        114:2
       determination        130:7,13          68:11 98:8         121:5            exact 77:25
         25:21 66:2       disclosures         99:18 105:21     emailed 26:25      exactly 98:8
         100:22 124:1       111:2 130:5       107:11 115:4     emails 45:25         103:19 105:21
         126:16,24        discovery 106:5     139:8,16 140:1   employee 19:17       106:8 137:11
       determinations     discretion 21:25   dollar 87:21,22     143:10,11        exam 6:6 7:3
         27:23 28:8         23:6,12,15,19    dollars 127:3,11  enacted 15:12        8:23,23,24
       determine 21:13      23:24 24:2,3     double-checks     enclosed 70:14       9:21,22 15:15
         66:6 88:8          25:7 86:13,22     96:17              70:23,24           21:2,8 28:12
         126:3 132:6        86:25 87:9,12    draw 130:14       ended 53:6           32:6 33:6
       determined           105:25           Drive 1:17 145:2  enforce 129:9,14     34:11,13,14
         25:17 68:19,25   discussed 70:13    due 101:17,19     enforcement          80:18 82:8
         69:2 89:7          76:5,8            102:21 107:18      12:8,16,19         92:15,24 98:12
       determining        discussion 46:7    duly 5:4 142:10   ensure 112:18        104:11 106:9
         23:7 24:4          70:21,22 76:14   duties 19:15,22   entail 6:5           123:8 131:6,7
         25:13 26:3         95:8 100:9        22:16            enter 64:12          140:19
         86:25            disk 43:1,2                            144:4            examination
       develop 17:19      DISTRICT 1:1               E         entire 15:19         1:21 3:3,5,24
       Development          1:1              E 3:1,13 4:1        55:24 121:12       5:6 6:21 7:13
         3:19             dive 31:12         earlier 72:5      entitled 27:13       8:1,6,15,19 9:6
       difference         Division 1:2 2:3     74:19             98:2               9:11 15:19
         135:15             16:2 145:6       early 33:24,25    entries 57:16        17:15,25 21:12
       different 17:10    document 7:8       earned 109:23       73:11 75:7         21:15 22:6
         27:24 28:4         7:16,21,23         133:14 135:18     79:3,5 95:12       24:16 28:24
         36:10 71:6         10:4,8,11,15     earnings 134:8    entry 51:25          29:22 31:9,17
         83:12 139:2        10:22 13:10        134:13            53:21,24 54:3      31:20 33:9,12
       differently          14:21 16:23      easier 62:6         54:13 56:22        33:24 46:9
         122:22             19:12 22:15,23   educate 9:1         58:1,9 69:18       47:8 49:12
       difficult 37:17      27:2,7 28:2,2    effect 15:18        74:16 79:7         51:21 71:2
         129:14             29:23 30:15        17:15 24:16       80:7 97:2          82:5 83:10
       Direct 3:3 5:6       31:9,16 33:12    eight 61:17,22    equal 64:21          105:16 106:7
       directed 16:2,9      35:9,13 36:4     either 16:4         106:19             118:3
         17:5               36:12 50:25        65:21 125:6     equity 88:21       examinations
       disagreed 91:23      59:7,8,9 67:20   eligible 104:7,10 ERCS 33:7,7          9:11,15
       disagrees 79:25      71:22 72:7,11      104:14 114:9    errata 3:9 144:3   examine 131:3
       disc 38:5            75:20 80:24        115:5             145:15           examined 6:1
       disclosed 50:24      93:13 95:18      email 4:3,4,7     ESQ 2:2,7 145:5      51:2 55:16
         51:14,18 110:6     116:14 118:10      35:21,22 36:6 establishes            125:20 137:2
         110:7 112:22       118:25 119:11      36:21,25 40:2     124:21           examiner 5:24
         140:16             121:11 144:19      40:5 41:2,8,11 event 117:14          5:25 6:5 12:20
       disclosing 107:9   documented           42:2 43:5,21    everybody's          12:22 18:18


                                   Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 151 of 165 PageID 1881
                                                                                            Page 6

         21:12 23:6,15    existed 20:5,6       51:13 53:2           101:17,18           113:14
         25:7 33:6          20:10 120:7        65:13 69:7,10        103:6 105:15     fill 35:9 36:22
         45:11 126:13     existence 107:19     88:7,10 89:22        109:12,19           37:1,7
         126:15             112:17 113:21      90:4 107:25          111:22 112:3     filled 54:17,20
       Examiner's         exists 66:6          108:2,7 116:25       113:11 122:9        55:16
         30:22            expect 78:10         126:3,4,10,18        124:1,21         filling 55:14
       examiners 21:25    expected 22:6        144:19               127:22           final 91:25
         23:23 86:24        23:24 75:21      failing 137:25      FBARs 22:2             145:13
         105:23           expensive 55:1     failure 30:9 63:6      30:10 37:16      financial 18:1,4
       examining 3:17       62:6               105:6 113:17         63:24 99:4       financially
         4:12 11:7 20:2   experience 91:9      117:17 137:7         108:11 128:1        143:12
         47:6 131:1,8       96:15 102:25       138:13               128:12 136:21    find 55:1 77:2
       example 38:4         103:20 112:6     faint 62:10         February 48:13         78:20,22
         121:13,21          113:25           fair 16:7 27:14     federal 7:12           137:14
       exams 8:24 9:9     expert 37:22,25    fairness 27:11         9:20             findings 70:13
       exceed 23:16         132:3 133:4        88:21             feel 11:11 14:18       117:3
       exceeds 18:23        135:3,6          fall 101:21            19:14 31:11      fine 34:22 135:9
       Excel 55:23        expires 142:18     far 38:9 49:18         52:5,18 90:8     finish 53:25 63:4
       excerpt 118:8      explain 9:10         57:11 62:3           91:12 130:11        65:3 115:23
       executed 145:15      19:2 38:9          108:13            feels 14:19         finished 57:2
       exercise 23:24       49:20 90:8       fast 53:13 78:25    felt 48:20 72:22    first 5:3 8:8,8
         24:2,3             101:7 104:10     favorable 102:5        86:6 88:18          9:5,6 11:6
       exercising 21:24     108:5,7 109:10   FBAR 4:5 8:19          101:10              17:18 19:4
       exhibit 6:25 7:1     110:15 140:2       8:23 9:6,8,22     few-second             20:20,24,25
         9:25 10:1 13:3   explained 35:23      18:18 19:9           118:18              21:3,4 31:8
         13:7,11 18:19      89:6 109:14        21:12,13,23       Fifty 124:12           40:5 43:18
         18:20 24:10,12   explanation          22:5 23:1,3       figure 49:21           54:23 59:5,12
         26:9,12 29:4,5     11:21 63:22        25:7,13 29:22        60:14 68:18,25      61:21 70:12
         30:22 32:23,24     79:19 89:16        31:9,17,19           69:6 83:7           80:22 81:10
         36:1,2 39:19       139:20,23,24       32:6,18 33:12     figured 69:7           82:1,12,15
         39:23 44:20,22   extent 7:15          34:13,14,25       file 11:25 30:9        97:21 101:9
         47:5 49:5,6        29:14 48:22        35:4 38:12,21        34:2 36:14,16       111:23,24,25
         53:17,18 58:25   extreme 112:12       38:23 39:7           43:3 44:8 49:9      118:5 127:25
         59:1 67:22,23    eyes 56:6            44:16,17,24          60:7 61:15          129:8
         68:5,7,7 69:14                        45:3,11,22           63:23 93:15,25   FISA 108:23
         69:15,16 70:4           F             46:9 47:8,21         96:16 97:5       five 115:7,8
         71:9,14 73:22    F 30:4               48:6,10 50:11        99:9 108:11      fixed 125:1,5
         74:1 75:16,17    F4318 97:3           50:22 52:11          112:11 113:21    flip 121:11
         77:4,5,9,13,14   faced 114:17         60:18,20,23          114:11 127:22    floor 23:2
         77:22 79:1       fact 11:10 50:16     79:17 82:14,19       128:1 136:21     Florida 1:1,18
         80:15 81:16        66:25 67:1         82:21,25 83:10       136:21              1:24 92:12
         92:5 95:9          77:3 102:4         83:22 84:3,9      filed 91:25 107:3      142:3 143:3
         116:8 118:17       106:2 108:8        85:13 87:1           107:7 112:23        145:2
         119:6,22 120:2     117:4,14           90:16,21 91:10       135:21           focus 80:19
         120:11,19          132:15 140:16      92:18 94:25       files 9:14,17       follow 19:14
         121:5            factors 25:12        95:3,20 96:3,4       40:2 133:12         61:9 87:14,15
       exhibits 100:2       26:1               96:11 98:25       filing 52:11           106:1
       exist 108:2        facts 23:25          99:2 100:14,20       101:25 107:12    following 42:10


                                     Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 152 of 165 PageID 1882
                                                                                        Page 7

       follows 5:5          94:4             136:4,11           122:17,22          138:3,21 141:9
       force 24:7,7       Frequently 4:13  general 14:3         129:21 132:12    good 14:9,18,19
       foregoing            118:10           32:2 98:11         136:19 137:12      19:24 27:16
         144:19           front 49:5 81:16 generally 6:17       137:24 138:4       36:24 40:15
       foreign 54:7,11      110:19           8:4 66:9           138:22 139:4       41:21 42:7
         102:22 111:2     frozen 87:18     getting 16:13        140:15             47:18 56:7
         112:17,22        frustrating        32:16 37:12      go-by 43:13          58:5 71:9
         113:4,21           62:14            57:3 61:25       God 56:6             75:10,18 79:15
         129:16           FSA 108:21         110:18 112:7,9   goes 6:11 40:6       129:19
       forgetting 97:22   FTA 39:3 40:21     128:22 129:7       62:12 63:3       gotten 64:21
       Forgive 34:19      full 62:18 63:8  giant 55:8           96:17              92:25 104:1
       forgot 89:13         63:13 78:7     give 6:24 9:24     going 6:24 8:2     government
       form 4:11 8:14       102:11 107:15    39:7,19 42:24      9:24 12:2,3        72:23 89:6
         8:16,17 36:22      113:10 122:12    44:20 64:20        13:2 14:24         111:1 113:14
         45:4 54:5,8,10     131:9            67:22 77:3         15:20 16:12,25   government's
         54:10 62:6,9     fully 78:6 116:7   86:7 91:14,18      17:12 18:19,22     67:14
         77:1 86:20         136:17,18        94:12,13 102:5     20:12 22:10,11   grants 108:18
         89:14 95:4,4     funds 108:21       102:6 105:17       22:24 24:5,10      109:6
         98:9 113:1,1       109:6,18,20      106:18 129:22      25:11,19 26:4    great 23:20
         116:14,17          110:2,8 111:14 given 86:12,25       26:9 27:2,6,7      136:13
         117:6            funny 98:7         93:11 116:23       27:25 28:14      greatly 23:16
       forms 55:19        further 43:6       117:23             29:4,13 30:9     grounds 25:20
         56:2               143:10         gives 127:10         30:11,14,23        25:20 28:21
       forth 31:3         future 22:4      giving 89:25         31:2,12 32:8       32:20 119:24
       forward 53:13        116:13           91:13 139:19       32:19,23 36:4    group 5:16 9:7
         70:4 78:25       FX 55:4            139:23             39:18,19 40:13     12:9 13:23
         102:11 130:6                      glance 80:17         44:21 49:4         14:1 32:4
       forwarded 80:4             G        go 9:18 11:11,12     51:9 52:7          36:10,19
         145:14,15        G 30:6             14:25 15:3         53:13 56:8       guess 9:14 106:2
       found 55:4         gain 54:6 109:18   17:1 18:24         57:22 58:25        119:9 125:18
       foundation           109:25 110:2     21:7,11 22:22      60:25 64:14        139:2
         28:15,21           133:20           27:16 28:2         66:24 67:12,22   guessing 26:24
       four 75:7,7        Garcia 1:23        30:21 36:1         68:4,20 69:16      46:15 53:5
       frame 26:6           145:1            38:6,8 39:18       70:4 71:12         57:21 70:1
         73:16            gather 15:8        39:19 41:8         72:2 73:2,18       98:22 122:2
       fraud 17:20 18:6     126:6,18         43:6 46:5          74:7,15 76:6     guidance 43:13
         18:8,11 39:2,4   gathered 89:22     51:10 52:1,11      77:3,18 79:23      85:3,9 86:18
         39:7 65:14,17    gathering          53:16 57:16        83:22 87:2         86:23 105:24
         65:18 66:3,6       127:23           58:8,10 69:14      88:23 89:8       guide 19:18,19
         66:11,20,23      Gavel 16:17        69:16,16 74:22     94:21 96:4,20      19:20 22:25
         67:10 68:11        42:10 52:5,9     74:25 76:11        99:12,14 100:4     62:3
         92:3,19 138:6      52:14 73:12      77:9,22 81:9       103:11 106:8     guidelines 25:3
       free 11:11 31:11     74:5 77:11,17    82:10 91:20        107:12,13          87:14 107:24
       Freedom 7:9          79:24 101:21     95:6 96:19         108:20 110:17      127:5,9
         11:20 36:5         101:23 109:13    100:8 103:13       118:13,14        guilty 66:19
         78:21              110:5 132:1,2    108:16 109:1       119:21 122:16    guys 14:18
       freeze 87:17         132:2,5,11       115:17 116:8       130:17 133:6       26:17,19 70:5
         93:15,18,20        134:2,16 135:6   119:6,25 120:2     133:25 135:5       71:16 88:3


                                   Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 153 of 165 PageID 1883
                                                                                      Page 8

               H        helps 12:24        Hi 5:8,9           112:19             103:13 106:17
       H 3:13 4:1       Hervey 2:2 3:4,6   hide 87:23       improper 41:14       106:17 107:4
       half 115:19       7:4,14,21 10:5    hiding 111:20    improving 22:3       107:18 111:23
       hand 18:19        13:5,11 14:24     highest 115:11   inappropriate        114:8 117:3,5
        24:10 26:9       15:2,20 16:12       121:19           86:6               117:7,11
        142:11           18:22 20:12,14    Hold 30:4 76:11  include 47:24        129:21
       handbook 19:17    20:17 22:10,18    honest 61:18       103:21           indicates 8:6,7
       handed 130:22     22:20 24:5,11     honorable 14:17  included 47:9        11:17 109:21
       handwriting       25:19 26:4        hook 68:15       income 6:1 8:23    indicating 79:24
        10:24,25 11:4    27:25 28:14,20    hope 104:23        9:21 16:4,10       103:12
        92:13            29:13,17 30:14    Hopefully 118:5    38:12 51:2       indication 11:18
       handwritten       30:19,24 31:1     hoping 49:20       54:7,11 65:11      16:23 93:25
        45:6             32:8,19 33:16     hours 55:7         65:12 66:3       information
       handy 12:3        36:12,15,18,25    huh 43:16 70:18    71:2 80:18         3:23 6:11 7:9
        69:16            41:13,17,22,24      87:12            82:2 83:10         11:21 36:5
       hang 121:10       46:13,24 48:21    Hum 130:16         84:1,2,3 87:24     42:9,12,24
       happen 42:16      51:9,15 52:7      hundred 27:15      91:21 92:15,24     43:1,4,7,8,20
        73:7 99:12,14    53:17 54:1          27:16 123:21     102:18,21,23       46:1,20 47:12
        125:12           56:10 64:14       hurting 56:6       103:1,5,14         47:13,25 48:3
       happened 28:16    66:24 67:12                          104:3 105:6        62:5,11 70:4
                         68:4,11,14,16              I         107:10 108:9       78:21 94:14
        31:6 47:23
        51:10,16 73:16   68:20 70:6,9      idea 14:15 32:21   108:12 109:9       97:14 98:3
        74:3 79:10,12    72:2,8 73:24         32:22 67:8      109:11,12,15       102:11 107:7
        83:21 93:9       76:11 77:13          112:16 132:4    109:23 122:8       108:11 109:2
        97:21 101:24     80:21 81:12,17    identification     122:15 123:3,7     110:18 113:1
        139:12,13        87:2 88:23           7:1 10:2 13:7   130:1 133:4,11     113:14 128:23
       happening         89:8 91:3,6          18:21 24:12     133:13,14,18       129:5,10,15
        102:9 110:20     93:1 94:21,24        26:12 29:5      134:4 135:17       132:5,18
       hard 60:10        95:3,6,15            32:24 36:2      138:17,19        initial 9:20
       headache 54:24    96:22 100:4,8        39:23 44:22   incomplete         input 33:21
       Headquarters      100:11 115:22        49:6 59:1       58:15 59:14,16   inputting 75:1
        37:14 87:19      116:1 118:1,16       67:23 77:5      73:13,20         insinuations
        88:2 93:24       118:18,25            80:15 92:5    inconsistent         34:21
        94:1 126:8       119:7,18,23          95:9 118:17     33:16            Institute 3:23
       heard 72:10       120:5,9,12,14     identify 17:19   incorrect 67:2,4   instructed 35:15
        98:24            120:16,19,21         47:2            134:11,12          35:17,19 36:22
       hearing 33:11     120:25 121:2      illegal 16:4,10  increase 109:22      37:1 88:3
        145:13           122:6,16,21       impact 103:6       109:25           instructions
       held 26:20 31:14  128:16,18,22      implantation     increased            49:17 93:11
        46:7 47:3        128:25 129:3,7       45:8            115:18             113:10
        76:14 81:14      129:12,18         important 19:12 index 97:4          intentionally
        95:8 100:9       130:17 133:6         61:22         indicate 11:9        16:5,10 17:6
        118:21 132:2     135:5 136:7,13    imposed 27:22      72:15 76:10      interest 107:4
       help 6:23 8:22    137:13,16,18         117:14          77:3               130:1
        13:1 56:13       137:21 138:3      imposing 79:20 indicated 52:21      interested
        57:10 62:8       138:21 140:12     imposition         70:14,22 71:12     143:12
        80:13            140:14 141:8         108:4 117:15    74:7 76:2,4,6    interesting 55:9
       helped 93:9       141:12 145:5,9    impossible         76:17 81:1       Interestingly


                                 Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 154 of 165 PageID 1884
                                                                                       Page 9

         18:12,13           56:22 57:11,23 know 6:20,23        117:9,10,19      left 15:17 117:8
       Internal 1:17      Jerry 1:22        10:5 11:13,19      118:25 119:3     leg 72:22
         5:16,21 13:3       142:18 143:7    12:16,25 14:6      120:21,25        legal 3:23 16:4,9
         14:21 15:11        143:20          16:22 17:24        122:2,3 124:25     25:21 29:15
         16:18 19:11,13   job 5:15 17:21    24:6,17 26:5       125:13 126:10    lesser 88:8
         19:15,19 24:15     22:24 96:11     31:10 33:7         127:25 128:3,6   let's 12:2 13:1
         85:12 100:12       139:8           34:7,9,12,15       128:8 129:25       18:17 21:11
         104:19 105:11    John 111:2        34:19,24 37:4      130:4,8,11,20      22:22 27:16
         118:9            joint 8:24        37:15,16,17        131:17,24          30:21 32:22
       international      Joseph 1:23       38:2,19,20,21      132:2,5,13,14      41:8 53:16
         1:23 102:19        145:1           39:13 40:18        132:18 134:18      56:8 57:16
         145:1            judging 12:21     41:17 42:18,25     136:9 139:10       58:8 60:14
       Internet 119:13    jump 70:4         43:4,8 44:6        139:17,18          68:6 70:3 74:3
         119:17 120:8     June 1:15 4:10    45:4,20 46:13      141:10             75:24 77:2,22
       interpretation       15:12,17 79:7   47:1,22 48:5      knowing 98:8        78:25 80:13
         139:1,3            79:8,8,23,24    48:15,16 50:3     knowledge 9:3       82:10 92:4
       intuition 88:20      80:7,8,8 81:4   50:6,8 51:18       32:7 47:7          95:6 100:8
       investigate          81:19,24        53:22 54:4,23      112:20 113:20      115:22 116:8
         32:17              101:25 137:15   55:3,22 57:1      knowledgeable       118:18 119:6
       Investigations       137:19 142:9    57:20 58:5         38:9 52:2,6,14     120:2 137:24
         12:17              142:12 143:13   59:4 60:8,9,10     52:23 53:1       letter 3:10,16
       investment 54:7      144:1 145:4     60:18,19,19       known 134:17        4:8,9,10 7:3,10
         54:9,11          Justice 2:3       61:2,4,17,22       135:3              8:2,5 21:13,13
       involved 52:9        145:5           62:25 63:7,10     knows 51:16         22:1,7 71:11
       involving 114:1                      63:13,19,20        99:22              75:24 76:1,2,5
       IRM 13:14                  K         64:24 65:20,22                        76:7,17 77:1,7
         17:14 19:8,10    K-E-R-K-A-D...    66:22 67:9,17             L           79:24 80:1,5,8
         98:2 127:7         5:11            67:20 69:8        lack 28:15,21       80:11,11 81:7
       IRS 13:4 14:23     keep 6:9 7:5      70:7,23 72:3        106:6,11          81:19,24 82:2
         16:17,19 19:20     10:19 12:3      74:10 76:19,20    language 13:10      82:3,6,7,18
         20:10 61:1         56:8 69:15      76:23 78:5,20       19:5 24:19        90:1 91:12
         101:11 104:13      97:21           79:4,11 83:6,7      26:15 29:24       116:11,17,22
         110:16 112:17    Kerkado 1:13      83:11,13 86:3       30:1 118:23       120:3 137:12
         119:18 128:22      3:15 4:2 5:2,11 89:5 90:5 91:2    late 13:25          137:15,16,17
       issuance 22:1        11:7 142:9      91:4 93:5,6,7,8   law 29:12           137:19 138:11
       issue 21:12          143:8 144:1,21  93:16 94:5,12       105:12 126:12     139:25
         76:23 91:21        145:23          94:17 96:11,12      134:20          letters 90:5
       issued 8:5 9:19    key 18:1,2,5,7    96:13,13 97:3     laws 133:5        letting 110:19
         19:20            kids 108:15,20    97:20,20 98:20    lawyer 29:15,17   Level 25:2
       issues 17:19       Kim 36:10         99:21 101:14        30:17 61:19     liabilities 16:6
         114:1            kind 6:11 12:21   101:16,18,24        78:7 124:25       16:11 17:6
       issuing 22:7         19:17 31:5      104:15 105:11       133:7           liability 114:18
       items 48:6,7         53:13 54:21     105:13 109:18     lead 124:14,15      116:13
         56:1 82:2          60:11 63:22     110:4,5,7,20      learned 76:24     liable 114:10
       IV 25:2              97:4,6 106:5    111:4,5 112:21    led 65:13,13        115:6
                            111:23 112:16   113:13 114:4      Lefler 1:22       lieu 22:7
             J              114:1           114:12,23           142:18 143:7    liked 14:15
       January 53:21      knew 63:12        115:3 116:8         143:20          limit 91:10


                                  Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 155 of 165 PageID 1885
                                                                                       Page 10

       limits 23:1         lot 31:10 34:25    142:9 143:8      meant 61:4         move 9:24 18:17
       line 56:1 68:8        43:13 53:11      144:1,21         meet 51:25 53:7     24:9 26:8
          77:12 112:25       55:7 60:10       145:23           meeting 52:22       28:10 29:4
          113:3 144:5        80:18 83:19     mark 3:14 4:2     member 17:4         30:18
       link 62:25            90:10,11         94:21,22,23      memorandum         moved 110:8
          120:12,14,15       101:10 105:15    118:13            32:1 97:24        multiple 114:2
          120:16             105:20 108:15 marked 6:24 7:1      98:6
       list 25:12            111:6            10:1 13:3,7      memory 118:6              N
       listed 89:22        lower 65:16,18     18:19,20 24:12   mentioned          N 3:1
          92:20              82:14,19,21,25   26:11,12 29:5     74:19 99:22       name 5:10 11:6
       litigation 21:1       102:6            32:24 36:2       mentions 127:19     12:21 36:11
          129:4            lying 138:15       39:23 44:22      Michigan 2:8        37:19 38:24
       little 43:6 51:24                      49:6 59:1        Mid 13:25           40:23 81:3
          53:13 78:25              M          67:23 77:5       middle 1:1 25:6     89:14 96:23
          93:10 105:24     Machine 119:12     80:15 92:5        53:20              100:13
          111:21 122:17    mail 74:8,15       95:9 118:17      million 127:3,11   necessarily
          133:16           mailed 74:10      Mary 2:2 26:16    mind 41:10          100:13
       Lloyd 38:24         main 99:6          26:25 53:24       51:23 68:3        necessary 23:15
          40:6,19,20,23    Maitland 92:12     60:7 145:5        69:6 117:8         23:19 132:6
       log 6:9,11,17       major 63:10       Mary.apostol...    138:2             need 10:9,10
          10:19 11:9,10    maker 48:23        2:5 145:7        mine 12:1 45:13     12:4 18:15
          30:23 51:23      making 14:15      matter 37:22,24    45:14              31:13 35:22
          70:17 73:17        16:20,24 111:1   88:12 105:12     minimum 23:3        39:21 46:23,25
          78:15 81:5         126:15           106:21            125:5              57:6 62:5 90:8
          95:1             manager 5:17      matters 132:3     minute 26:16        94:24 95:3
       long 30:5 34:11       32:2,4,5,6 36:7 maximum 23:19      76:11 77:10        99:24 140:9
          42:18 52:22        48:13 49:14,15   30:12 125:4       95:7               141:11 145:13
          128:3,13 129:1     49:16,21 50:15 mean 5:23 6:6      minutes 40:9       needed 35:12
       longest 98:7          69:3 71:15,25    8:15 11:12        94:20              48:4 56:2
       look 15:21 16:14      72:3,5 85:22     13:21 21:4       missing 43:23       96:16
          18:7 25:16         86:6,8 98:10     35:9,13 37:7      47:10,11 48:9     needs 7:15 57:13
          26:14 32:15        100:17,18        42:16 49:2        97:9               96:19
          40:4,9 41:20       106:23 107:18    61:14 62:19      mistaken 55:25     negligence
          58:24 92:9         123:24 125:8     65:19 70:5        89:23 98:4         66:14,20 67:10
          94:19 121:4,4      125:17           72:12 83:5       misunderstood      negotiation
          131:8 139:21     manager's          90:8 91:24,25     33:19              110:17
          140:8,9            32:17 72:9       99:2 105:17,18   mitigation 25:3    never 25:7 29:19
       looked 13:13,15     manner 87:1        129:24 132:23     87:14 127:5,9      30:15 65:18
          60:7 115:11      manual 13:4,14     136:17 138:25    moment 119:6        66:1 68:3,22
          135:14 139:10      14:22 15:11      141:10           money 101:10        93:16,17 98:24
       looking 6:7 8:16      19:11,15,19     meaning 71:18      110:19,21          117:21
          15:5 31:8 42:4     24:15 85:12,17 means 12:15,16      111:20 131:15     new 43:16 61:1
          45:25 46:14        105:12           12:20 27:18       131:24 134:5       93:17 98:23
          139:1            March 4:3 44:9     35:2 50:2        month 57:2,13       99:1,1,24
       looks 29:11           48:12,15 56:23   60:15 72:9        79:3,5,16          106:3 112:3,4
          46:19 58:10        57:12,17,24      87:18 96:12      months 34:3         127:20,21,22
          71:5 75:6,8      Marjorie 1:13      117:5 119:15     morning 42:10       127:24 128:11
          92:13 122:1        5:2,11 11:7      127:21            43:20              128:15,19


                                   Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 156 of 165 PageID 1886
                                                                                    Page 11

        129:13               129:23 130:2     98:17 99:8      73:5,11,15         38:5 90:21
       non-willful         object 7:14        132:23 139:17   74:14,21 75:18     98:11 114:21
        50:11,22 71:17       14:24 15:20     okay 5:25 7:14   76:1,22 77:11      130:25
        72:1,12,18,24        16:12,25 18:22   7:17,25 8:13    78:18,22 79:2    opened 131:6
        73:4,19 99:20        20:12 22:11      9:10,24 11:2    79:12,15 80:3    Operating 16:2
        117:20               24:5 25:19       11:24 12:2,5    80:13 81:9       opinion 71:17
       Nope 87:11,15         26:4 27:25       13:1,18 15:1,4  82:1,7,11 83:4   opportunity
        117:25               28:1,14 29:14    15:8,14,15,25   84:1,6,15,22       24:2 82:13
       normal 107:13         30:14 32:8,19    17:8,23 18:9    84:24 85:5,25    opposed 60:2,17
       Normally 5:17         41:13 48:21      18:15,18,25     86:12,15 87:25     60:20 66:19,20
       Notary 142:18         51:9 52:7        19:24 20:9,16   89:4,25 90:3,7     91:11 107:5,6
       note 27:18 46:24      64:14 66:24      20:17 21:6,9    90:20 91:20        107:23 140:3
        46:25 71:6           67:12 68:20      21:10,19,22     92:17 93:22      opposite 86:16
        73:15 79:12          72:3 87:2        22:18,19,20,25  94:2,3,9,11,18     86:17
       notes 143:9           88:23 89:8       23:14,22 24:9   95:13 96:11,17   option 99:19
       notice 8:14 9:19      119:23 122:16    24:11,22 25:5   97:2,6,12        order 72:6 123:5
        16:14 18:23          133:6 135:5      25:10,22 26:23  98:11,23 99:22     141:9
        145:13               138:3,21         27:1,9 28:22    100:4,19 101:2   ordering 145:15
       November            objecting 28:20    29:3 30:2,10    101:13,16          145:15
        41:11              objection 15:3     30:18,19 31:1   102:2,8 103:4    ordinary 12:20
       number 9:25           136:7            31:7,12 32:3    103:10 104:5     original 107:6
        29:4 30:22,24      obvious 109:7      32:11,14,16     104:21,21,24       112:24 113:8
        30:25 31:1         obviously 69:25    33:10,23 34:5   105:14 106:22      131:19 145:14
        32:23 37:1           115:14           34:8,10,11,17   109:17 110:15    originally 136:2
        44:21 54:3         occurred 79:4      34:19 35:5,16   111:21 114:6       136:3
        114:13,14          occurs 133:20      35:22,25 36:15  114:16,22        outcomes 21:17
        115:7 116:8        October 52:9       36:18,24 39:9   115:12,17        outside 16:13
        118:15 135:18        101:21           39:15 40:15     116:8,20,24        27:25 130:2
        137:18,21          office 12:18 80:4  41:4,16,22,23   117:19,22        oversight 114:7
        140:4                145:12           42:7,22 43:4    118:2,12 119:7   overview 15:9
       numbers 136:12      Officer 11:7       43:11,19 44:5   119:18 120:9
                           Officer's 3:17     44:15,19 45:11  120:12,16,21             P
               O             4:12 47:6        45:15,16,24     121:14 122:6     P 142:18 143:7
       oath 3:7 5:4,12     official 43:7,9    46:5,24 47:18   122:16 123:7       143:20
         142:1               142:11           49:4,10,23      123:16,20,23     p.m 1:16 141:15
       OBDI 83:13,14       offshore 38:10     50:7 51:21      124:20 125:3,7   P.O 2:4 145:6
         83:20 84:13         38:11,12,12,14   53:14,15,23     125:17 127:19    package 56:13
         86:5 99:1,2,3,4     50:24 52:19      55:21 56:6      128:8,13           56:16 57:10
         99:5,17 102:9       87:16 101:11     57:23 59:6,24   129:19 131:21    packages 96:18
         102:10,25           107:5,10,10      60:5,9,22 61:4  134:21,24        page 3:2 10:24
         103:20 104:2,7      108:9,13,21      61:5,13,23      135:9 136:3,14     11:6 14:21
         104:14 106:20       110:22 111:17    62:2 63:3,10    137:7 139:15       15:6,10,10,10
         112:1,4 114:8       114:1 121:16     63:19 64:12     140:2,6,12         17:12 27:17
         114:18 115:5        123:8 127:24     65:5,21,24     okayed 52:22        30:6 40:5,7,12
         115:15 118:7,9      131:24           67:4,15,19     once 66:6           40:16 53:16,20
         121:16,24         Oh 20:11 40:15     68:13,14 69:9   126:24 134:24      58:8 59:5
         122:9,12,13,25      57:9 58:7 65:5   69:12,23 70:15  145:15             69:17 119:5
         123:5,13            68:1,23 77:24    71:4,8 72:21   open 32:6 34:2      144:5


                                   Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 157 of 165 PageID 1887
                                                                                      Page 12

       pages 46:22       22:8 23:16,20      138:20 139:23     please 5:10        preparing 21:1
        81:10            25:7,14,17         140:3               53:21 121:12      56:16 136:5
       paid 54:8 137:1   27:19,21 28:7    penny 88:3            144:1 145:10     present 125:24
       pain 55:8         28:12,25 39:7    people 14:16,20       145:11           presume 6:7
       paper 126:6       39:8,9 64:25       16:9,18 17:5      plug 55:23          75:14 88:1
       papers 43:14      65:7,17,19         18:5 19:20        POA 42:10           124:22
        75:3             71:17 72:1,24      36:9,10,18          56:24,24 57:17   previously
       paperwork         73:4,20 85:13      76:10 86:4          57:18 80:8        107:11
        37:13            89:17 92:3         87:23 88:4        point 27:19,22     primarily 12:24
       paragraph 15:9    102:14,17,20       99:8,19,20          28:7,13,16        17:5 114:1
        15:25 17:16      102:23 103:1,5     106:20 111:6        29:1 35:6,16     principles 88:21
        21:11,22 22:22   103:22 104:3       121:24 126:9        50:13,14 68:19   printed 61:25
        23:23 25:12      122:8,8,15         127:11,25           82:13 96:9       printout 29:12
        27:10 30:3,4,6   123:3 124:1,22     129:16,22,25        103:17 105:24    prior 14:1 15:14
        30:11 59:12      126:17 144:18    perceived 88:6        106:7,9 125:14    20:2 27:3
        60:1 61:24      penalty 3:23        106:11            policies 23:1       32:16 51:1
        63:3 65:3        21:14 22:3       percent 27:15       population 16:3     72:20 133:15
        77:12 82:10      23:4,7 24:4        27:16 43:25       portion 19:8        133:21 145:13
        91:8 137:24      26:3 30:7,12       44:3 49:3 65:5      48:4 131:16,23   private 26:18
       paragraphs        43:24 44:3,7       90:24 114:15      position 67:14      108:16
        82:1             50:11,23 60:2      115:19 121:22       109:6 126:3,6    Pro 55:4
       Parents 109:1     60:3,3,16,17       123:21 124:12       130:9 134:22     probably 60:9
       part 12:8,19      60:18,21 66:7    period 45:18          134:22            82:19 115:2
        13:14 14:11      66:11,14,15,16     111:6 115:8       possible 21:16      134:16
        17:17 24:25      66:23 67:10,11   perjury 144:18        34:16,17 136:4   problem 38:3
        40:15 49:12      68:12 72:12,18   person 38:8         potential 17:20    problems
        57:12 103:1      73:23 79:20        100:12 135:2        18:11 116:13      112:16
        110:25 117:10    82:14,20,22,25     137:8             potentially        process 107:13
        128:8            83:22 84:9,13    personal 101:4,7      114:10 115:6     Production@...
       particular 93:23  87:1 88:8 89:7     102:4             power 91:14         145:18
        116:25 118:15    90:16,18 91:10   personally          pre-plan 8:12      professor
       parties 143:10    92:18,19,25        142:9             prefer 26:19        134:20
        145:16           96:4 100:15,22   PFIC 133:16,17      prep 55:11         proffer 10:8
       parties' 143:11   101:4 102:6        133:23,25         preparation         13:5,6 14:22
       passed 128:9      103:6,13,14      Philpot 38:24         56:17             15:22 17:14
       passive 54:7,8    105:15 106:12      40:6,19,22        prepare 7:23        19:3 24:14
        54:11            107:20,23,23     phone 69:18,20        10:23 11:10       30:9,11 36:5
       pay 62:21         108:4 112:7,12     70:17               45:21 49:11       57:11 118:8
        100:25 101:4     114:10,16        pick 18:14 66:7       56:13,15,20       119:11 120:5
        102:23 118:15    115:6,18         picked 115:2          97:12 102:13      120:14
        134:4,7,23       117:15,20,24     piece 45:23         prepared 8:11      program 12:20
        135:1 136:19     118:6 121:16     PINELLAS              16:15 49:13,17    14:3,7,12 16:1
        136:20,24        121:21,24          142:5 143:5         49:24 56:13       16:8 17:5 55:4
       payment 62:18     122:10,12        place 1:17 31:7       62:11,12 71:15    55:11,22 62:21
        63:8,14 78:8     123:8,9,13,16      45:17 56:22         71:23 72:6,11     62:22,23 63:9
        83:17 102:11     125:1,5,8        Plaintiff 1:4 2:6     73:12 80:7        64:1,2,7,13,22
       penalized 88:22   126:25 127:2     Plan 57:18            95:23 116:16      65:1,7,14
       penalties 21:22   127:10 138:7     plays 16:24           131:25 135:2      83:13 84:13


                                Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 158 of 165 PageID 1888
                                                                                       Page 13

        99:8 102:9,10     69:10 74:8,15       13:9 18:13       received 10:4        47:2,6,22
        102:25 103:20     75:6 77:18          19:4,25 20:2,4     45:8 58:11         61:25 73:9
        104:2,8,11,14     88:10 93:15         24:20 27:10        59:12 60:6         76:12,14 81:1
        112:1 114:9,18    108:12 109:2        30:1,4,5 31:11     73:10 74:4         95:6,8,20 97:9
        115:5 118:7       110:20 126:6        40:15 50:19        78:16 79:23        97:10,13 99:25
        121:24 122:12    puts 110:21          53:21 58:8         80:8 81:24         100:8,9 143:9
        122:13,25        putting 14:16        59:3 62:9          92:11 145:15     recorded 79:14
        123:5,9,14                            67:25 70:12      receiving 58:15    recordkeeping
        130:2,7                  Q            75:24 77:23        59:16 69:20        21:24
       program's         Q12 121:11           82:10 83:6         80:1             records 38:7
        63:10            qualifications       85:12,16,17      Recess 26:20         41:4 52:1
       promise 91:1       135:8               118:14 121:12      31:14 47:3       Recross-Exa...
       promises 57:25    qualified 64:13      121:15 122:19      81:14 118:21       3:6 140:13
       promote 21:23      122:9,14            139:12 141:13    recognize 7:21     redacted 11:22
       propose 73:2,3    question 17:9,11     144:19             7:22 10:22         40:17
        88:11             20:14 25:24       reading 59:15        11:10,15 13:9    redaction 11:20
       proposed 44:12     28:6 31:8           65:3 136:10        19:5 24:19       redactions 40:8
        44:13 50:23       41:15 52:11,12      145:11             26:15 29:9       Redirect 3:5
        72:14,18 79:25    89:1 100:15,20    reads 28:4           36:12 39:25        118:3
        88:13 105:7       103:19 105:16     ready 116:23         49:8,10 59:7     Reese 40:17,18
       proposing 73:3     118:15 121:2      real 55:7            77:7,20 80:24      40:24,25
       prosecutions       121:20 122:22     realize 139:14       92:9 95:18       refer 12:3 30:23
        12:18             129:8,9 138:22    realized 35:16       118:23,24          31:2 84:3 97:3
       protest 91:25     questioned 5:4     really 8:3 14:9    recognized           119:22
       provide 61:10     questioning          14:18,19 17:13     127:12           referred 43:5
        113:10 126:19     68:8                43:16 49:19      recollection 8:3     107:2 118:11
       provided 42:9     questions 4:13       60:7,9 80:19       22:16 41:9,14      120:16 139:20
        54:13 62:25       13:22 22:25         86:12 90:9         41:19 62:10      referring 9:19
       provides 15:9      40:10,13 51:22      98:4 105:18        78:13 117:9        36:22 37:12
        112:17 125:1      52:23 53:4,6,8      130:13 135:7       121:23             38:12,14 52:24
       provision 15:18    59:5 100:6          138:5            recommend            57:20 60:18,23
       Pub 75:12          118:10 140:11     reason 11:25         125:9              61:2 62:22
       pulled 13:2,4     quickly 17:13        14:10 56:19      recommendat...       63:7,25 70:16
        14:22 15:17      quiet 106:18,25      57:7 58:21         48:24 50:16        120:6 124:21
       punish 137:9,25    107:3,15,17,19      66:18 72:15,19     124:5,7,9          127:5,13
       punishing          129:22,24           81:6 97:12         125:7 126:9        130:13 131:14
        117:16            130:4,12,23         107:22 128:19      137:6              139:22
       punishment        quite 75:6           144:5            recommended        refers 11:22
        137:7            quote 35:13        reasoning 138:1      68:21 69:3,5       13:14 30:9
       puppets 86:10      127:20 136:17     reasons 79:19        117:15 127:10      54:3 70:21
       purely 9:21                            101:9            recommending         129:25
       pursued 50:12             R          recall 20:4,4,6      125:15           refresh 41:19
        72:13,13         R 40:24              20:20,22 21:3    record 3:17 4:5      118:6
       put 6:12 12:2     RA 52:22             29:20 34:25        4:12 5:10 6:16   refreshing 41:14
        14:18,20 45:19   ran 125:17           45:21 92:8         10:18 33:6       refused 122:14
        46:1 50:3        RAR 74:16,17         106:16 119:4       44:16,17,24        123:7
        54:10 60:25        74:24              140:1,18           45:10,12 46:2    regard 117:16
        61:4 62:5,12     reached 116:21     receipt 145:13       46:5,7,16,18     regarding 42:10
                         read 3:10 12:7

                                 Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 159 of 165 PageID 1889
                                                                                        Page 14

         82:7 127:24        110:24 115:3     reports 54:5       responsibility     reviewed 16:20
       Regardless           115:10 117:12      102:13             17:18,19           16:23 113:13
         116:20             119:9 121:15     represented        result 22:3        reviewing 31:16
       regulation 29:10     131:22 132:25      138:12           resulted 33:12     right 5:16 11:5
         29:24              136:10 139:11    request 3:24 7:9   results 64:20        11:18 14:16
       related 32:1         139:14,19,22       11:21            retaliate 105:5      22:10 23:13
         48:4 97:24       reminder 60:1      requested 80:3     retaliated           29:13 34:6
         98:6             remove 68:4,6        143:8              104:24             36:21 37:9
       relative 143:10      76:24 94:4       requesting         return 7:12 9:20     49:21 50:1
         143:11             117:10             56:14 57:17        54:6 57:12,22      53:4 55:17
       relevance 14:25    removed 48:5       require 63:16        63:8 82:3          60:25 61:4
         25:20 28:1         93:24 123:9      required 19:14       107:6,7,12         63:21 69:4,25
         32:20 52:8       rep 52:1,1,21,22     24:3 62:19         109:24 112:23      70:9 72:2,8
         119:24           repatriated          63:13,19,20,21     112:24 113:7       73:19 75:5
       relevant 26:6        109:20             63:21,23 83:14     113:13,15          77:18 78:17
         29:25 47:8       repatriating         84:13,17,18,25     131:13,14,19       83:14,17 90:25
         48:6 87:3          111:14             85:8 123:2         131:25 133:12      91:17 92:22
         131:5,7 140:23   repatriation         128:1 136:21       133:18 134:25      95:4 97:8 99:6
       remember 6:22        109:17           requirements         135:2,15,20        101:2 102:1,3
         13:12 20:23      repeat 25:25         21:24 30:7         136:6,25           102:4 103:8,12
         21:20 32:12,14   report 45:22         63:6,7,9,11        140:25             103:15 104:4,7
         38:23 41:1,3       46:10,16 47:9      64:7 113:11      returned 47:22       104:13 105:9
         42:2,5,12,17       47:12,14 70:14   requires 122:12    returns 6:2,7        106:5 107:18
         46:9 48:18         70:23,23 71:2    resolving 27:19      33:9 51:2          107:21 108:1
         49:2 50:8,13       74:18 75:11,14     27:22 28:8         56:14,15,17        110:5,21,25
         50:17,18 51:3      75:21 76:17      respect 24:4         57:1,11,14,25      111:5 112:5,9
         51:7,11,13         78:10 79:3,16      66:3 100:20,20     58:6,11,15         112:21 113:20
         52:3,4,13          82:5 94:13,18      106:12 109:17      59:13,16 61:11     113:25 114:15
         54:14,16,17        101:17,23          113:11 114:3       61:15 63:17        114:24 115:18
         55:14 56:9,16      107:11 108:9       114:23 116:3       73:10,13,20        115:22 116:4,5
         57:2,14 58:13      108:12 109:15      116:12,12          74:8,11,15,22      116:6,7 118:16
         58:15,18 59:9      109:24 113:11      124:1 125:8        102:12 107:3       118:20 119:14
         59:15,25 60:3      114:11 115:9       129:16 140:22      107:14 130:1       122:10 129:1,3
         60:6,11 61:12      116:12,23,24     respond 145:13     revenue 1:17         130:2 131:5
         61:13,14 62:8      117:3,11,13      responded            5:16,17,18,21      132:11,25
         64:9,10 65:2,4     133:13 134:13      43:21 80:10        12:7 13:4 14:4     133:5,19 134:1
         65:6,8 69:20       135:4 143:7      responding 78:3      14:5,22 15:11      134:17 135:1
         69:24 74:5,12    reported 108:14      80:11 82:3         16:18 19:11,13     135:17,18
         75:23,24 78:12     108:19,20        responds 57:18       19:15,19 24:15     136:17,18
         80:1,5,11          109:11 110:1     response 58:3        50:24 51:1         140:8 141:2
         82:21 83:23        133:17             58:19 80:8,25      75:13,20 79:2    ring 37:19 38:24
         84:15,18,21,23   reporter 3:7,8       81:24 82:6,7       85:12 100:12       127:14
         85:7,15,17         9:25 26:10         116:4              104:19,22        Rogers' 36:11
         86:3 91:15,16      39:20 142:1      responsibilities     105:11 118:9     role 16:24 39:5
         91:22 92:3,14      143:1,7            3:18 12:7        review 4:6 49:11     39:6
         92:23 101:18     reporting 1:23       17:17 18:18        71:15 72:6       roles 12:6 17:16
         102:12 106:8       21:24 113:11       19:22 22:17        73:12 81:21        18:18 123:21
         106:10 108:22      145:1,17           123:22             143:8            Ross 51:5,14,20


                                   Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 160 of 165 PageID 1890
                                                                                     Page 15

         101:12,13     Said's 134:3       Secrecy 128:9      segment 16:3       sharp 33:10
         110:6         Saparata 96:24       128:25           selected 14:6      sheet 3:9 94:13
       roughly 64:21   saw 20:22,25       secretary 33:5     sell 133:19          97:6 124:14,15
       row 75:8          21:5,6 27:3        33:21            sells 55:23          144:3 145:15
       RPR 1:22          36:13 38:7       section 3:18,21    send 31:21 32:1    sheets 74:25
         142:18 143:20   44:8 49:2          3:22 11:23         57:18 58:22      shortly 34:1
       rule 17:18        62:11 98:1         15:11 17:14        61:8 73:21       show 29:25
       rules 24:7 61:9 saying 15:2 53:3     24:14 25:6         75:11,22 76:3    shows 15:17
         61:10,12,13     55:20 72:10        40:17 56:3         76:17 79:16        89:24 114:4
         64:6 106:4      86:3 91:17       sections 30:8        117:13           sign 3:10 62:21
       Rum 1:6 4:8,9     107:13 116:10    securing 22:1      sending 42:2         75:22 117:12
         4:10 7:11 20:2  132:20           see 6:23 11:11       58:18 59:10        141:13
         42:11 44:1    says 7:11 15:25      13:1 15:12         117:13           signature 7:18
         48:19 50:16     17:10,18,25        17:16,17 20:6    sends 32:4 96:19     7:20 32:17
         51:1,14,18,20   20:7 21:11         21:7 27:18       sense 41:1 53:9      81:2,3
         53:7 67:9       23:23 27:10,18     29:11 36:10      sent 7:3 51:20     signed 83:15
         68:19 69:19,20  38:5 40:5,16       37:10 38:6         56:14 58:5         117:21 135:15
         70:19 71:10     42:8 43:6,22       40:4 41:9          59:13,22 61:3    significant
         81:20 91:13     43:23 45:2,8       44:11 48:1,11      73:12 75:18,19     17:20 18:10
         99:1,17 100:21  50:1,11,22         48:14 50:10        75:20 77:10,17     110:13
         100:23 101:4    51:25 52:20        51:25 53:11        79:2 108:10      signing 117:22
         101:20 102:5    56:23 57:17        58:1 60:14         116:12,17,22       145:11
         103:4,13 104:1  58:12 59:24        63:25 69:24        117:6 120:4      similar 119:5
         104:7,14 105:3  60:16,24 67:20     70:3 74:3,12     sentence 70:12     site 29:12
         105:5 106:7     70:1,13 72:12      75:6 76:25         78:6 82:12       six 60:11 61:20
         107:15,19,22    72:12,17,17,19     77:2,25 78:2,6     91:8               61:21 90:23
         109:10,14,19    73:9 74:16         80:13 81:2       SEP 3:18 13:13       114:25 115:7,8
         110:7 111:11    76:1,5,7,17        83:1,2,14          13:13,15,19,19     115:16
         112:22 113:20   77:17 79:23        90:15 92:4,11      13:23 14:1,5,6   skim 81:9
         114:9,16,23     80:3 83:4 84:8     94:18 97:9         14:11 15:25      skip 68:8
         115:5 116:5,12  90:15 92:11        118:24 119:14      16:8 17:4,17     small 16:1
         117:5,16,23     97:7 117:4,11      119:21 122:23      18:15              131:16,23
         122:7 125:25    119:14 124:17      126:7,11         Separata 96:2      SME 38:21,23
         135:14 136:16   134:18 138:16      128:21,24        separate 8:24      sneaky 130:14
         137:9 139:19  Schedule 107:4       129:6 130:25       9:14,15,16       software 54:21
         141:3 144:2     108:12 113:1,3     131:10 139:21      97:13 110:8        55:1,3
         145:8           113:21           seeing 21:4 46:9     112:10           somebody 35:12
       Rum's 22:5 26:3 school 108:16        92:8,16 119:4    separately 9:18      35:16 86:10
         51:2 52:8       134:21           seeking 25:21      September            93:15 97:13
         109:24 116:4  scope 8:15 16:13   seen 10:10,15        52:21 115:20       100:17 106:3
         123:17 134:22   18:23 28:1         20:21 24:23      service 1:17,23      126:15 134:3
         140:21        Scratch 6:8          25:4,8 26:21       5:21 16:18         137:9
       Running 74:18     19:12 68:3         27:1,3 29:7,19     27:10 45:9       somebody's
                       seal 142:11          30:15 33:2         100:13 104:19      134:22
               S       second 30:6 46:6     59:8,9 78:14       130:9 145:1,17   somewhat 133:4
       S 3:13 4:1        60:1 69:15         86:18,23 92:7    services 45:9      sorry 13:21 15:7
       S-A-P-A-R-A-...   77:12,12           92:14,22         settlement 67:13     15:10 17:12
         96:25           101:10 112:2       113:24           shape 86:19          20:16,18 30:4


                                Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 161 of 165 PageID 1891
                                                                                        Page 16

         32:4 49:19        stated 144:19        145:1            26:16 35:23        54:5,14 82:16
         53:24 59:4,13     statement 51:20    Summary 50:11      45:18 56:23        104:22 105:1
         63:4 68:2,23        61:3,8,15        summons 111:2      90:12 99:24        116:3,23
         69:15 70:25         101:12,13        support 75:2     talked 73:3,22       125:22 131:8
         79:6,8 80:24        140:21             82:5 108:4       117:2 125:22       133:12
         91:1,5 92:19      statements         supported          125:24           taxpayer's
         95:18 96:8,22       132:16             107:25         talking 17:24        27:20
         98:17 99:13       states 1:1,3       supposed 19:21     38:17 42:13      taxpayers 6:14
         115:24 118:9        30:11 111:15       25:16 26:2       46:15 56:6         27:12,13 75:12
         124:15,18,25        144:2 145:8        27:21 28:7,12    57:21 67:7         102:10 106:19
         131:14 136:23     Status 50:10         28:25 47:24      73:24 75:13        111:2 112:6
       sounds 71:11        statute 32:1         133:13 134:4     106:22 112:3       130:10,14
       Southfield 2:8        97:24 98:6         135:3          talks 73:23        TC 56:23
       speak 26:18           114:21 124:17    sure 11:13 14:15   121:20           teaches 134:21
       speaking 8:4          124:18,21,24       14:19 22:12    Tampa 1:2,18       Tech 45:9
         49:25               125:1              25:3 38:22       1:24 145:2       technical 39:2,4
       special 12:8,16     stay 123:5           45:19 48:15    tax 2:3 6:1,7        45:8
         12:19,21 16:1     steer 90:4           60:10 63:13      7:12 8:14,23     Telephone
       specific 29:24      stem 117:16          72:8 75:8        9:20,21 16:10      56:25
         70:3 82:2         stenographic         94:25 96:13,14   17:6 18:5        tell 6:4,18 9:3,4
       specifically 27:6     143:9              96:15,18         27:11,14,20,22     10:11,17,25
         84:3 85:18        stenographica...     116:10 123:20    28:8 38:12         11:3 12:15
         89:5                143:7            Switzerland        43:24 48:4         20:15 26:15
       speculate 14:8      step 26:18,19        110:9,23         51:2 54:6,6        31:9,16,17,19
         43:10 78:5        stop 39:21         sworn 5:4          55:4,11 60:21      31:21,22,23
       speculation         streamline           142:10           65:11,12 66:4      33:4,5 38:1
         64:15 89:9          99:20            system 27:11,14    67:12,20 71:2      43:12 50:19
         93:1 130:18       streamlined          33:9,22 37:8     80:18 82:2         65:4 73:7
         136:8               83:19              55:4             83:10 84:1,2,3     76:16 84:23
       spell 96:22         strike 137:8,9                        91:21 92:15,24     85:18 86:8
       spend 25:11         string 4:4,7               T          102:21,24          93:19 104:13
         57:6              stronger 109:6     T 3:13 4:1         103:1,5,14,21      104:16 107:1
       spent 6:13          stuff 31:11        tab 55:25          104:3 105:6        111:9 121:5,21
       Sports 37:19          68:12 75:4       tabs 55:25         112:23 122:8       124:3 127:21
         40:6              subject 37:22,24   tags 56:3          122:15 123:3,7     130:24 135:20
       spurs 41:9          submitted 58:12    take 26:14 29:21   133:4,18 134:7     135:21 138:24
       stamp 92:11           101:12,14,14       31:10 41:20      134:18,21        telling 37:3
       stand 72:22           101:23             67:5,25 80:17    135:1,2,4,6        84:10 86:10
       standard 116:17     substantial 16:4     81:12 82:12      136:19,20,24       125:15
       stands 33:7 38:2      16:9 114:17        93:20 94:19      137:1 138:17     tells 57:13 74:14
         39:3 40:24        sudden 98:25         118:18 120:23    138:19 145:6     Ten 121:22
       stapled 71:6        sufficient           121:12 137:10 taxable 133:21      term 106:25
       start 8:25            126:10,19,20     taken 1:14,21    taxes 52:19 78:8   terms 28:14
       started 7:25 8:1      126:25             10:5 45:17       132:6 133:11       41:13 52:7
         8:10 13:12        suggested 86:19      48:4 144:1       133:21 134:4       109:11 110:13
         15:15             suggesting         takes 110:21       134:23             111:5 112:13
       state 5:10 87:3       139:7,9            130:9          taxpayer 8:5,7       112:18 113:25
         142:3 143:3       Suite 1:23 2:8     talk 12:6 18:15    16:19 42:11      territory 32:5,5


                                    Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 162 of 165 PageID 1892
                                                                                          Page 17

         32:16 98:10          11:25 12:7       throwback          titled 25:6        Twenty 114:15
       Terry 4:3 36:6         16:13 17:24        133:18           today 5:13 41:5    two 8:24 9:11,14
         49:22,24 85:23       18:13 30:1       ties 75:17           43:8 92:23         9:15,16 21:16
         106:16,22,23         35:21 38:4,22    time 1:16 6:13     told 10:19 51:7      26:24 27:3
         117:19 123:25        41:7 43:2,3        8:16 9:5 15:19     85:2 88:7          46:22 79:8
         125:23,24            44:21,25 45:1      17:15 20:20,22     97:13,18,19        95:11 101:9
         126:4 129:21         48:9,24 52:20      20:23,24,25        106:1 108:15     two-day 50:8
       testified 5:4 24:6     52:24 53:1         21:3,4,8,15        125:18 130:22    type 9:8 12:21
         26:5 30:15,16        54:21 56:19        22:5,13 23:18      135:25 136:2       43:18 107:4
         48:22 72:5           57:7 58:21         24:8,16 25:11    tomorrow 57:19     types 98:16
         101:20 123:24        60:17,19 61:7      26:6,14,20         74:15
         131:12 136:16        61:20,21 62:20     28:11,24 29:22   top 11:6 15:10             U
         137:6 140:15         63:9 64:6,12       30:5 31:10,13      15:17 50:1       U.S 2:3 145:5
       testify 16:16          64:20,23,24        31:14,22 32:10     58:9 119:14,21   UBS 9:7 37:22
       testimony 15:21        65:21,23 66:10     34:11 36:8,19      127:12             38:5 43:1
         33:17 51:10          66:13 67:1         39:16 42:18      topics 16:15         51:20 107:5
         52:8 68:21           68:16,21 69:4      47:3 50:13,14    total 23:16          108:10 110:6
         101:3 103:9          70:16 71:6         53:13 54:23      town 2:8 70:2        110:17,25
         105:14 108:1         73:22 78:3         55:24 57:6       tp 50:23 52:21       111:7,12 115:9
         111:22 122:6         81:6 83:9          67:25 72:10      TPH 69:18,18         128:20 129:4
         122:15 127:20        84:12 88:11,19     73:16 75:21      transaction 38:7     131:15 140:22
         137:25               88:20,21 90:4      76:16 80:17      transactions       Uh-huh 12:10
       thank 10:13            91:4 97:23         81:14 84:16,16     18:1,4             15:13 20:8
         17:2 26:8            100:1,1 105:13     90:5 91:12       transcript           31:24 33:3
         28:10 29:3           105:14 112:10      97:21 98:7,24      141:11 143:8,8     39:11 40:3
         30:18 37:18          114:8 115:14       100:15 105:15      144:4 145:10       54:12 66:5
         41:23 42:8,21        115:16 127:18      106:7 109:19       145:14             72:19 78:9
         51:21 53:9           128:19 129:12      110:7 111:6,11   treat 105:3          101:6
         54:1 137:22          130:12,19          111:14 116:16    treated 104:21     Uh-uh 27:5
         145:17               131:5,17,18,20     117:9 118:21     treaty 37:23         36:23 80:6
       thing 10:7 14:17       137:14 138:22      121:12,23          128:20             128:2
         61:6 62:20           139:10 140:10      123:25 125:24    trial 145:13       ultimately 44:14
         73:7 75:8          thinking 84:15       128:3,13 129:1   tried 60:7 64:12     65:13 67:9
         84:12 92:2,17        84:18,21           136:5 138:25       83:7               91:22,24 94:15
         99:6,24 115:15       137:11 138:25    timeline 30:21     true 86:16,17        135:14
         126:21,22          thinks 88:24         31:7 40:14         131:4 143:9      unable 15:22
         127:12 128:25      thought 64:11        103:11             144:19           unagreed 84:1,2
         132:20 135:12        66:19 72:1       times 90:23        try 65:8 122:22      91:21 138:17
       things 21:7,8          90:9 98:1        timing 71:21         130:14             138:19
         25:15 26:2           99:12,14 101:9     111:6 112:13     trying 15:7        unclear 117:8
         27:8 62:4            106:14,21        title 5:15 19:9      34:20,21 49:21   Uncoded 11:19
         63:20 83:12          109:14,14          20:3 38:16,17      62:8 64:20       undersigned
         84:14 110:20         125:5 134:23       38:22 45:5         68:18,25 69:6      142:8
         116:4,5,6,7          136:1              47:24 48:2,3       70:6 71:21       understand 5:12
         125:17,18          thoughts 15:8        97:15 98:2,3       76:16 87:23        8:13,22 9:12
         130:14 136:17      thousand 57:5        98:12,14,17,18     128:11 139:11      11:14 20:13
         136:18             three 7:6 63:20      100:13 112:10    turn 30:3            21:16 22:6
       think 10:6 11:13       81:10              124:19,20        Turns 52:1           23:3,8,11,18


                                     Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 163 of 165 PageID 1893
                                                                                      Page 18

        24:1 25:15               V        91:20 94:19,25     70:7,8 77:3         86:11 99:5
        26:1 28:11       v 1:5 145:8      95:11 100:2        79:1,23 91:1        104:22 133:12
        29:16 30:13      value 114:3      101:4 110:20       98:9 123:20        worked 6:12
        34:20 38:8       varying 23:1     118:5,14           131:8 141:8         79:22 99:9
        42:18 49:19      VENAR 2:7        121:10,11         wealth 42:9          111:22 112:4,7
        52:18 66:2,18    Venar@ayarl...   122:21 123:20     web 119:5            118:6
        77:21 86:24        2:9            129:8,21,24       website 13:4        working 6:13
        87:5 90:9        verbal 93:11     137:10 139:21      14:23 20:10         7:10 9:5 14:3
        101:3 103:8      verbally 85:25   139:21 140:15      119:12,16,18        34:3 35:4,5
        105:18 124:16      86:2          wanted 37:2        week 14:23           75:3 85:13
        124:24 128:11    verified 136:25  83:9 109:5         26:24 27:3          86:9 112:13
        129:11,24        verify 15:23     113:14 116:5       54:24 74:4         workload 4:6
        137:11 139:7,8   version 15:16   warning 21:13      welcome 41:24        49:11,18 71:14
       understandable      21:3 119:16    22:1,7 90:1,5     went 38:2 48:12      73:12
        42:20              120:7,9       Washington 2:4      92:1 108:16        works 6:4 8:22
       understanding     view 23:17       87:25 145:7       weren't 48:6         9:2,10 34:20
        9:12,13 22:24      101:5,7 103:5 wasn't 9:9 14:10    86:12 94:1          66:1
        73:6 96:20       vindictive 137:8 37:3 43:12,13      96:8 106:18,18     worried 82:4
        125:9 128:12     violation 23:17  45:18 61:18        112:7,9            worry 40:14
        133:11 134:3,5     30:7 114:2     62:14,16,17       West 1:17            42:22 65:24,24
       understands       violations 20:3  65:14,14 86:14    whatnot 108:18       78:23
        28:19              25:2 32:18     99:2 100:16       willful 25:2 30:7   wouldn't 53:5,6
       understate 16:5   voluntarily 62:4 103:17 109:22      39:7 43:23          60:11 62:15
        16:10 17:6       voluntary 61:1,7 111:25 114:5,7     44:1,6,11           69:5 104:1
       understood 8:4      62:23 64:1,7   117:8 124:3        48:19 50:16         115:2
        9:4 21:7 37:6      64:13,22,25    140:16             68:19 69:13        wraps 140:10
        37:18 39:15        65:7 77:19    way 13:13 21:2      73:23 88:14        write 50:5 81:7
        46:21 50:10,21     112:18 130:7,8 24:17 32:9         90:9,21 91:10       144:4
        100:17 116:10    VS 144:2         37:14 39:17        103:13 124:10      write-up 75:3
        125:12 127:16                     66:1 78:22         126:10,19,20        79:17 89:11,13
        135:21,22,25            W         86:19 99:15        126:25 127:2        95:4 109:13,21
       unfairly 104:22   wait 67:5 74:21  103:18 119:12      141:4               125:11
        105:3             115:22          130:6 134:13      willfulness         writing 41:1,3
       Unfortunately     waiver 145:15    137:9              110:13 111:19       52:3,4 86:1
        84:1 138:16      walk 31:6       we'll 30:18 36:1    113:18 114:3        88:5
       United 1:1,3      want 10:6 11:15  46:23 58:24       wish 83:21          written 41:11
        111:15 144:1      12:6 21:6       61:24 65:24       wished 141:13        61:15 81:23
        145:8             26:14,17 31:5   78:20,21 140:8    witness 1:21         86:18,23
       unquote 35:14      31:5,13 34:15  we're  12:2,3       142:11             wrong 14:19
        127:20 136:17     40:4 41:8,9     16:13 17:12       word 120:23          42:22 60:25
       upcoming 135:8     43:6 44:20      22:24 24:9         130:12 137:10       61:5 68:2
       update 57:17       45:18 47:5      25:11 27:6        words 77:20,25       77:18 134:5
       upper 23:1         50:25 51:23     29:4 31:2,11      work 18:10          wrote 71:11
       URL 118:11         53:11 56:23     39:18,19 45:13     19:20 49:20         83:1 91:12
        119:21 121:4,5    58:8 64:11      46:14 47:2,20      52:19 57:23
       use 22:24 28:7     65:3 69:14,24   47:24 49:4,5       60:9 62:15                X
        98:2              70:12 77:9,22   53:12,17 57:24     72:6 74:16         X 3:1,13 4:1
       usually 33:23      80:19,21 82:10  68:11 69:16        75:3,7,9 79:17
                                                                                       Y


                                 Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 164 of 165 PageID 1894
                                                                                        Page 19

       yeah 7:6 31:21     1 3:16,18 6:25     15th 119:15        2009 109:18,20       124:19,20
         35:3 36:17         7:1,4 15:9,25    16 4:7,10 80:14      109:24 113:23    32 3:24
         43:17 49:1         17:16 37:1         80:15 81:17,19     114:17 131:13    33602 1:24
         52:25 54:23      1.2.20.1.1 3:22      137:21             131:18 132:7       145:2
         55:11 68:1,6     1/25 56:10,12,12   16th 58:22 68:10     132:21 133:1     33607 1:18
         68:23 70:20      1:15 41:12           73:20 77:16        133:13 135:18    34,000 132:19
         75:17 76:7,13    10 3:17 4:4          78:4               136:6              132:21
         78:13 82:9         39:19,23 115:1   17 4:11 92:4,5     2011 3:16,17 8:1   3498 75:12
         83:6 84:5        100 3:4              142:18             15:12 41:12      36 4:3
         91:19,20 92:17   100,000 30:12      18 3:20 4:9,12     2011/2012 5:18     3800 21:13
         92:20 94:21,23     125:6              95:9             2012 4:3,7,8,9     3848 1:17
         95:2 97:16,20    1040 8:14,16       19 4:13 118:17       4:10 53:21       39 4:4
         99:21 114:4        59:23 109:9      1998 109:20          92:12 116:11     39,000 110:1
         115:19 122:1     1040S 59:20,22       113:23 114:17      119:15           3rd 69:23 70:13
         127:2 129:18     11 4:5,10 44:21    1st 15:17 92:12    2013 44:9            70:17 71:10,22
         131:12 132:23      44:22 115:1                         2018 1:15 15:17      79:8,24 80:8
         134:10 135:23    1101 145:2                 2            142:10,12          81:24
         137:20           118 3:5 4:13       2 3:17 9:25 10:1     143:13 144:1
       year 8:14 43:24    11th 80:7 81:4       30:11,22,25        145:4                  4
         83:23 90:14,18     81:19 137:19       31:1 47:6        2022 142:18      4 3:20 4:8 18:19
         91:10,11 110:2   12 4:6 49:5,6        53:16,17,18,20   20th 57:17,24      18:20 21:22
         115:10,11          69:15 71:14        69:16 71:9       2222 2:8           115:1,2
         119:9 121:17       118:15             79:1             229-3332 1:24    4.16.1.1 14:22
         121:17,18        12:38 1:16         20 4:3               145:3,12       4.16.1.2 17:14
         122:2,3,4          141:15           20% 60:2,3,16      23 3:16,17       4.25.16.4 3:20
         127:25 131:3,7   1291 56:3            66:15,19 73:23   23rd 7:11 8:1    4.26.16.4 20:7
         133:12,14,20     13 3:18 4:7          83:12,23 84:12     58:2 74:4,14   4.6.16.4.7 3:21
         134:14,15,16       58:25 59:1         92:25 102:14     24 3:21          4/16 58:10
         140:18 141:1       73:22 74:1         103:18 107:23    24th 74:16       4/2/2012 34:9
       years 6:3 7:10       77:9,14 81:16      114:16 115:6     25th 53:21 57:11 4/3 69:17
         60:11 61:16,17     119:6,22 120:2     115:13 121:25    26 3:22 38:16,22 4/4 50:4
         63:21 71:5         120:11,19          122:1,9,25         47:24 97:15    4/4-5/2012 50:2
         90:22 102:12       121:5              123:13 138:2,9     98:2           4/5 50:3
         113:22 114:2     1348 95:4          20,000 114:10      27 115:19        40 110:1
         114:11,20,22     13th 137:15          114:12           29 3:23          40,000 135:16
         114:25 115:7,7   14 4:8 67:22,23    20044 2:4 145:7                       135:17,18
         115:8 131:1        70:4,9,10        2005 71:1                  3        400,000 109:22
         132:22,24          75:16 116:8      2006 140:20,23     3 3:18 13:3,7,11   135:16 136:20
         133:15,22        140 3:6            2007 13:13,25        14:21 15:10,10   136:24
         136:20 137:1     14198 2:4 145:6      13:25 43:24        21:11 25:12    416.1.1 15:11
       York 61:2          142 3:7              100:20 101:18    30 65:5 145:13   44 4:5
                          143 3:8              112:22 113:7     300 90:23        44318 97:4
              Z           144 3:9            2008 7:12 8:14     3000 2:8         4549 70:25
                          145 3:10             8:16 9:20        303 1:23 145:1     74:19,24
              0           14th 15:12           50:23 52:10      31 19:9 20:3     48075 2:8
       060732018mk        15 4:9 69:14         101:15,19,22       38:17 48:2,3   49 4:6
         144:21             77:4,5,22          111:10 131:3       98:3,12,14,17 4th 50:2 71:15
                            145:4              140:21             98:18 112:10     71:22,25 72:23
              1


                                   Clark Reporting Service
Case 8:17-cv-00826-MSS-AEP Document 58-6 Filed 03/08/19 Page 165 of 165 PageID 1895
                                                                        Page 20

         73:2,19 75:11    66:8,11,15,18
         75:18 79:1,2,6   68:11 123:17
         79:7,16 116:11 77 4:9
                        7th 79:23 80:9
               5          142:12 143:13
       5 3:3,21 22:22     144:1
         24:10,12 115:1
         115:3                  8
       50 43:25 44:3    8 3:24 13:13
         49:3             32:23,24 71:1
       50% 60:2,17,20     115:1
         60:20,21 84:9 8:17-cv-826-T...
         84:11,17,19      1:5
         85:1,4,6,7,10  80 4:10
         85:18 88:13    813 1:24 145:3
         90:10,13,16,17   145:12
         90:23 101:4    8621 54:3,5,10
         107:20,23,25     54:14,18,20
         108:4 112:7,12   55:12,14 56:1
         115:14 117:15    56:13 62:6,9
         117:24 124:13    62:12
         125:6,10,11    8621s 55:16
         127:1,11       86a 79:18 89:15
         129:23 137:6   870 4:11
         138:2,18,20    872 45:2,2
         140:3          886 139:20,22
       59 4:7             139:25 140:4
       5th 50:3 56:23   886a 79:19
         79:7,8           89:16 95:4
                        8th 52:21
               6
       6 3:22 26:9,12           9
         115:1,3        9 4:3 27:10 36:1
       6/30 101:19        36:2 115:1
       67 4:8           9/27/2011 51:25
       6th 57:13        9:17 1:16 142:10
                        906 83:14
               7        92 4:11
       7 1:15 3:16,23   95 4:12
         29:4,5 71:1    9th 41:11
         82:10 91:8
         113:1,1,3
         115:1 137:24
         142:10
       7/22/2013 97:2
       700,000 88:22
       70s 128:9 129:3
       75 65:13
       75% 65:10 66:7


                                 Clark Reporting Service
